EXHIBIT 10.1

 

 

--------------------------------------------------------------------------------

MERIX CORPORATION

ISSUER

TO

U.S. BANK NATIONAL ASSOCIATION

TRUSTEE

 

--------------------------------------------------------------------------------

INDENTURE

Dated as of May 16, 2006

 

--------------------------------------------------------------------------------

4% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2013

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page

ARTICLE I DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

   1

SECTION 1.1

   Definitions    1

SECTION 1.2

   Compliance Certificates And Opinions    11

SECTION 1.3

   Form of Documents Delivered to the Trustee    12

SECTION 1.4

   Acts of Holders of Securities; Record Dates    13

SECTION 1.5

   Notices, Etc. to the Trustee and Company    15

SECTION 1.6

   Notice to Holders of Securities; Waiver    15

SECTION 1.7

   Effect of Headings and Table of Contents    16

SECTION 1.8

   Successors and Assigns    16

SECTION 1.9

   Separability Clause    16

SECTION 1.10

   Benefits of Indenture    16

SECTION 1.11

   Governing Law    16

SECTION 1.12

   Legal Holidays    16

SECTION 1.13

   Conflict With Trust Indenture Act    17

ARTICLE II SECURITY FORMS

   17

SECTION 2.1

   Form Generally    17

SECTION 2.2

   Form of Security    18

SECTION 2.3

   Form of Repurchase Notice    30

SECTION 2.4

   Form of Certificate of Authentication    31

SECTION 2.5

   Form of Conversion Notice    31

SECTION 2.6

   Form of Assignment    32

ARTICLE III THE SECURITIES

   33

SECTION 3.1

   Title and Terms    33

SECTION 3.2

   Denominations    34

SECTION 3.3

   Execution, Authentication, Delivery and Dating    34

SECTION 3.4

   Global Securities; Non-global Securities; Book-entry Provisions    34

SECTION 3.5

   Registration; Registration of Transfer and Exchange; Restrictions on Transfer
   36

SECTION 3.6

   Mutilated, Destroyed, Lost or Stolen Securities    39

SECTION 3.7

   Payment of Interest; Interest Rights Preserved    41

SECTION 3.8

   Persons Deemed Owners    42

SECTION 3.9

   Cancellation    42

SECTION 3.10

   Computation of Interest    42

SECTION 3.11

   CUSIP Numbers    42

ARTICLE IV SATISFACTION AND DISCHARGE

   43

SECTION 4.1

   Satisfaction and Discharge of Indenture    43

SECTION 4.2

   Application of Trust Money    44

 

i



--------------------------------------------------------------------------------

ARTICLE V REMEDIES

   44

SECTION 5.1

   Events of Default    44

SECTION 5.2

   Acceleration of Maturity; Rescission and Annulment    46

SECTION 5.3

   Collection of Indebtedness and Suits for Enforcement by Trustee    47

SECTION 5.4

   Trustee May File Proofs of Claim    48

SECTION 5.5

   Trustee May Enforce Claims Without Possession of Securities    49

SECTION 5.6

   Application of Money Collected    49

SECTION 5.7

   Limitation on Suits    49

SECTION 5.8

   Unconditional Right of Holders to Receive Principal, Premium and Interest and
to Convert    50

SECTION 5.9

   Restoration of Rights and Remedies    50

SECTION 5.10

   Rights and Remedies Cumulative    50

SECTION 5.11

   Delay or Omission Not Waiver    51

SECTION 5.12

   Control by Holders of Securities    51

SECTION 5.13

   Waiver of Past Defaults    51

SECTION 5.14

   Undertaking for Costs    52

SECTION 5.15

   Waiver of Stay, Usury or Extension Laws    52

ARTICLE VI THE TRUSTEE

   52

SECTION 6.1

   Certain Duties and Responsibilities    52

SECTION 6.2

   Notice of Defaults    53

SECTION 6.3

   Certain Rights of Trustee    54

SECTION 6.4

   Not Responsible for Recitals or Issuance of Securities    55

SECTION 6.5

   May Hold Securities, Act as Trustee under Other Indentures    55

SECTION 6.6

   Money Held in Trust    56

SECTION 6.7

   Compensation and Reimbursement    56

SECTION 6.8

   Corporate Trustee Required; Eligibility    57

SECTION 6.9

   Resignation and Removal; Appointment of Successor    57

SECTION 6.10

   Acceptance of Appointment by Successor    58

SECTION 6.11

   Merger, Conversion, Consolidation or Succession to Business    58

SECTION 6.12

   Authenticating Agents    59

SECTION 6.13

   Disqualification; Conflicting Interests    60

SECTION 6.14

   Preferential Collection of Claims Against Company    60

ARTICLE VII CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

   60

SECTION 7.1

   Company May Consolidate, Etc.    60

SECTION 7.2

   Successor Substituted    61

ARTICLE VIII SUPPLEMENTAL INDENTURES

   61

SECTION 8.1

   Supplemental Indentures Without Consent of Holders of Securities    61

SECTION 8.2

   Supplemental Indentures with Consent of Holders of Securities    62

SECTION 8.3

   Execution of Supplemental Indentures    63

SECTION 8.4

   Effect of Supplemental Indentures    64

SECTION 8.5

   Reference in Securities to Supplemental Indentures    64

SECTION 8.6

   Notice of Supplemental Indentures    64

 

ii



--------------------------------------------------------------------------------

ARTICLE IX MEETINGS OF HOLDERS OF SECURITIES

   64

SECTION 9.1

   Purposes for Which Meetings May Be Called    64

SECTION 9.2

   Call, Notice and Place of Meetings    64

SECTION 9.3

   Persons Entitled to Vote at Meetings    65

SECTION 9.4

   Quorum; Action    65

SECTION 9.5

   Determination of Voting Rights; Conduct and Adjournment of Meetings    66

SECTION 9.6

   Counting Votes and Recording Action of Meetings    66

ARTICLE X COVENANTS

   67

SECTION 10.1

   Payment of Principal, Premium and Interest    67

SECTION 10.2

   Maintenance of Offices or Agencies    67

SECTION 10.3

   Money for Security Payments to Be Held in Trust    68

SECTION 10.4

   Existence    69

SECTION 10.5

   Payment of Taxes and Other Claims    69

SECTION 10.6

   Statement by Officers as to Default    69

SECTION 10.7

   Limitation On Incurring Senior Subordinated Indebtedness    70

SECTION 10.8

   Delivery of Certain Information    70

SECTION 10.9

   Waiver of Certain Covenants    70

SECTION 10.10

   Additional Interest    71

ARTICLE XI REDEMPTION OF SECURITIES

   71

SECTION 11.1

   Right of Redemption    71

SECTION 11.2

   Applicability of Article    72

SECTION 11.3

   Election to Redeem; Notice to Trustee    72

SECTION 11.4

   Selection by Trustee of Securities to Be Redeemed    72

SECTION 11.5

   Notice of Redemption    72

SECTION 11.6

   Deposit of Redemption Price    73

SECTION 11.7

   Securities Payable on Redemption Date    74

SECTION 11.8

   Conversion Arrangement on Call for Redemption    74

ARTICLE XII CONVERSION OF SECURITIES

   75

SECTION 12.1

   Conversion Right and Conversion Rate    75

SECTION 12.2

   Exercise of Conversion Right    76

SECTION 12.3

   Fractions of Shares    77

SECTION 12.4

   Adjustment of Conversion Rate    78

SECTION 12.5

   Notice of Adjustments of Conversion Rate    84

SECTION 12.6

   Notice of Certain Corporate Action    84

SECTION 12.7

   Company to Reserve Common Stock    85

SECTION 12.8

   Taxes on Conversions    85

SECTION 12.9

   Covenant as to Common Stock    85

SECTION 12.10

   Cancellation of Converted Securities    86

SECTION 12.11

   Provision in Case of Reclassification, Consolidation, Merger or Sale of
Assets    86

SECTION 12.12

   Rights Issued in Respect of Common Stock    87

 

iii



--------------------------------------------------------------------------------

SECTION 12.13

   Responsibility of Trustee for Conversion Provisions    88

ARTICLE XIII SUBORDINATION OF SECURITIES

   88

SECTION 13.1

   Securities Subordinate to Senior Debt    88

SECTION 13.2

   No Payment in Certain Circumstances, Payment over of Proceeds upon
Dissolution, Etc.    88

SECTION 13.3

   Payment Permitted If No Default    90

SECTION 13.4

   Subrogation to Rights of Holders of Senior Debt    91

SECTION 13.5

   Provisions Solely to Define Relative Rights    91

SECTION 13.6

   Trustee to Effectuate Subordination    91

SECTION 13.7

   No Waiver of Subordination Provisions    92

SECTION 13.8

   Notice to Trustee    92

SECTION 13.9

   Reliance on Judicial Order or Certificate of Liquidating Agent    93

SECTION 13.10

   Trustee Not Fiduciary for Holders of Senior Debt    93

SECTION 13.11

   Reliance by Holders of Senior Debt on Subordination Provisions    93

SECTION 13.12

   Rights of Trustee as Holder of Senior Debt; Preservation of Trustee’s Rights
   94

SECTION 13.13

   Article Applicable to Paying Agents    94

SECTION 13.14

   Certain Conversions and Repurchases Deemed Payment    94

ARTICLE XIV REPURCHASE OF SECURITIES AT THE OPTION OF THE HOLDER

   95

SECTION 14.1

   Right to Require Repurchase Upon a Fundamental Change    95

SECTION 14.2

   Notices; Method of Exercising Repurchase Right, Etc.    95

SECTION 14.3

   Certain Definitions    99

SECTION 14.4

   Consolidation, Merger, Etc.    100

ARTICLE XV HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY; NON-RECOURSE

   101

SECTION 15.1

   Company to Furnish Trustee Names and Addresses of Holders    101

SECTION 15.2

   Preservation of Information    101

SECTION 15.3

   Reports by Trustee    102

SECTION 15.4

   Reports by Company    102

ARTICLE XVI IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS

   102

SECTION 16.1

   Indenture and Securities Solely Corporate Obligations    102

 

iv



--------------------------------------------------------------------------------

CROSS REFERENCE TABLE*

 

TIA
SECTION

       

INDENTURE

SECTION

Section

   310    1.13    310(a)(1)    6.8    (a)(2)    6.8    (a) (3)    N.A.**    (a)
(4)    N.A.    (a) (5)    6.8    (b)    6.8    (c)    N.A.

Section

   311    1.13    311 (a)    8.11    (b)    8.11    (c)    N.A.

Section

   312    1.13    312(a)    15.1    (b)    15.2    (c)    15.2

Section

   313    1.13    313(a)    15.3    (b)(1)    N.A.    (b)(2)    15.3    (c)   
15.3    (d)    15.3

Section

   314    1.13    314(a)    15.4    (b)    N.A.    (c)(1)    2.4; 3.3; 4.1; 1.2
   (c)(2)    4.1; 1.2    (c)(3)    N.A.    (d)    N.A.    (e)    1.2    (f)   
N.A.

Section

   315    1.13    315(a)    6.1    (b)    5.1    (d)    6.1    (d)(2)    6.1   
(d)(3)    6.1    (e)    5.14

Section

   316    1.13    316 (a)    5.12; 8.2    (b)    5.8    (c)    1.4

Section

   317    5.3; 5.4; 1.13

Section

   318    1.13

--------------------------------------------------------------------------------

* This Cross-Reference Table shall not, for any purpose, be deemed a part of
this Indenture.

 

** N.A. means Not Applicable.



--------------------------------------------------------------------------------

Indenture, dated as of May 16, 2006, between MERIX CORPORATION, a corporation
duly organized and existing under the laws of the State of Oregon, having its
principal office at 1521 Poplar Lane, Forest Grove, Oregon 97209 (herein called
the “Company”), and U.S. Bank National Association, a national banking
association organized and existing under the laws of the United States, as
trustee hereunder (herein called the “Trustee”).

RECITALS OF THE COMPANY

The Company has duly authorized the creation of and issue of its 4% Convertible
Senior Subordinated Notes due 2013 (herein called the “Securities”) of
substantially the tenor and in the amount hereinafter set forth, and to provide
therefor the Company has duly authorized the execution and delivery of this
Indenture.

All things necessary to make the Securities, when the Securities are executed by
the Company and authenticated and delivered hereunder, the valid obligations of
the Company, and to make this Indenture a valid agreement of the Company, in
accordance with their and its terms, have been done. Further, all things
necessary to duly authorize the issuance of the Common Stock of the Company
issuable upon the conversion of the Securities, and to duly reserve for issuance
the number of shares of Common Stock issuable upon such conversion, have been
done.

NOW, THEREFORE, THIS INDENTURE WITNESSETH:

For and in consideration of the premises and the purchase of the Securities by
the Holders thereof, it is mutually covenanted and agreed, for the equal and
proportionate benefit of all Holders of the Securities, as follows:

ARTICLE I

DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION

SECTION 1.1 Definitions.

For all purposes of this Indenture, except as otherwise expressly provided or
unless the context otherwise requires:

(1) the terms defined in this Article I have the meanings assigned to them in
this Article I and include the plural as well as the singular;

(2) all accounting terms not otherwise defined herein have the meanings assigned
to them in accordance with generally accepted accounting principles in the
United States, and, except as otherwise herein expressly provided, the term
“generally accepted accounting principles” with respect to any computation
required or permitted hereunder shall mean such accounting principles as are
generally accepted at the date of such computation; and

(3) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not to any particular Article,
Section or other subdivision.

 

1



--------------------------------------------------------------------------------

“Acquired Person” means, with respect to any specified Person, any other Person
which merges with or into or becomes a subsidiary of such specified Person.

“Act,” when used with respect to any Holder of a Security, has the meaning
specified in Section 1.4.

“Additional Interest” has the meaning specified in the Registration Rights
Agreement.

“Additional Shares” means additional shares of Common Stock by which the
Conversion Rate shall be increased for Securities surrendered for conversion
pursuant to an adjustment of the Conversion Rate upon the occurrence of a
Fundamental Change. The number of Additional Shares shall be determined based on
the Effective Date of the Fundamental Change and the Stock Price in such
Fundamental Change transaction, all in accordance with Section 12.4.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For the purposes of this definition,
“control,” when used with respect to any specified Person, means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“Agent” means any Security Registrar, Authenticating Agent, Paying Agent, or
Conversion Agent.

“Agent Member” means any member of, or participant in, the Depositary.

“Applicable Conversion Price” means, at any given time, $1,000 divided by the
Applicable Conversion Rate, rounded to the nearest 1/10th of a cent.

“Applicable Conversion Rate” means, at any given time, the Conversion Rate then
in effect, rounded to the nearest 1/10,000th of a share.

“Applicable Procedures” means, with respect to any transfer or transaction
involving a Global Security or beneficial interest therein, the rules and
procedures of DTC or any successor Depositary, in each case to the extent
applicable to such transaction and as in effect from time to time.

“Authenticating Agent” means any Person authorized pursuant to Section 6.12 to
act on behalf of the Trustee to authenticate Securities.

“Board of Directors” means either the board of directors of the Company or any
duly authorized committee of that board.

“Board Resolution” means a resolution duly adopted by the Board of Directors, a
copy of which, certified by the Secretary or an Assistant Secretary of the
Company to have been duly adopted by the Board of Directors and to be in full
force and effect on the date of such certification, shall have been delivered to
the Trustee.

 

2



--------------------------------------------------------------------------------

“Business Day,” when used with respect to any Place of Payment, Place of
Conversion or any other place, as the case may be, means each Monday, Tuesday,
Wednesday, Thursday and Friday which is not a day on which banking institutions
in such Place of Payment, Place of Conversion or other place, as the case may
be, are authorized or obligated by law or executive order to close.

“Closing Price Per Share” means, with respect to the Common Stock, for any day,
(i) the last reported sale price regular way on the Nasdaq National Market or,
(ii) if the Common Stock is not listed on the Nasdaq National Market, the last
reported sale price regular way per share or, in case no such reported sale
takes place on such day, the average of the reported closing bid and asked
prices regular way, in either case, on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or (iii) if
the Common Stock is not listed on the Nasdaq National Market or listed or
admitted to trading on any national securities exchange, the average of the
closing bid prices in the over-the-counter market as furnished by any New York
Stock Exchange member firm selected from time to time by the Company for that
purpose.

“Code” has the meaning specified in Section 2.l.

“Commission” means the United States Securities and Exchange Commission, as from
time to time constituted, created under the Exchange Act, or, if at any time
after the execution of this Indenture such Commission is not existing and
performing the duties now assigned to it under the Trust Indenture Act, then the
body performing such duties at such time.

“Common Stock” means the common stock, no par value per share, of the Company
authorized at the date of this Indenture as originally executed. Subject to the
provisions of Section 12.11, shares issuable on conversion or repurchase of
Securities shall include only shares of Common Stock or shares of any class or
classes of common stock resulting from any reclassification or reclassifications
thereof; provided, however, that if at any time there shall be more than one
such resulting class, the shares so issuable on conversion of Securities shall
include shares of all such classes, and the shares of each such class then so
issuable shall be substantially in the proportion which the total number of
shares of such class resulting from all such reclassifications bears to the
total number of shares of all such classes resulting from all such
reclassifications.

“common stock” includes any stock of any class of capital stock which has no
preference in respect of dividends or of amounts payable in the event of any
voluntary or involuntary liquidation, dissolution or winding up of the issuer
thereof and which is not subject to redemption by the issuer thereof.

“Company” means the Person named as the “Company” in the first paragraph of this
instrument until a successor Person shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Company” shall mean
such successor Person. References to the Company shall not include any
Subsidiary, unless otherwise stated.

“Company Notice” has the meaning specified in Section 14.2(2).

“Company Request” or “Company Order” means a written request or order signed in
the name of the Company by (i) its Chairman of the Board, its Vice Chairman of
the Board, its Chief

 

3



--------------------------------------------------------------------------------

Executive Officer, its President, or any Vice President (whether or not such
title is preceded by any modifier such as “Executive,” “Senior” or the like),
and by (ii) its principal financial officer, Treasurer, an Assistant Treasurer,
its Secretary or an Assistant Secretary, and delivered to the Trustee.

“Constituent Person” has the meaning specified in Section 12.11.

“Conversion Agent” means any Person authorized by the Company to convert
Securities in accordance with Article XII. The Company has initially appointed
the Trustee as its Conversion Agent pursuant to Section 10.2 hereof.

“Conversion Price” has the meaning specified in Section 14.3(3).

“Conversion Rate” has the meaning specified in Section 12.1.

“Corporate Trust Office” means the office of the Trustee at which at any
particular time the trust created by this Indenture shall be principally
administered (which at the date of this Indenture is located at 555 S.W. Oak
Street, PD-OR-P6TD, Portland, Oregon 97204, Attention: Corporate Trust Services
(Merix Corporation 4% Convertible Senior Subordinated Notes due 2013).

“corporation” means a corporation, company, association, joint-stock company or
business trust.

“Defaulted Interest” has the meaning specified in Section 3.7.

“Depositary” means, with respect to any Securities (including any Global
Securities), a clearing agency that is registered as such under the Exchange Act
and is designated by the Company to act as Depositary for such Securities (or
any successor securities clearing agency so registered), which shall initially
be DTC.

“Dollar” or “U.S.$” or “$” means a dollar or other equivalent unit in such coin
or currency of the United States as at the time shall be legal tender for the
payment of public and private debts.

“DTC” means The Depository Trust Company, a New York corporation.

“Effective Date” means the date that a Fundamental Change becomes effective.

“EPC Seller Financing Note” means the subordinated promissory note issued on
September 29, 2005, by Merix Cayman Trading Company Limited to Eastern Pacific
Circuits Holdings Limited in an original principal amount equal to $11.0 million
plus the EBITA Earnout Consideration (as defined therein).

“Event of Default” has the meaning specified in Section 5.1.

“Exchange Act” means the United States Securities Exchange Act of 1934 (or any
successor statute), as amended from time to time.

 

4



--------------------------------------------------------------------------------

“Fundamental Change” has the meaning specified in Section 14.3(2).

“Fundamental Change Company Notice” has the meaning specified in
Section 14.2(1).

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

“Global Security” means a Security that is registered in the Security Register
in the name of a Depositary or a nominee thereof.

“Holder” means the Person in whose name a Security is registered in the Security
Register.

“Incur” means, with respect to any indebtedness or other obligation of any
Person, to create, issue, incur (including by conversion, exchange or
otherwise), assume, guarantee or otherwise become liable in respect of such
indebtedness or other obligation or the recording, as required pursuant GAAP or
otherwise, of any such indebtedness or other obligation on the balance sheet of
such Person (and “Incurrence,” “Incurred” and “Incurring” shall have meanings
correlative to the foregoing). Indebtedness of any Acquired Person or any of its
subsidiaries existing at the time such Acquired Person becomes a subsidiary of
the Company (or is merged into or consolidated with the Company or any
subsidiary of the Company), whether or not such indebtedness was Incurred in
connection with, as a result of, or in contemplation of, such Acquired Person
becoming a subsidiary of the Company (or being merged into or consolidated with
the Company or any subsidiary of the Company), shall be deemed Incurred at the
time any such Acquired Person becomes a subsidiary or merges into or
consolidates with the Company or any subsidiary of the Company.

“Indebtedness” means, with respect to any Person, and without duplication:
(a) all indebtedness, obligations and other liabilities (contingent or
otherwise) of such Person for borrowed money (including obligations of the
Person in respect of overdrafts, foreign exchange contracts, currency exchange
agreements, interest rate protection agreements, and any loans or advances from
banks, whether or not evidenced by notes or similar instruments) or evidenced by
bonds, debentures, notes or similar instruments (whether or not the recourse of
the lender is to the whole of the assets of such Person or to only a portion
thereof), other than any account payable or other accrued current liability or
obligation incurred in the ordinary course of business in connection with the
obtaining of materials or services; (b) all reimbursement obligations and other
liabilities (contingent or otherwise) of such Person with respect to letters of
credit, bank guarantees or bankers’ acceptances; (c) all obligations and
liabilities (contingent or otherwise) in respect of leases of such Person
required, in conformity GAAP, to be accounted for as capitalized lease
obligations on the balance sheet of such Person and all obligations and other
liabilities (contingent or otherwise) under any lease or related document
(including a purchase agreement) in connection with the lease of real property
which provides that such Person is contractually obligated to purchase or cause
a third party to purchase the leased property and thereby guarantee a minimum
residual value of the leased property to the lessor and the obligations of such
Person under such lease or related document to purchase or to cause a third
party to purchase such leased property; (d) all obligations of such Person
(contingent or otherwise) with respect to an interest rate or other swap, cap or
collar agreement or other similar instrument or agreement or foreign currency
hedge, exchange, purchase or similar instrument or agreement; (e) all direct or
indirect

 

5



--------------------------------------------------------------------------------

guarantees or similar agreements by such Person in respect of, and obligations
or liabilities (contingent or otherwise) of such Person to purchase or otherwise
acquire or otherwise assure a creditor against loss in respect of, indebtedness,
obligations or liabilities of another Person of the kind described in clauses
(a) through (d); (f) any indebtedness or other obligations described in clauses
(a) through (e) secured by any mortgage, pledge, lien or other encumbrance
existing on property which is owned or held by such Person, regardless of
whether the indebtedness or other obligation secured thereby shall have been
assumed by such Person; and (g) all deferrals, renewals, extensions and
refundings of, or amendments, modifications or supplements to, any indebtedness,
obligation or liability of the kind described in clauses (a) through (f).

“Indenture” means this instrument as originally executed or as it may from time
to time be supplemented or amended by one or more indentures supplemental hereto
entered into pursuant to the applicable provisions hereof, including, for all
purposes of this Indenture and any such supplemental indenture, the provisions
of the Trust Indenture Act that are deemed to be a part of and govern this
instrument and any such supplemental indenture, respectively.

“Initial Purchaser” means Thomas Weisel Partners LLC.

“Interest Payment Date” means the Stated Maturity of an installment of interest
on the Securities.

“Issue Date” means May 16, 2006.

“Maturity,” when used with respect to any Security, means the date on which the
principal of such Security becomes due and payable as therein or herein
provided, whether at the Stated Maturity or by declaration of acceleration, call
for redemption, exercise of the repurchase right set forth in Article XIV or
otherwise.

“Non-electing Share” has the meaning specified in Section 12.11.

“Non-global Security” means a Security that is not a Global Security.

“Notice of Default” has the meaning specified in Section 5.1.

“Officers’ Certificate” means a certificate signed by (i) the Chairman of the
Board, a Vice Chairman of the Board, the Chief Executive Officer, the President,
or any Vice President (whether or not such title is preceded by any modifier
such as “Executive,” “Senior” or the like), and by (ii) the principal financial
officer, the Treasurer, an Assistant Treasurer, the Secretary or an Assistant
Secretary of the Company, and delivered to the Trustee. One of the Officers
signing an Officers’ Certificate given pursuant to Section 10.6 or Section 10.10
shall be the principal executive, financial or accounting officer of the
Company.

“Opinion of Counsel” means a written opinion of counsel, who may be an employee
of or counsel to the Company and who shall be acceptable to the Trustee, which
opinion shall comply with the provisions of Sections 1.2 and 1.3.

 

6



--------------------------------------------------------------------------------

“Outstanding,” when used with respect to Securities, means, as of the date of
determination, all Securities theretofore authenticated and delivered under this
Indenture, except:

 

  (i) Securities theretofore canceled by the Trustee or delivered to the Trustee
for cancellation;

 

  (ii) Securities for the payment, redemption or repurchase of which money in
the necessary amount has been theretofore deposited with the Trustee or any
Paying Agent (other than the Company) in trust or set aside and segregated in
trust by the Company (if the Company shall act as its own Paying Agent) for the
Holders of such Securities, provided that if such Securities are to be redeemed
or repurchased, notice of such redemption or repurchase has been duly given
pursuant to this Indenture or provision therefor satisfactory to the Trustee has
been made;

 

  (iii) Securities which have been paid pursuant to Section 3.6 or in exchange
for or in lieu of which other Securities have been authenticated and delivered
pursuant to this Indenture, other than any such Securities in respect of which
there shall have been presented to the Trustee proof satisfactory to it that
such Securities are held by a bona fide purchaser in whose hands such Securities
are valid obligations of the Company; and

 

  (iv) Securities converted into Common Stock pursuant to Article XII;

provided, however, that in determining whether the Holders of the requisite
aggregate principal amount of Outstanding Securities are present at a meeting of
Holders of Securities for quorum purposes or have given any request, demand,
authorization, direction, notice, consent or waiver hereunder, Securities owned
by the Company or any other obligor upon the Securities or any Affiliate of the
Company or such other obligor shall be disregarded and deemed not to be
Outstanding, except that, in determining whether the Trustee shall be protected
in relying upon any such determination as to the presence of a quorum or upon
any such request, demand, authorization, direction, notice, consent or waiver,
only Securities as to which a Responsible Officer of the Trustee actually
received written notice of such ownership shall be so disregarded. Securities so
owned which have been pledged in good faith may be regarded as Outstanding if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
so to act with respect to such Securities and that the pledgee is not the
Company or any other obligor upon the Securities or any Affiliate of the Company
or such other obligor, and the Trustee shall be protected in relying upon an
Officers’ Certificate to such effect.

“Paying Agent” means any Person authorized by the Company to pay the principal
of or interest on any Securities on behalf of the Company and, except as
otherwise specifically set forth herein, such term shall include the Company if
it shall act as its own Paying Agent. The Company has initially appointed the
Trustee as its Paying Agent pursuant to Section 10.2 hereof.

“Payment Blockage Period” has the meaning specified in Section 13.2.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, trust, estate, unincorporated organization or
government or any agency or political subdivision thereof.

“Place of Conversion” has the meaning specified in Section 3.1.

 

7



--------------------------------------------------------------------------------

“Place of Payment” has the meaning specified in Section 3.1.

“Predecessor Security” of any particular Security means every previous Security
evidencing all or a portion of the same debt as that evidenced by such
particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“Purchase Agreement” means the Purchase Agreement, dated as of May 10, 2006,
between the Company and the Initial Purchaser, as such agreement may be amended
from time to time.

“Qualified Institutional Buyer” shall mean a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.

“Record Date” means any Regular Record Date or Special Record Date.

“Record Date Period” means the period from the close of business of any Regular
Record Date next preceding any Interest Payment Date to the opening of business
on such Interest Payment Date.

“Redemption Date,” when used with respect to any Security to be redeemed, means
the date fixed for such redemption by or pursuant to this Indenture.

“Redemption Price,” when used with respect to any Security to be redeemed, means
the price at which it is to be redeemed pursuant to this Indenture.

“Registrable Securities” has the meaning specified in the Registration Rights
Agreement.

“Registration Default” has the meaning specified in Section 2.2.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of May 16, 2006, between the Company and the Initial Purchaser, as such
agreement may be amended from time to time.

“Regular Record Date” for interest payable in respect of any Security on any
Interest Payment Date means the May 1 or November 1 (whether or not a Business
Day), as the case may be, next preceding such Interest Payment Date.

“Representative” means the (a) indenture trustee or other trustee, agent or
representative for any Senior Debt or (b) with respect to any Senior Debt that
does not have any such trustee, agent or other representative, (i) in the case
of such Senior Debt issued pursuant to an agreement providing for voting
arrangements as among the holders or owners of such Senior Debt, any holder or
owner of such Senior Debt acting with the consent of the required persons
necessary to bind such holders or owners of such Senior Debt and (ii) in the
case of all other such Senior Debt, the holder or owner of such Senior Debt.

“Repurchase Date” has the meaning specified in Section 14.1.

 

8



--------------------------------------------------------------------------------

“Repurchase Price” has the meaning specified in Section 14.1.

“Responsible Officer,” when used with respect to the Trustee, means any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, trust officer or any other officer of the
Trustee who customarily performs functions similar to those performed by the
Persons who at the time shall be such officers, respectively, or to whom any
corporate trust matter is referred because of such Person’s knowledge of and
familiarity with the particular subject and who shall have direct responsibility
for the administration of this Indenture.

“Restricted Global Security” has the meaning specified in Section 2.1.

“Restricted Securities” means all Securities required pursuant to Section 3.5(3)
to bear any Restricted Securities Legend. Such term includes the Restricted
Global Security.

“Restricted Securities Certificate” means a certificate substantially in the
form set forth in Annex A.

“Restricted Securities Legend” means, collectively, the legends substantially in
the forms of the legends required in the form of Security set forth in
Section 2.2 to be placed upon each Restricted Security.

“Rights Plan” has the meaning specified in Section 12.4(13).

“Rule 144A” means Rule 144A under the Securities Act (or any successor
provision), as it may be amended from time to time.

“Rule 144A Information” has the meaning specified in Section 10.8.

“Securities” has the meaning ascribed to it in the first paragraph under the
caption “Recitals of the Company.”

“Securities Act” means the United States Securities Act of 1933 (or any
successor statute), as amended from time to time.

“Security Register” and “Security Registrar” have the respective meanings
specified in Section 3.5(1).

“Senior Debt” means the principal, premium, interest and other amounts payable
by the Company under its Loan and Security Agreement, dated September 28, 2005,
entered into by and among the Company and Merix San Jose, Inc., as borrowers,
Merix Nevada, Inc., Merix Asia, Inc., Data Circuits Holdings, Inc., the lenders
from time to time party thereto, Bank of America, N.A., as syndication agent,
and Wachovia Capital Finance Corporation (Western), as administrative agent and
collateral agent, as amended, restated, modified or otherwise supplemented from
time to time (the “Existing Loan Agreement”), and any future credit facilities,
term loans and/or revolving credit (including any related hedging obligations or
letter of credit subfacilities) entered into with commercial banks and/or
financial institutions and guarantees thereof refinancing or replacing such
Existing Loan Agreement. Senior Debt includes principal,

 

9



--------------------------------------------------------------------------------

interest, charges, indemnities (but excluding inchoate indemnity obligations for
purposes of determining whether the Senior Debt has been paid in full in cash),
fees, costs and expenses, and any interest or other amount that would accrue and
become due but for the commencement of any case under the United States
Bankruptcy Code or any similar statute, and whether or not such amounts are
allowed or allowable in whole or in part in such case, and any obligations
arising pursuant to hedge agreements or other bank products secured by the
security interest or lien granted pursuant to the Existing Loan Agreement (or
any agreement in connection with the refinancing or replacement thereof). Senior
Debt does not include (i) any Indebtedness that by its express terms in not
senior to the Securities or is pari passu or junior to the Securities, (ii) any
Indebtedness the Company owes to any of its Subsidiaries, and (iii) the
Securities.

“Shelf Registration Statement” has the meaning specified in the Registration
Rights Agreement.

“Significant Subsidiary” has the meaning ascribed to such term under Rule 1-02
of Regulation S-X under the Securities Act.

“Special Record Date” for the payment of any Defaulted Interest means a date
fixed by the Company pursuant to Section 3.7.

“Stated Maturity,” when used with respect to the principal of any Security or
any installment of interest thereon, means the date specified in such Security
as the fixed date on which the principal of such Security or such installment of
interest is due and payable, and when used with respect to Additional Interest
means the date specified in the Officers’ Certificate provided for in
Section 10.10.

“Stock Price” means the price paid per share of our Common Stock in a
Fundamental Change transaction determined as follows: (a) if the holders of the
Common Stock receive only cash in the Fundamental Change transaction, the Stock
Price will be the cash amount paid per share and (b) in all other circumstances,
the Stock Price will be the average of the Closing Price Per Share of the Common
Stock on each of the five consecutive Trading Days prior to but not including
the Effective Date of the Fundamental Change.

“Subsidiary” means a corporation more than 50% of the outstanding voting stock
of which is owned, directly or indirectly, by the Company or by one or more
other Subsidiaries, or by the Company and one or more other Subsidiaries. For
the purposes of this definition, “voting stock” means stock or other similar
interests in the corporation which ordinarily has or have voting power for the
election of directors, or persons performing similar functions, whether at all
times or only so long as no senior class of stock or other interests has or have
such voting power by reason of any contingency.

“Successor Security” of any particular Security means every Security issued
after, and evidencing all or a portion of the same debt as that evidenced by,
such particular Security; and, for the purposes of this definition, any Security
authenticated and delivered under Section 3.6 in exchange for or in lieu of a
mutilated, destroyed, lost or stolen Security shall be deemed to evidence the
same debt as the mutilated, destroyed, lost or stolen Security.

“Surrender Certificate” means a certificate substantially in the form set forth
in Annex C.

 

10



--------------------------------------------------------------------------------

“Trading Day” means (i) if the Common Stock is listed on the Nasdaq National
Market, days on which the Nasdaq National Market is open for business, (ii) if
the Common Stock is quoted on any system of automated dissemination of
quotations of securities prices, days on which trades may be effected through
such system, (iii) if the Common Stock is listed or admitted for trading on any
national or regional securities exchange, days on which such national or
regional securities exchange is open for business, or (iv) if the Common Stock
is not listed on a national or regional securities exchange or listed on the
Nasdaq National Market or quoted on any other system of automated dissemination
of quotation of securities prices, days on which the Common Stock is traded
regular way in the over-the-counter market and for which a closing bid and a
closing asked price for the Common Stock are available.

“Trigger Event” has the meaning specified in Section 12.l2.

“Trust Indenture Act” means the Trust Indenture Act of 1939, and the rules and
regulations thereunder, as in force at the date as of which this Indenture was
executed, except as otherwise provided in Section 8.3, provided, however, that
in the event the Trust Indenture Act of 1939 is amended after such date, “Trust
Indenture Act” means, to the extent required by any such amendment, the Trust
Indenture Act of 1939, and the rules and regulations thereunder, as so amended.

“Trustee” means the Person named as the “Trustee” in the first paragraph of this
Indenture until a successor Trustee shall have become such pursuant to the
applicable provisions of this Indenture, and thereafter “Trustee” shall mean
such successor Trustee.

“United States” means the United States of America (including the States and the
District of Columbia), its territories, its possessions and other areas subject
to its jurisdiction (its “possessions” including Puerto Rico, the U.S. Virgin
Islands, Guam, American Samoa, Wake Island and the Northern Mariana Islands).

“Unrestricted Securities Certificate” means a certificate substantially in the
form set forth in Annex B.

SECTION 1.2 Compliance Certificates And Opinions.

Upon any application or request by the Company to the Trustee to take or refrain
from taking any action under any provision of this Indenture, the Company shall
furnish to the Trustee an Officers’ Certificate in form and substance
satisfactory to the Trustee stating that, in the opinion of the signers thereof,
all conditions precedent and covenants, if any, provided for in this Indenture
relating to the proposed action have been complied with and an Opinion of
Counsel in form and substance satisfactory to the Trustee stating that, in the
opinion of such counsel, all such conditions precedent, if any, have been
complied with, except that in the case of any such application or request as to
which the furnishing of such documents is specifically required by any provision
of this Indenture relating to such particular application or request, no
additional certificate or opinion need be furnished. Each such Officers’
Certificate and Opinion of Counsel shall comply with the requirements of the
Trust Indenture Act and any other requirements set forth in this Indenture.

 

11



--------------------------------------------------------------------------------

Every Officers’ Certificate or Opinion of Counsel provided for in this Indenture
(other than a certificate provided pursuant to Trust Indenture Act
Section 314(a)(4)) (including certificates provided for in Section 10.6 or
Section 10.10) shall include:

(1) a statement that each individual signing such certificate or opinion has
read such covenant or condition and the definitions herein relating thereto;

(2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(3) a statement that, in the opinion of each such individual, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been complied with; and

(4) a statement as to whether, in the opinion of each such individual, such
condition or covenant has been complied with.

An Officers’ Certificate, statement or Opinion of Counsel may be based, insofar
as it relates to accounting matters, upon a certificate or opinion of or
representation by an accountant (who may be an employee of the Company), or firm
of accountants, unless such officer or counsel, as the case may be, knows that
the certificate or opinion or representation with respect to the accounting
matters upon which his or her certificate, statement or opinion may be based as
aforesaid is erroneous.

SECTION 1.3 Form of Documents Delivered to the Trustee.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any Officers’ Certificate may be based, insofar as it relates to legal matters,
upon a certificate or opinion of, or representations by, counsel, unless such
officer knows that the certificate or opinion or representations with respect to
the matters upon which such Officers’ Certificate is based are erroneous. Any
Opinion of Counsel may be based, insofar as it relates to factual matters, upon
a certificate or opinion of, or representations by, an officer or officers of
the Company or any other Person deemed appropriate by such counsel, unless such
counsel knows that the certificate or opinion or representations with respect to
such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

12



--------------------------------------------------------------------------------

SECTION 1.4 Acts of Holders of Securities; Record Dates.

(1) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided or permitted by this Indenture to be given or taken by
Holders of Securities may be embodied in and evidenced by (A) one or more
instruments of substantially similar tenor signed (either physically or by means
of a facsimile or an electronic transmission, provided that such electronic
transmission is transmitted through the facilities of a Depositary) by such
Holders in person or by an agent or proxy duly appointed in writing by such
Holders or (B) the record of Holders of Securities voting in favor thereof,
either in person or by proxies duly appointed in writing, at any meeting of
Holders of Securities duly called and held in accordance with the provisions of
Article IX. Such action shall become effective when such instrument or
instruments or record is delivered (either physically or by means of a facsimile
or an electronic transmission, provided that such electronic transmission is
transmitted through the facilities of a Depositary) to the Trustee and, where it
is hereby expressly required, to the Company. The Trustee shall promptly deliver
to the Company copies of all such instruments and records delivered to the
Trustee. Such instrument or instruments and records (and the action embodied
therein and evidenced thereby) are herein sometimes referred to as the “Act” of
the Holders of Securities signing such instrument or instruments and so voting
at such meeting. Proof of execution of any such instrument or of a writing
appointing any such agent or proxy, or of the holding by any Person of a
Security, shall be sufficient for any purpose of this Indenture and (subject to
Section 6.1) conclusive in favor of the Trustee and the Company if made in the
manner provided in this Section. The record of any meeting of Holders of
Securities shall be proved in the manner provided in Section 9.6. Without
limiting the generality of the foregoing, a Holder, including a Depositary that
is a Holder of a Global Security, may make, give or take, by a proxy or proxies,
duly appointed in writing, any request, demand, authorization, direction,
notice, consent, waiver or other action provided in this Indenture to be made,
given or taken by Holders, and a Depositary that is a Holder of a Global
Security may provide its proxy or proxies to the beneficial owners of interests
in any such Global Security.

(2) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by a
certificate of a notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
a signer acting in a capacity other than his or her individual capacity, such
certificate or affidavit shall also constitute sufficient proof of his or her
authority.

(3) The aggregate principal amount and serial number of any Security held by any
Person, and the date of his or her holding the same, shall be proved by the
Security Register.

(4) The fact and date of execution of any such instrument or writing and the
authority of the Person executing the same may also be proved in any other
manner which the Trustee deems sufficient; and the Trustee may in any instance
require further proof with respect to any of the matters referred to in this
Section 1.4.

(5) The Company may set any day as the record date for the purpose of
determining the Holders entitled to give or take any request, demand,
authorization, direction, notice, consent, waiver or other action, or to vote on
any action, authorized or permitted by this Indenture to be

 

13



--------------------------------------------------------------------------------

given or taken by Holders. Promptly and in any case not later than ten days
after setting a record date, the Company shall notify the Trustee and the
Holders of such record date. If not set by the Company prior to the first
solicitation of a Holder made by any Person in respect of any such action, or,
in the case of any such vote, prior to such vote, the record date for any such
action or vote shall be the 30th day (or, if later, the date of the most recent
list of Holders required to be provided pursuant to Section 15.1) prior to such
first solicitation or vote, as the case may be. With regard to any record date,
the Holders of Outstanding Securities on such date (or their duly appointed
agents or proxies), and only such Persons, shall be entitled to give or take, or
vote on, the relevant action, whether or not such Holders remain Holders after
such record date. Notwithstanding the foregoing, the Company shall not set a
record date for, and the provisions of this paragraph shall not apply with
respect to, any notice, declaration or direction referred to in the next
paragraph.

Upon actual receipt by a Responsible Officer of the Trustee from any Holder of
(i) any notice of default or breach referred to in Section 5.1(4), if such
default or breach has occurred and is continuing and the Trustee shall not have
given such a notice to the Company, (ii) any declaration of acceleration
referred to in Section 5.2, if an Event of Default has occurred and is
continuing and the Trustee shall not have given such a declaration to the
Company, or (iii) any direction referred to in Section 5.12, if the Trustee
shall not have taken the action specified in such direction, then, with respect
to clauses (ii) and (iii), a record date shall automatically and without any
action by the Company or the Trustee be set for determining the Holders entitled
to join in such declaration or direction, which record date shall be the close
of business on the tenth day (or, if such day is not a Business Day, the first
Business Day thereafter) following the day on which the Trustee so receives such
declaration or direction, and, with respect to clause (i), the Trustee may set
any day as a record date for the purpose of determining the Holders entitled to
join in such notice of default. Promptly after such receipt by the Trustee of
any such declaration or direction referred to in clause (ii) or (iii), and
promptly after setting any record date with respect to clause (i), and as soon
as practicable thereafter, the Trustee shall notify the Company and the Holders
of any such record date so fixed. The Holders on such record date (or their duly
appointed agents or proxies), and only such Persons, shall be entitled to join
in such notice, declaration or direction, whether or not such Holders remain
Holders after such record date; provided that, unless such notice, declaration
or direction shall have become effective by virtue of Holders of the requisite
aggregate principal amount of Securities on such record date (or their duly
appointed agents or proxies) having joined therein on or prior to the 90th day
after such record date, such notice, declaration or direction shall
automatically and without any action by any Person be canceled and of no further
effect. Nothing in this paragraph shall be construed to prevent a Holder (or a
duly appointed agent or proxy thereof) from giving, before or after the
expiration of such 90-day period, a notice, declaration or direction contrary to
or different from, or, after the expiration of such period, identical to, the
notice, declaration or direction to which such record date relates, in which
event a new record date in respect thereof shall be set pursuant to this
paragraph. In addition, nothing in this paragraph shall be construed to render
ineffective any notice, declaration or direction of the type referred to in this
paragraph given at any time to the Trustee and the Company by Holders (or their
duly appointed agents or proxies) of the requisite aggregate principal amount of
Securities on the date such notice, declaration or direction is so given.

(6) Any request, demand, authorization, direction, notice, consent, election,
waiver or other Act of the Holder of any Security shall bind every future Holder
of the same Security and the

 

14



--------------------------------------------------------------------------------

Holder of every Security issued upon the registration of transfer thereof or in
exchange therefor or in lieu thereof in respect of anything done, omitted or
suffered to be done by the Trustee or the Company in reliance thereon, whether
or not notation of such action is made upon such Security.

(7) The provisions of this Section 1.4 are subject to the provisions of
Section 9.5.

SECTION 1.5 Notices, Etc. to the Trustee and Company.

Any request, demand, authorization, direction, notice, consent, election, waiver
or other Act of Holders of Securities or other document provided or permitted by
this Indenture to be made upon, given or furnished to, or filed with,

(1) the Trustee by any Holder of Securities or by the Company shall be
sufficient for every purpose hereunder if made, given, furnished or filed in
writing by first class mail postage prepaid (registered or certified, return
receipt requested) or by facsimile (receipt confirmed) or delivered by hand or
by overnight courier guaranteeing next day delivery, to or with a Responsible
Officer of the Trustee and actually received by the Trustee at 555 S.W. Oak
Street, PDF-OR-P6TD, Portland, Oregon 97204, Attention: Corporate Trust Services
(Merix Corporation 4% Convertible Senior Subordinated Notes due 2013), or at any
other address previously furnished in writing by the Trustee, and

(2) the Company by the Trustee or by any Holder of Securities shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing, mailed, first-class postage prepaid, or facsimile
(receipt confirmed), or delivered by hand or overnight courier, addressed to the
Company at 1521 Poplar Lane, Forest Grove, Oregon 97209, Attention: Chief
Executive Officer, Facsimile: (503) 357-1504, or at any other address previously
furnished in writing to the Trustee by the Company.

All notices to the Company will be deemed to have been duly given: at the time
delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt confirmed, if
facsimile; and the next Business Day after timely delivery to the courier, if
delivered by overnight delivery. All notices and communications to the Trustee
will be deemed to have been duly given when actually received by a Responsible
Officer of the Trustee.

SECTION 1.6 Notice to Holders of Securities; Waiver.

Except as otherwise expressly provided herein, where this Indenture provides for
notice to Holders of Securities of any event, such notice shall be sufficiently
given to Holders if in writing and mailed, first-class postage prepaid, or
facsimile (receipt confirmed), or delivered by an overnight delivery service, to
each Holder of a Security affected by such event, at the address of such Holder
as it appears in the Security Register, not earlier than the earliest date and
not later than the latest date prescribed for the giving of such notice.

Neither the failure to mail or deliver such notice, nor any defect in any notice
so mailed or delivered, to any particular Holder of a Security shall affect the
sufficiency of such notice with respect to other Holders of Securities. In case
by reason of the suspension of regular mail service or by reason of any other
cause it shall be impracticable to give such notice by mail, then such

 

15



--------------------------------------------------------------------------------

notification to Holders of Securities as shall be made with the approval of the
Trustee shall constitute a sufficient notification to such Holders for every
purpose hereunder.

Such notice shall be deemed to have been given when such notice is mailed or
delivered to the overnight delivery service, as applicable, and shall be
conclusively deemed to have been received by such Holder, whether or not such
Holder actually receives such notice.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by the Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Holders of Securities shall be filed with the Trustee, but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

SECTION 1.7 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

SECTION 1.8 Successors and Assigns.

All covenants and agreements in this Indenture by the Company shall bind its
successors and assigns, whether so expressed or not. All covenants and
agreements in this Indenture by the Trustee shall bind its successors and
assigns, whether so expressed or not.

SECTION 1.9 Separability Clause.

In case any provision in this Indenture or the Securities shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

SECTION 1.10 Benefits of Indenture.

Except as provided in the next sentence, nothing in this Indenture or in the
Securities, express or implied, shall give to any Person, other than the parties
hereto and their successors and assigns hereunder and the Holders of Securities,
any benefit or legal or equitable right, remedy or claim under this Indenture.
The provisions of Article XIII are intended to be for the benefit of, and shall
be enforceable directly by, the holders of Senior Debt.

SECTION 1.11 Governing Law.

THIS INDENTURE AND THE SECURITIES SHALL BE GOVERNED BY AND

CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 1.12 Legal Holidays.

In any case where any Interest Payment Date, Redemption Date, Repurchase Date or
Stated Maturity of any Security or the last day on which a Holder of a Security
has a right to convert its Security shall not be a Business Day at a Place of
Payment or Place of Conversion, as

 

16



--------------------------------------------------------------------------------

the case may be, then (notwithstanding any other provision of this Indenture or
of the Securities) payment of principal of, premium, if any, or interest on, or
the payment of the Redemption Price, or Repurchase Price, or delivery for
conversion of, such Security need not be made at such Place of Payment or Place
of Conversion, as the case may be, on or by such day, but may be made on or by
the next succeeding Business Day at such Place of Payment or Place of
Conversion, as the case may be, with the same force and effect as if made on the
Interest Payment Date, Redemption Date or Repurchase Date, or at the Stated
Maturity or by such last day for conversion; provided, however, that in the case
that payment is made on such succeeding Business Day, no interest shall accrue
on the amount so payable for the period from and after such Interest Payment
Date, Redemption Date, Repurchase Date, Stated Maturity or last day for
conversion, as the case may be.

SECTION 1.13 Conflict With Trust Indenture Act.

If any provision hereof limits, qualifies or conflicts with a provision of the
Trust Indenture Act, the Trust Indenture Act shall control. If any provision of
this Indenture modifies or excludes any provision of the Trust Indenture Act
that may be so modified or excluded, the Indenture provision so modifying or
excluding such provision of the Trust Indenture Act shall be deemed to apply.

ARTICLE II

SECURITY FORMS

SECTION 2.1 Form Generally.

The Securities shall be in substantially the form set forth in this Article II,
with such appropriate insertions, omissions, substitutions and other variations
as are required or permitted by this Indenture, and may have such letters,
numbers or other marks of identification and such legends or endorsements placed
thereon as may be required to comply with the rules of any securities exchange,
the Internal Revenue Code of 1986, as amended, and regulations thereunder (the
“Code”), or any applicable securities laws, or as may, consistent herewith, be
determined by the officers executing such Securities, as evidenced by their
execution thereof. All Securities shall be in fully registered form.

The Trustee’s certificates of authentication shall be in substantially the form
set forth in Section 2.4.

Conversion notices shall be in substantially the form set forth in Section 2.5.

Repurchase notices shall be substantially in the form set forth in Section 2.3.

The Securities shall be printed, lithographed, typewritten or engraved or
produced by any combination of these methods or may be produced in any other
manner permitted by the rules of any automated quotation system or securities
exchange (including on steel engraved borders if so required by any securities
exchange upon which the Securities may be listed) on which the Securities may be
quoted or listed, as the case may be, all as determined by the officers
executing such Securities, as evidenced by their execution thereof.

 

17



--------------------------------------------------------------------------------

Upon their original issuance, Securities issued as contemplated by the Purchase
Agreement to Qualified Institutional Buyers in reliance on Rule 144A shall be
issued in the form of one or more Global Securities in definitive, fully
registered form without interest coupons and bearing the Restricted Securities
Legend. Each such Global Security shall be registered in the name of DTC, as
Depositary, or its nominee, and deposited with the Trustee, as custodian for
DTC, for credit by DTC to the respective accounts of beneficial owners of the
Securities represented thereby (or such other accounts as they may direct). Each
such Global Security, together with its Successor Securities which are Global
Securities, are collectively herein called the “Restricted Global Security.”

SECTION 2.2 Form of Security.

[FORM OF FACE OF SECURITY]

[THE FOLLOWING LEGEND (THE “RESTRICTED SECURITIES LEGEND”) SHALL APPEAR ON THE
FACE OF EACH RESTRICTED SECURITY:

THIS SECURITY (OR ITS PREDECESSOR) WAS ORIGINALLY ISSUED IN A TRANSACTION EXEMPT
FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THIS SECURITY AND THE COMMON STOCK ISSUABLE UPON
CONVERSION HEREOF MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THIS SECURITY IS HEREBY NOTIFIED THAT THE SELLER OF THIS SECURITY
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER.

THE HOLDER OF THIS SECURITY AGREES FOR THE BENEFIT OF THE COMPANY THAT (A) THIS
SECURITY AND THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION HEREOF MAY BE
OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (I) IN THE UNITED STATES
TO A PERSON WHOM THE SELLER REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL
BUYER (AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT) IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (II) OUTSIDE THE UNITED STATES IN AN
OFFSHORE TRANSACTION IN ACCORDANCE WITH RULE 904 UNDER THE SECURITIES ACT, (III)
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY
RULE 144 THEREUNDER (IF AVAILABLE), (IV) TO AN INSTITUTIONAL INVESTOR THAT IS AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE SECURITIES ACT (IF AVAILABLE) OR (V) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, AND IN EACH OF CASES (I)
THROUGH (V) IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES, AND (B) THE HOLDER WILL, AND EACH SUBSEQUENT HOLDER IS
REQUIRED TO, NOTIFY ANY PURCHASER OF THIS SECURITY FROM

 

18



--------------------------------------------------------------------------------

IT OF THE RESALE RESTRICTIONS REFERRED TO IN CLAUSE (A) ABOVE. IN ANY CASE THE
HOLDER HEREOF WILL NOT, DIRECTLY OR INDIRECTLY, ENGAGE IN ANY HEDGING
TRANSACTION WITH REGARD TO THE SECURITIES EXCEPT AS PERMITTED BY THE SECURITIES
ACT.

THIS SECURITY, ANY SHARES OF COMMON STOCK ISSUABLE UPON ITS CONVERSION, AND ANY
RELATED DOCUMENTATION MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME TO MODIFY
THE RESTRICTIONS ON RESALES AND OTHER TRANSFERS OF THIS SECURITY AND ANY SUCH
SHARES TO REFLECT ANY CHANGE IN APPLICABLE LAW OR REGULATION (OR THE
INTERPRETATION HEREOF) OR IN PRACTICES RELATING TO THE RESALE OR TRANSFER OF
RESTRICTED SECURITIES GENERALLY. THE HOLDER OF THIS SECURITY AND SUCH SHARES
SHALL BE DEEMED BY THE ACCEPTANCE OF THIS SECURITY AND ANY SUCH SHARES TO HAVE
AGREED TO SUCH AMENDMENT OR SUPPLEMENT.]

[THE FOLLOWING LEGEND SHALL APPEAR ON THE FACE OF EACH GLOBAL SECURITY:

THIS SECURITY IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE
HEREINAFTER REFERRED TO AND IS REGISTERED IN THE NAME OF THE DEPOSITARY OR A
NOMINEE OF THE DEPOSITARY, WHICH MAY BE TREATED BY THE COMPANY, THE TRUSTEE AND
ANY AGENT THEREOF AS OWNER AND HOLDER OF THIS SECURITY FOR ALL PURPOSES.]

[THE FOLLOWING LEGEND SHALL APPEAR ON THE FACE OF EACH GLOBAL SECURITY FOR WHICH
THE DEPOSITORY TRUST COMPANY IS TO BE THE DEPOSITARY:

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE COMPANY OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.

UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR SECURITIES IN
DEFINITIVE REGISTERED FORM IN THE LIMITED CIRCUMSTANCES REFERRED TO IN THE
INDENTURE, THIS GLOBAL SECURITY MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE
DEPOSITARY TO A NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO
THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY
SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR
DEPOSITARY.]

 

19



--------------------------------------------------------------------------------

MERIX CORPORATION

4% CONVERTIBLE SENIOR SUBORDINATED NOTE DUE 2013

 

No.    $60,000,000

CUSIP NO. 590049 AA 0

MERIX CORPORATION, a corporation duly organized and existing under the laws of
the State of Oregon (herein called the “Company”, which term includes any
successor Person under the Indenture referred to on the reverse hereof), for
value received, hereby promises to pay to Cede & Co., or registered assigns, the
principal sum of Sixty Million United States Dollars ($60,000,000 ) (which
principal amount may from time to time be increased or decreased to such other
principal amounts (which, taken together with the principal amounts of all other
Outstanding Securities, shall not exceed $70,000,000) by adjustments made on the
records of the Trustee hereinafter referred to in accordance with the Indenture)
on May 15, 2013 and to pay interest thereon, from May 16, 2006, or from the most
recent Interest Payment Date (as defined below) to which interest has been paid
or duly provided for, semi-annually in arrears on May 15 and November 15 in each
year (each, an “Interest Payment Date”), commencing November 15, 2006, at the
rate of 4% per annum, until the principal hereof is paid, and at the rate of
4% per annum on any overdue principal and premium, if any, and, to the extent
permitted by law, on any overdue interest (including Additional Interest, if
any). Interest and Additional Interest, if any, will be computed on the basis of
a 360-day year composed of twelve 30-day months and, in the case of an
incomplete month, the actual number of days elapsed. The interest so payable,
and punctually paid or duly provided for, on any Interest Payment Date will, as
provided in the Indenture, be paid to the Person in whose name this Security (or
one or more Predecessor Securities) is registered at the close of business on
the Regular Record Date for such interest, which shall be the May 1 or
November 1 (whether or not a Business Day), as the case may be, next preceding
such Interest Payment Date. Except as otherwise provided in the Indenture, any
such interest not so punctually paid or duly provided for will forthwith cease
to be payable to the Holder on such Regular Record Date and may either be paid
to the Person in whose name this Security (or one or more Predecessor
Securities) is registered at the close of business on a Special Record Date for
the payment of such Defaulted Interest to be fixed by the Company, notice
whereof shall be given to Holders of Securities not less than 10 days prior to
the Special Record Date, or be paid at any time in any other lawful manner not
inconsistent with the requirements of any automated quotation system or
securities exchange on which the Securities may be quoted or listed, and upon
such notice as may be required by such exchange, all as more fully provided in
the Indenture. Payments of principal shall be made upon the surrender of this
Security at the option of the Holder at any office or agency of the Company as
may be designated by it for such purpose in the Borough of Manhattan, The City
of New York, in such lawful monies of the United States of America as at the
time of payment shall be legal tender for the payment of public and private
debts, by United States Dollar check drawn on, or wire transfer to, a United
States Dollar account maintained in The City of New York (such a wire transfer
to be made only to a Holder of an aggregate principal amount of Securities in
excess of $2,000,000 and only if such Holder shall have furnished wire
instructions in writing to the Trustee no later than 15 days prior to the
relevant payment date).

 

20



--------------------------------------------------------------------------------

Payment of interest on this Security may be made by United States Dollar check
mailed to the address of the Person entitled thereto as such address shall
appear in the Security Register, or, upon written application by the Holder to
the Security Registrar setting forth wire instructions not later than the
relevant Record Date, by transfer to a United States Dollar account maintained
in The City of New York (such a transfer to be made only to a Holder of an
aggregate principal amount of Securities in excess of $2,000,000 and only if
such Holder shall have furnished wire instructions in writing to the Trustee no
later than 15 days prior to the relevant payment date).

Except as specifically provided herein or in the Indenture, the Company shall
not be required to make any payment with respect to any tax, assessment or other
governmental charge imposed by any government or any political subdivision or
taxing authority thereof or therein.

Reference is hereby made to the further provisions of this Security set forth on
the reverse hereof, which further provisions shall for all purposes have the
same effect as if set forth at this place.

Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof or an Authenticating Agent by the manual
signature of one of their respective authorized signatories, this Security shall
not be entitled to any benefit under the Indenture or be valid or obligatory for
any purpose.

SIGNATURE PAGE FOLLOWS

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Security to be duly executed.

 

MERIX CORPORATION

By:        Name:   Title:

 

Attest:

By:        Name:   Title:

TRUSTEE’S CERTIFICATE OF AUTHENTICATION

This is one of the Securities referred to in the within-mentioned Indenture.

Dated:

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:       

Authorized Signatory

 

22



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

This Security is one of a duly authorized issue of securities of the Company
designated as its “4% Convertible Senior Subordinated Notes due 2013” (herein
called the “Securities”), limited in aggregate principal amount to $60,000,000,
plus such increases to the extent the Initial Purchaser exercises its option to
purchase up to an additional $10,000,000 in aggregate principal amount of the
Securities, issued and to be issued under an Indenture, dated as of May 16, 2006
(herein called the “Indenture”), between the Company and U.S. Bank National
Association, as Trustee (herein called the “Trustee,” which term includes any
successor trustee under the Indenture), to which Indenture and all indentures
supplemental thereto reference is hereby made for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Company,
the Trustee, the holders of Senior Debt and the Holders of the Securities and of
the terms upon which the Securities are, and are to be, authenticated and
delivered. As provided in the Indenture and subject to certain limitations
therein set forth, Securities are exchangeable for a like aggregate principal
amount of Securities of any authorized denominations as requested by the Holder
surrendering the same upon surrender of the Security or Securities to be
exchanged, at the Corporate Trust Office of the Trustee. The Trustee upon such
surrender by the Holder will issue the new Securities in the requested
denominations.

No sinking fund is provided for the Securities.

Prior to May 20, 2010, the Securities shall not be redeemable. On or after
May 20, 2010 the Company may redeem the Securities if the Closing Price Per
Share of the Common Stock exceeds 150% of the Conversion Price then in effect
for at least 20 Trading Days within a period of 30 consecutive Trading Days
ending on the Trading Day before the date of mailing of the notice of redemption
as set forth in Section 11.5 of the Indenture for cash in whole, or from time to
time in part (which must be equal to $1,000 or any integral multiple thereof),
at a Redemption Price equal to $1,000 per $1,000 aggregate principal amount of
the Securities being redeemed, plus accrued and unpaid interest (including
Additional Interest, if any) to, but excluding, the Redemption Date. Interest
installments on Securities whose Stated Maturity is on or prior to such
Redemption Date will be payable to the Holders of such Securities, or one or
more Predecessor Securities, of record at the close of business on the relevant
Record Dates referred to on the face hereof, all as provided in the Indenture.
Whenever in this Security there is a reference, in any context, to the principal
of any Security as of any time, such reference shall be deemed to include
reference to the Redemption Price payable in respect of such Security to the
extent that such Redemption Price is, was or would be so payable at such time,
and express mention of the Redemption Price in any provision of this Security
shall not be construed as excluding the Redemption Price so payable in those
provisions of this Security when such express mention is not made.

In the event of a redemption of the Securities, the Company will not be required
(a) to register the transfer or exchange of Securities for a period of 15 days
immediately preceding the date notice is given identifying the serial numbers of
the Securities called for such redemption or (b) to register the transfer or
exchange of any Security, or portion thereof, called for redemption.

 

23



--------------------------------------------------------------------------------

In any case where the due date for the payment of the principal of, premium, if
any, interest, including Additional Interest, if any, on any Security or the
last day on which a Holder of a Security has a right to convert their Security
shall not be a Business Day, at any Place of Payment or Place of Conversion as
the case may be, then payment of principal, premium, if any, or interest,
including Additional Interest, if any, or delivery for conversion of such
Security need not be made on or by such date at such place but may be made on or
by the next succeeding Business Day at such Place of Payment or Place of
Conversion, as the case may be, with the same force and effect as if made on the
date for such payment or the date fixed for redemption or repurchase, or by such
last day for conversion, and if the payment is made on such next succeeding
Business Day no interest shall accrue on the amount so payable for the period
after such due date.

Subject to and upon compliance with the provisions of the Indenture, the Holder
of this Security is entitled, at their option, at any time on or before the
close of business on the date of Maturity, or in case this Security or a portion
hereof is called for redemption or the Holder hereof has exercised their right
to require the Company to repurchase this Security or such portion hereof, then
in respect of this Security until, but (unless the Company defaults in making
any payment due upon redemption or repurchase, as the case may be, in which case
the right will terminate at the close of business on the date such default is
cured and the Security is redeemed or repurchased, as the case may be) not
after, the close of business on the Business Day immediately preceding the
Redemption Date or the Repurchase Date, as the case may be, to convert this
Security (or any portion of the aggregate principal amount hereof that is an
integral multiple of $1,000, provided that the unconverted portion of such
aggregate principal amount is $1,000 or any integral multiple of $1,000 in
excess thereof) into fully paid and nonassessable shares of Common Stock of the
Company at an initial Conversion Rate equal to 65.8328 shares for each $1,000
aggregate principal amount of this Security surrendered for conversion (or at
the current adjusted Conversion Rate if an adjustment has been made as provided
in the Indenture) by surrender of this Security, duly endorsed or assigned to
the Company or in blank and, in case such surrender shall be made during the
Record Date Period (except if this Security or portion thereof has been called
for redemption or if a Fundamental Change has occurred and an offer to
repurchase the Securities is pending), also accompanied by payment in New York
Clearing House or other funds acceptable to the Company of an amount equal to
the interest payable on such Interest Payment Date on the aggregate principal
amount of this Security then being converted, and also the conversion notice
hereon duly executed, to the Company at the Corporate Trust Office of the
Trustee, or at such other office or agency of the Company, subject to any laws
or regulations applicable thereto and subject to the right of the Company to
terminate the appointment of any Conversion Agent (as defined below) as may be
designated by it for such purpose in the Borough of Manhattan, The City of New
York, or at such other offices or agencies as the Company may designate (each a
“Conversion Agent”). The interest that is payable on such Interest Payment Date
with respect to any Security (or portion thereof, if applicable) that is
surrendered for conversion during the Record Date Period shall be paid to the
Holder of such Security as of such Regular Record Date in an amount equal to the
interest that would have been payable on such Security if such Security had been
converted as of the close of business on such Interest Payment Date. Subject to
the provisions of the preceding sentence and the next paragraph and, in the case
of a conversion during the Regular Record Period, to the right of the Holder of
this Security (or any Predecessor Security of record as of such Regular Record
Date) to receive the related installment of interest to the extent and under the
circumstances provided in the Indenture, no cash payment or adjustment

 

24



--------------------------------------------------------------------------------

is to be made on conversion for interest accrued hereon from the Interest
Payment Date next preceding the day of conversion, or for dividends on the
Common Stock issued on conversion hereof. The Company shall thereafter deliver
to the Holder the fixed number of shares of Common Stock (together with any cash
adjustment, as provided in the Indenture) into which this Security is
convertible and such delivery will be deemed to satisfy the Company’s obligation
to pay the aggregate principal amount of this Security. No fractions of shares
or scrip representing fractions of shares will be issued on conversion, but
instead of any fractional interest (calculated to the nearest 1/100th of a
share) the Company shall pay a cash adjustment as provided in the Indenture. The
Conversion Rate is subject to adjustment as provided in the Indenture. In
addition, the Indenture provides that in case of certain consolidations or
mergers to which the Company is a party (other than a consolidation or merger
that does not result in any reclassification, conversion, exchange or
cancellation of the Common Stock) or the conveyance, transfer, sale or lease of
all or substantially all of the property and assets of the Company, the
Indenture shall be amended, without the consent of any Holders of Securities, so
that this Security, if then Outstanding, will be convertible thereafter, during
the period this Security shall be convertible as specified above, only into the
kind and amount of securities, cash and other property receivable upon such
consolidation, merger, conveyance, transfer, sale or lease by a holder of the
number of shares of Common Stock of the Company into which this Security could
have been converted immediately prior to such consolidation, merger, conveyance,
transfer, sale or lease (assuming such holder of Common Stock is not a
Constituent Person or an Affiliate of a Constituent Person, or failed to
exercise any rights of election and received per share the kind and amount
received per share by a plurality of Non-electing Shares).

If this Security is a Registrable Security (as defined in the Indenture), then
the Holder of this Security (including any Person that has a beneficial interest
in this Security) and the Common Stock of the Company issuable upon conversion
hereof is entitled to the benefits of a Registration Rights Agreement, dated as
of May 16, 2006, executed by the Company and the Initial Purchaser (as amended
from time to time, the “Registration Rights Agreement”).

In accordance with the terms of the Registration Rights Agreement, during any
period in which an Event of Default (as defined in the Registration Rights
Agreement) (each, a “Registration Default”) has occurred and is continuing, the
Company will pay Additional Interest from and including the day following such
Registration Default to but excluding the day on which such Registration Default
has been cured. Additional Interest will be paid semi-annually in arrears, with
the first semi-annual payment due on the first Interest Payment Date, as
applicable, in respect of the Registrable Securities following the date on which
such Additional Interest begins to accrue, and will accrue at a rate per annum
equal to one-quarter of one percent (0.25%) of the aggregate principal amount of
the Registrable Securities to and including the 90th day following such
Registration Default and at a rate per annum equal to one-half of one percent
(0.50%) thereof from and after the 91st day following such Registration Default.
In no event shall the Company be required to pay Additional Interest in excess
of the applicable maximum rate per annum of one-half of one percent (0.50%) set
forth above regardless of whether one or multiple Registration Defaults exist.

Whenever in this Security there is a reference, in any context, to the payment
of interest on, or in respect of, any Security as of any time, such reference
shall be deemed to include reference to Additional Interest, as described in the
preceding paragraph, if any, payable in respect

 

25



--------------------------------------------------------------------------------

of such Security to the extent that such Additional Interest, if any, is, was or
would be so payable at such time, and express mention of Additional Interest, if
any, in any provision of this Security shall not be construed as excluding
Additional Interest, if any, so payable in those provisions of this Security
when such express mention is not made.

If this Security is a Registrable Security and the Holder of this Security
(including any Person that has a beneficial interest in this Security) elects to
sell this Security pursuant to the Shelf Registration Statement then, by its
acceptance hereof, such Holder of this Security agrees to be bound by the terms
of the Registration Rights Agreement relating to the Registrable Securities
which are the subject of such election.

If a Fundamental Change occurs, the Holder of this Security, at the Holder’s
option, shall have the right, in accordance with the provisions of the
Indenture, to require the Company to repurchase this Security (or any portion of
the aggregate principal amount hereof that is at least $1,000 or an integral
multiple of $1,000 in excess thereof, provided that the portion of the aggregate
principal amount of this Security to be Outstanding after such repurchase is at
least equal to $1,000) for cash at a Repurchase Price equal to 100% of the
aggregate principal amount thereof plus interest accrued to the Repurchase Date,
as provided in the Indenture. Whenever in this Security there is a reference, in
any context, to the principal of any Security as of any time, such reference
shall be deemed to include reference to the Repurchase Price payable in respect
of such Security to the extent that such Repurchase Price is, was or would be so
payable at such time, and express mention of the Repurchase Price in any
provision of this Security shall not be construed as excluding the Repurchase
Price so payable in those provisions of this Security when such express mention
is not made.

If a holder surrenders its Securities (or any portion thereof) for conversion
after receipt of a Company Notice in connection with a Fundamental Change and
prior to the Repurchase Date, and the Fundamental Change constitutes a specified
Fundamental Change defined in the Indenture, the Company will increase the
Conversion Rate as set forth in the Indenture.

In the event of a deposit or withdrawal of an interest in this Security,
including an exchange, transfer, redemption, repurchase or conversion of this
Security in part only, the Trustee, as custodian of the Depositary, shall make
an adjustment on its records to reflect such deposit or withdrawal in accordance
with the Applicable Procedures.

The indebtedness evidenced by this Security is, to the extent and in the manner
provided in the Indenture, subordinate and subject in right of payment to the
prior payment in full in cash of all Senior Debt of the Company, and this
Security is issued subject to such provisions of the Indenture with respect
thereto. Each Holder of this Security, by accepting the same, (a) agrees to and
shall be bound by such provisions, (b) authorizes and directs the Trustee on
their behalf to take such action as may be necessary or appropriate to
effectuate the subordination so provided and (c) appoints the Trustee their
attorney-in-fact for any and all such purposes.

If an Event of Default shall occur and be continuing, the principal of all the
Securities, together with accrued interest to the date of declaration and any
premium thereon, may be declared due and payable in the manner and with the
effect provided in the Indenture. Upon payment (i) of the amount of principal so
declared due and payable, together with accrued interest to the date of

 

26



--------------------------------------------------------------------------------

declaration and any premium thereon, and (ii) of interest on any overdue
principal and, to the extent permitted by applicable law, overdue interest and
premium, all of the Company’s obligations in respect of the payment of the
principal of and interest on the Securities shall terminate.

The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Securities under the Indenture at
any time by the Company and the Trustee with either (a) the written consent of
the Holders of not less than a majority in aggregate principal amount of the
Outstanding Securities, or (b) by the adoption of a resolution, at a meeting of
Holders of the Outstanding Securities at which a quorum is present, by the
Holders of at least 66 2/3% in aggregate principal amount of the Outstanding
Securities represented and entitled to vote at such meeting. The Indenture also
contains provisions permitting the Holders of specified percentages in aggregate
principal amount of the Securities at the time Outstanding, on behalf of the
Holders of all the Securities, to waive compliance by the Company with certain
provisions of the Indenture and certain past defaults under the Indenture and
their consequences. Any such consent or waiver by the Holder of this Security
shall be conclusive and binding upon such Holder and upon all future Holders of
this Security and of any Security issued upon the registration of transfer
hereof or in exchange herefor or in lieu hereof whether or not notation of such
consent or waiver is made upon this Security or such other Security. Certain
modifications or amendments to the Indenture require the consent of the Holder
of each Outstanding Security affected.

As provided in and subject to the provisions of the Indenture, the Holder of
this Security shall not have the right to institute any proceeding with respect
to the Indenture or for the appointment of a receiver or trustee or for any
other remedy thereunder, unless such Holder shall have previously given the
Trustee written notice of a continuing Event of Default, the Holders of not less
than 25% in aggregate principal amount of the Outstanding Securities shall have
made written request to the Trustee to institute proceedings in respect of such
Event of Default as Trustee and offered the Trustee security or indemnity
reasonably satisfactory to the Trustee and the Trustee shall not have received
from the Holders of a majority in aggregate principal amount of the Securities
Outstanding a direction inconsistent with such request, and shall have failed to
institute any such proceeding, for 60 days after receipt of such notice, request
and offer of security or indemnity (or if requested, receipt of security or
indemnity). The foregoing shall not apply to any suit instituted by the Holder
of this Security for the enforcement of any payment of principal hereof, premium
if any, or interest (including Additional Interest, if any) hereon on or after
the respective due dates expressed herein or for the enforcement of the right to
convert this Security as provided in the Indenture.

No reference herein to the Indenture and no provision of this Security or of the
Indenture shall alter or impair (without the consent of the Holder hereof) the
obligation of the Company, which is absolute and unconditional, to pay the
principal of, premium, if any, and interest (including Additional Interest, if
any) on this Security at the times, places and rate, and in the coin or
currency, herein prescribed or to convert this Security as provided in the
Indenture.

As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Security is registrable on the Security Register
upon surrender of this Security for registration of transfer at the Corporate
Trust Office of the Trustee or at such other office or

 

27



--------------------------------------------------------------------------------

agency of the Company as may be designated by it for such purpose in the Borough
of Manhattan, The City of New York (which shall initially be an office or agency
of the Trustee), or at such other offices or agencies as the Company may
designate, duly endorsed by, or accompanied by a written instrument of transfer
in form satisfactory to the Company and the Security Registrar duly executed by,
the Holder thereof or their attorney duly authorized in writing, and thereupon
one or more new Securities, of authorized denominations and for the same
aggregate principal amount, will be issued to the designated transferee or
transferees by the Security Registrar. No service charge shall be made for any
such registration of transfer or exchange, but the Company may require payment
of a sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

Prior to due presentment of this Security for registration of transfer, the
Company, the Trustee, any Agent and any agent of the Company, the Trustee or any
Agent may treat the Person in whose name such Security is registered as the
owner thereof for all purposes, whether or not such Security be overdue, and
neither the Company, the Trustee nor any Agent or other such agent shall be
affected by notice to the contrary.

No recourse for the payment of the principal (and premium, if any) or interest
on this Security and no recourse under or upon any obligation, covenant or
agreement of the Company in the Indenture or any indenture supplemental thereto
or in any Security, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, shareholder, employee, agent,
officer or director or subsidiary, as such, past, present or future, of the
Company or of any successor corporation, either directly or through the Company
or any successor corporation, whether by virtue of any constitution, statute or
rule of law or by the enforcement of any assessment or penalty or otherwise, all
such liability being, by the acceptance hereof and as part of consideration for
the issue hereof, expressly waived and released by the Holder hereof.

THE INDENTURE AND THIS SECURITY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

All terms used in this Security which are defined in the Indenture shall have
the meanings assigned to them in the Indenture.

 

28



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription of the face of this
Security, shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM    as tenant in common    UNIF GIFT MIN ACT    ______ Custodian ______
TEN ENT    as tenants by the entireties (Cust)       (Cust)    (Minor) JT TEN   
as joint tenants with right of survivorship and not as tenants in common      
under Uniform Gifts to Minors Act _____             (State)

Additional abbreviations may also be used though not in the above list.

 

29



--------------------------------------------------------------------------------

SECTION 2.3 Form of Repurchase Notice.

ELECTION OF HOLDER TO REQUIRE REPURCHASE

(1) Pursuant to Section 14.1 of the Indenture, the undersigned hereby elects to
have this Security repurchased by the Company.

(2) The undersigned hereby directs the Trustee or the Company to pay it or
                     an amount in cash equal to 100% of the aggregate principal
amount to be repurchased (as set forth below), plus interest and Additional
Interest, if any, accrued to, but excluding, the Repurchase Date, as provided in
the Indenture.

Dated:                                 

 

        Signature(s)

 

Signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad-15
under the Securities Exchange Act of 1934.     Signature Guaranteed

 

Principal amount to be repurchased (at least $1,000 or an integral multiple of
$1,000 in excess thereof):     Remaining aggregate principal amount following
such repurchase (not less than $1,000):    

NOTICE: The signature to the foregoing Election must correspond to the Name as
written upon the face of this Security in every particular, without alteration
or any change whatsoever.

 

30



--------------------------------------------------------------------------------

SECTION 2.4 Form of Certificate of Authentication.

The Trustee’s certificate of authentication shall be in substantially the
following form:

This is one of the Securities referred to in the within-mentioned Indenture.

Dated:                                              

 

U.S. BANK NATIONAL ASSOCIATION,
as Trustee By:        Authorized Signatory

SECTION 2.5 Form of Conversion Notice.

CONVERSION NOTICE

The undersigned Holder of this Security hereby irrevocably exercises the option
to convert this Security, or any portion of the aggregate principal amount
hereof (which is $1,000 or an integral multiple of $1,000 in excess thereof,
provided that the unconverted portion of such aggregate principal amount is
$1,000 or any integral multiple of $1,000 in excess thereof) below designated,
into shares of Common Stock in accordance with the terms of the Indenture
referred to in this Security, and directs that such shares, together with a
check in payment for any fractional share and any Securities representing any
unconverted aggregate principal amount hereof, be delivered to and be registered
in the name of the undersigned unless a different name has been indicated below.
If shares of Common Stock or Securities are to be registered in the name of a
Person other than the undersigned, (a) the undersigned will pay all transfer
taxes payable with respect thereto and (b) signature(s) must be guaranteed by an
Eligible Guarantor Institution with membership in an approved signature
guarantee program pursuant to Rule 17Ad-15 under the Securities Exchange Act of
1934. Any amount required to be paid by the undersigned on account of interest
accompanies this Security.

 

Dated:                       Signature(s) If shares or Securities are to be
registered in the name of a Person other than the Holder, please print such
Person’s name and address:                     (Name)                         
         (Address)                    

 

31



--------------------------------------------------------------------------------

Social Security or other Identification Number, if any     Signature Guaranteed

If only a portion of the Securities is to be converted, please indicate:

 

1. Principal amount to be converted: $                 

 

2. Principal amount and denomination of Securities

representing unconverted aggregate principal amount to be issued:

Amount: $                              Denominations: $                

($1,000 or any integral multiple of $1,000 in excess thereof, provided that the
unconverted portion of such aggregate principal amount is $1,000 or any integral
multiple of $1,000 in excess thereof)

SECTION 2.6 Form of Assignment.

ASSIGNMENT FORM

For value received                      hereby sell(s), assign(s) and
transfer(s) unto                      (Please insert social security or other
identifying number of assignee) the within Security, and hereby irrevocably
constitutes and appoints                          as attorney to transfer the
said Security on the books of the Company, with full power of substitution in
the premises.

 

Dated: _______________________________                      Signature(s)    
Signature(s) must be guaranteed by an Eligible Guarantor Institution with
membership in an approved signature guarantee program pursuant to Rule 17Ad - 15
under the Securities Exchange Act of 1934.            Signature Guaranteed

 

32



--------------------------------------------------------------------------------

ARTICLE III

THE SECURITIES

SECTION 3.1 Title and Terms.

The aggregate principal amount of Securities which may be authenticated and
delivered under this Indenture is limited to $60,000,000 and shall be increased
to the extent the Initial Purchaser exercises its option to purchase up to an
additional $10,000,000 in aggregate principal amount of Securities, such that
the total aggregate principal amount of Securities which may be authenticated
and delivered under this Indenture shall not exceed $70,000,000 of Securities
from the Company, except for Securities authenticated and delivered pursuant to
Section 3.4, 3.5, 3.6, 8.5, 12.2 or 14.2(7) in exchange for, or in lieu of,
other Securities previously authenticated and delivered under this Indenture.

(1) The Securities shall be known and designated as the “4% Convertible Senior
Subordinated Notes due 2013” of the Company. The Stated Maturity with respect to
the principal of the Securities shall be May 15, 2013 and they shall bear
interest on their aggregate principal amount from May 16, 2006, payable
semi-annually in arrears on May 15 and November 15 in each year, commencing
November 15, 2006, at the rate of 4% per annum until the principal thereof is
due and at the rate of 4% per annum on any overdue principal and, to the extent
permitted by law, on any overdue interest; provided, however, that payments
shall only be made on a Business Day as provided in Section 1.12.

The principal of, premium, if any, and interest (including Additional Interest,
if any) on the Securities shall be payable as provided in the form of Securities
set forth in Section 2.2, and the Repurchase Price, and the Redemption Price,
shall be payable at such places in the Borough of Manhattan, The City of New
York, as are identified in the Company Notice given pursuant to Section 11.5 or
Section 14.2, as appropriate (each location of any Paying Agent in the Borough
of Manhattan, The City of New York, is being herein called a “Place of
Payment”).

The Registrable Securities are entitled to the benefits of the Registration
Rights Agreement and in the form of Security set forth in Section 2.2. The
Securities are entitled to the payment of Additional Interest as provided in the
Registration Rights Agreement and in the form of Security set forth in
Section 2.2. Whenever in this Indenture there is a reference, in any context, to
the payment of interest on, or in respect of, any Security as of any time, such
reference shall be deemed to include reference to Additional Interest, if any,
payable in respect of such Security to the extent that such Additional Interest,
if any, is, was or would be so payable at such time, and express mention of
Additional Interest, if any, in any provision of this Indenture shall not be
construed as excluding Additional Interest, if any, so payable in those
provisions of this Indenture when such express mention is not made.

The Securities shall be redeemable at the option of the Company at any time on
or after May 20, 2010, in whole or in part, subject to the conditions and as
otherwise provided in Article XI and in the form of Security set forth in
Section 2.2.

 

33



--------------------------------------------------------------------------------

The Securities shall be convertible as provided in Article XII (any city in
which any Conversion Agent is located being herein called a “Place of
Conversion”).

The Securities shall be subordinated in right of payment to Senior Debt of the
Company as provided in Article XIII. The Securities shall be subject to
repurchase by the Company at the option of the Holders as provided in Article
XIV.

SECTION 3.2 Denominations.

The Securities shall be issuable only in registered form, without coupons, in
denominations of $1,000 and integral multiples of $1,000 in excess thereof.

SECTION 3.3 Execution, Authentication, Delivery and Dating.

The Securities shall be executed on behalf of the Company by its Chairman of the
Board, its Vice Chairman of the Board, its Chief Executive Officer, its
President, any Vice President (whether or not such title is preceded by any
modifier such as “Executive,” “Senior” or the like), and attested by its
principal financial officer, Treasurer, Secretary or one of its Assistant
Secretaries. Any such signature may be manual or facsimile.

Securities bearing the manual or facsimile signature of individuals who were at
any time the proper officers of the Company shall bind the Company,
notwithstanding that such individuals or any of them have ceased to hold such
offices prior to the authentication and delivery of such Securities or did not
hold such offices at the date of such Securities.

At any time and from time to time after the execution and delivery of this
Indenture, the Company may deliver Securities executed by the Company to the
Trustee or to its order for authentication, together with a Company Order for
the authentication and delivery of such Securities, and the Trustee in
accordance with such Company Order shall authenticate and make available for
delivery such Securities as in this Indenture provided.

Each Security shall be dated the date of its authentication.

No Security shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose unless there appears on such Security a certificate
of authentication substantially in the form provided for herein executed by the
Trustee by manual signature of an authorized signatory, and such certificate
upon any Security shall be conclusive evidence, and the only evidence, that such
Security has been duly authenticated and delivered hereunder.

SECTION 3.4 Global Securities; Non-global Securities; Book-entry Provisions.

(1) Global Securities

(i) Each Global Security authenticated under this Indenture shall be registered
in the name of the Depositary designated by the Company for such Global Security
or a nominee thereof and delivered to such Depositary or a nominee thereof or
custodian therefor, and each such Global Security shall constitute a single
Security for all purposes of this Indenture.

 

34



--------------------------------------------------------------------------------

(ii) Except for exchanges of Global Securities for definitive, Non-global
Securities at the sole discretion of the Company, no Global Security may be
exchanged in whole or in part for Securities registered, and no transfer of a
Global Security in whole or in part may be registered, in the name of any Person
other than the Depositary for such Global Security or a nominee thereof unless
(A) such Depositary (i) has notified the Company that it is unwilling or unable
to continue as Depositary for such Global Security or (ii) has ceased to be a
clearing agency registered as such under the Exchange Act or announces an
intention permanently to cease business or does in fact do so or (B) there shall
have occurred and be continuing an Event of Default with respect to such Global
Security. In such event, if a successor Depositary for such Global Security is
not appointed by the Company within 90 days after the Company receives such
notice or becomes aware of such ineligibility, the Company will execute, and the
Trustee, upon actual receipt by a Responsible Officer of an Officers’
Certificate directing the authentication and delivery of Securities and an
Opinion of Counsel with respect thereto, will authenticate and deliver pursuant
to such instructions, Securities, in any authorized denominations in an
aggregate principal amount equal to the aggregate principal amount of such
Global Security in exchange for such Global Security.

(iii) If any Global Security is to be exchanged for other Securities or canceled
in whole, it shall be surrendered by or on behalf of the Depositary or its
nominee to the Trustee, as Security Registrar, for exchange or cancellation, as
provided in this Article III. If any Global Security is to be exchanged for
other Securities or canceled in part, or if another Security is to be exchanged
in whole or in part for a beneficial interest in any Global Security, in each
case, as provided in Section 3.5, then either (A) such Global Security shall be
so surrendered for exchange or cancellation, as provided in this Article III, or
(B) the aggregate principal amount thereof shall be reduced or increased by an
amount equal to the portion thereof to be so exchanged or canceled, or equal to
the aggregate principal amount of such other Security to be so exchanged for a
beneficial interest therein, as the case may be, by means of an appropriate
adjustment made on the records of the Trustee, as Security Registrar, whereupon
the Trustee, in accordance with the Applicable Procedures, shall instruct the
Depositary or its authorized representative to make a corresponding adjustment
to its records. Upon any such surrender or adjustment of a Global Security, the
Trustee shall, subject to Section 3.5(3) and as otherwise provided in this
Article III, authenticate and deliver any Securities issuable in exchange for
such Global Security (or any portion thereof) to or upon the order of, and
registered in such names as may be directed by, the Depositary or its authorized
representative. Upon the request of the Trustee in connection with the
occurrence of any of the events specified in the preceding paragraph, the
Company shall promptly make available to the Trustee a reasonable supply of
Securities that are not in the form of Global Securities. The Trustee shall be
entitled to rely upon any order, direction or request of the Depositary or its
authorized representative which is given or made pursuant to this Article III
and the Trustee may request an Officers’ Certificate directing the
authentication and delivery of the Securities and an Opinion of Counsel related
thereto.

(iv) Every Security authenticated and delivered upon registration of transfer
of, or in exchange for or in lieu of, a Global Security or any portion thereof,
whether pursuant to this Article III or otherwise, shall be authenticated and
delivered in the form of, and shall be, a registered Global Security, unless
such Security is registered in the name of a Person other than the Depositary
for such Global Security or a nominee thereof, in which case such Security shall
be authenticated and delivered in definitive, fully registered form, without
interest coupons.

 

35



--------------------------------------------------------------------------------

(v) The Depositary or its nominee, as registered owner of a Global Security,
shall be the Holder of such Global Security for all purposes under the Indenture
and the Securities, and owners of beneficial interests in a Global Security
shall hold such interests pursuant to the Applicable Procedures. Accordingly,
any such owner’s beneficial interest in a Global Security will be shown only on,
and the transfer of such interest shall be effected only through, records
maintained by the Depositary or its nominee or its Agent Members and such owners
of beneficial interests in a Global Security will not be considered the owners
or holders thereof.

(2) Non-global Securities. Securities issued upon the events described in
Section 3.4(l)(ii) shall be in definitive, fully registered form, without
interest coupons, and shall bear the Restricted Securities Legend if and as
required by this Indenture.

SECTION 3.5 Registration; Registration of Transfer and Exchange; Restrictions on
Transfer.

(1) The Company shall cause to be kept at the Corporate Trust Office of the
Trustee a register (the register maintained in such office referred to as the
“Security Register”) in which, subject to such reasonable regulations as it may
prescribe, the Company shall provide for the registration of Securities and of
transfers of Securities. The Trustee is hereby appointed “Security Registrar”
for the purpose of registering Securities and transfers and exchanges of
Securities as herein provided.

Subject to the other provisions of this Section 3.5, upon surrender for
registration of transfer of any Security at an office or agency of the Company
designated pursuant to Section 10.2 for such purpose, the Company shall execute,
and the Trustee shall authenticate and deliver, in the name of the designated
transferee or transferees, one or more new Securities of any authorized
denominations and of a like aggregate principal amount and bearing such
restrictive legends as may be required by this Indenture.

At the option of the Holder, and subject to the other provisions of this
Section 3.5, Securities may be exchanged for other Securities of any authorized
denomination and of a like aggregate principal amount, upon surrender of the
Securities to be exchanged at any such office or agency. Whenever any Securities
are so surrendered for exchange, and subject to the other provisions of this
Section 3.5, the Company shall execute, and the Trustee shall authenticate and
deliver, the Securities that the Holder making the exchange is entitled to
receive. Every Security presented or surrendered for registration of transfer or
for exchange shall (if so required by the Company or the Security Registrar) be
duly endorsed, or be accompanied by a written instrument of transfer in form
satisfactory to the Company, the Trustee and the Security Registrar, duly
executed by the Holder thereof or its attorney duly authorized in writing.

All Securities issued upon any registration of transfer or exchange of
Securities shall be the valid obligations of the Company, evidencing the same
debt and entitled to the same benefits under this Indenture as the Securities
surrendered upon such registration of transfer or exchange.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Securities except as provided in Section 3.6, but the Company may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in connection with

 

36



--------------------------------------------------------------------------------

any registration of transfer or exchange of Securities, other than exchanges
pursuant to Section 3.4, 8.5, 12.2 or 14.2 (other than where the shares of
Common Stock are to be issued or delivered in a name other than that of the
Holder of the Security) not involving any transfer and other than any stamp and
other duties, if any, which may be imposed in connection with any such transfer
or exchange by the United States or any political subdivision thereof or
therein, which shall be paid by the Company.

In the event of a redemption of the Securities, neither the Company nor the
Securities Registrar will be required (a) to register the transfer of or
exchange Securities for a period of 15 days immediately preceding the date
notice is given identifying the serial numbers of the Securities called for such
redemption or (b) to register the transfer of or exchange any Security, or
portion thereof, called for redemption, except for the unredeemed portion of any
Securities being redeemed in part.

(2) Certain Transfers and Exchanges. Notwithstanding any other provision of this
Indenture or the Securities, transfers and exchanges of Securities and
beneficial interests in a Global Security of the kinds specified in this
Section 3.5(2) shall be made only in accordance with this Section 3.5(2).

(i) Restricted Global Security to Restricted Non-global Security. In the event
that Non-global Securities are to be issued pursuant to Section 3.4(1)(ii) in
connection with any transfer of Securities, such transfer may be effected only
in accordance with the provisions of this Clause (2)(i) and subject to the
Applicable Procedures. Upon actual receipt by a Responsible Officer of the
Trustee, as Security Registrar, of (A) a Company Order from the Company
directing the Trustee, as Security Registrar, to (x) authenticate and deliver
pursuant to such Order one or more Securities of the same aggregate principal
amount as the beneficial interest in the Restricted Global Security to be
transferred, such instructions to contain the name or names of the designated
transferee or transferees, the authorized denomination or denominations of the
Securities to be so issued and appropriate delivery instructions and
(y) decrease the beneficial interest of a specified Agent Member’s account in a
Restricted Global Security by a specified aggregate principal amount not greater
than the aggregate principal amount of such Restricted Global Security, and
(B) such other certifications, legal opinions or other information as the
Company or the Trustee may require for any reason, including to confirm that
such transfer is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act and/or that
the transfer is being made pursuant to the terms of this Indenture, then the
Trustee, as Security Registrar, shall decrease the aggregate principal amount of
the Restricted Global Security by the specified amount and authenticate and
deliver Securities in accordance with such instructions from the Company as
provided in Section 3.4(1)(iii).

(ii) Restricted Non-global Security to Restricted Global Security. If the Holder
of a Restricted Security (other than a Global Security) wishes at any time to
transfer all or any portion of such Restricted Security to a Person who wishes
to take delivery thereof in the form of a beneficial interest in the Restricted
Global Security, such transfer may be effected only in accordance with the
provisions of this Clause (2)(ii) and subject to the Applicable Procedures. Upon
actual receipt by a Responsible Officer of the Trustee, as Security Registrar,
of (A) such Restricted Security as provided in Section 3.5(1) and instructions
from the Company directing that a beneficial interest in the Restricted Global
Security in a specified aggregate principal amount not

 

37



--------------------------------------------------------------------------------

greater than the aggregate principal amount of such Security be credited to a
specified Agent Member’s account, and (B) a Restricted Securities Certificate,
satisfactory to the Trustee, and duly executed by such Holder or its attorney
duly authorized in writing, then the Trustee, as Security Registrar, shall
cancel such Restricted Security (and issue a new Restricted Security in respect
of any untransferred portion thereof) as provided in Section 3.5(1) and increase
the aggregate principal amount of the Restricted Global Security by the
specified aggregate principal amount as provided in Section 3.4(1)(iii).

(iii) Exchanges Between Global Security and Non-global Security. A beneficial
interest in a Global Security may be exchanged for a Security that is not a
Global Security only as provided in Section 3.4 or only if such exchange occurs
in connection with a transfer effected in accordance with Clause 2(i) above,
provided that, if such interest is a beneficial interest in the Restricted
Global Security, then such interest shall be exchanged for a Restricted Security
(subject in each case to Section 3.5(3)). A Security that is not a Global
Security may be exchanged for a beneficial interest in a Global Security only if
such exchange occurs in connection with a transfer effected in accordance with
Clause (2)(ii) above.

(3) Securities Act Legends. All Securities issued pursuant to this Indenture,
and all Successor Securities, shall bear the Restricted Securities Legend,
subject to the following:

(i) subject to the following Clauses of this Section 3.5(3), a Security or any
portion thereof which is exchanged, upon transfer or otherwise, for a Global
Security or any portion thereof shall bear the Restricted Securities Legend
borne by such Global Security for which the Security was exchanged;

(ii) subject to the following Clauses of this Section 3.5(3), a new Security
that is not a Global Security and is issued in exchange for another Security
(including a Global Security) or any portion thereof, upon transfer or
otherwise, shall bear the Restricted Securities Legend borne by the Security for
which the new Security was exchanged;

(iii) any Securities that are sold or otherwise disposed of pursuant to an
effective registration statement under the Securities Act (including the Shelf
Registration Statement), together with their Successor Securities shall not bear
a Restricted Securities Legend; the Company shall inform the Trustee in writing
of the effective date of any such registration statement registering the
Securities under the Securities Act and shall notify the Trustee in writing at
any time when prospectuses must be delivered with respect to Securities to be
sold pursuant to such registration statement. Neither the Trustee nor any of its
agents shall be liable, and the Company shall indemnify the Trustee and each
such agent, for any action taken or omitted to be taken by it in good faith in
accordance with the aforementioned registration statement;

(iv) at any time after the Securities may be freely transferred without
registration under the Securities Act or without being subject to transfer
restrictions pursuant to the Securities Act, a new Security that does not bear a
Restricted Securities Legend may be issued in exchange for or in lieu of a
Security (other than a Global Security) or any portion thereof that bears such a
legend if a Responsible Officer of the Trustee has actually received an
Unrestricted Securities Certificate, satisfactory to the Trustee and duly
executed by, or on behalf of, the Holder of such Security bearing a Restricted
Securities Legend or its attorney duly authorized in writing,

 

38



--------------------------------------------------------------------------------

and after such date and receipt of such certificate, the Trustee shall at the
direction of the Company in a Company Order authenticate and deliver such new
Security in exchange for or in lieu of such other Security as provided in this
Article III;

(v) a new Security that does not bear a Restricted Securities Legend may be
issued in exchange for or in lieu of a Security or any portion thereof that
bears such a legend if, in the Company’s judgment, placing such a legend upon
such new Security is not necessary to ensure compliance with the registration
requirements of the Securities Act, and the Trustee, at the direction of the
Company in a Company Order to such effect, shall authenticate and deliver such a
new Security as provided in this Article III; and

(vi) notwithstanding the foregoing provisions of this Section 3.5(3), a
Successor Security of a Security that does not bear a Restricted Securities
Legend shall not bear such legend unless the Company has reasonable cause to
believe that such Successor Security is a “restricted security” within the
meaning of Rule 144, in which case the Trustee, at the direction of the Company
in a Company Order to such effect, shall authenticate and deliver a new Security
bearing a Restricted Securities Legend in exchange for such Successor Security
as provided in this Article III.

(4) Any stock certificate representing shares of Common Stock issued upon
conversion of the Securities shall bear the Restricted Securities Legend borne
by such Securities, to the extent required by this Indenture, unless such shares
of Common Stock have been sold pursuant to a registration statement that has
been declared effective under the Securities Act (including the Shelf
Registration Statement) (and that continues to be effective at the time of such
transfer) or sold pursuant to Rule 144(k) of the Securities Act, or unless
otherwise agreed by the Company in writing with written notice thereof to the
transfer agent for the Common Stock. With respect to the transfer of shares of
Common Stock issued upon conversion of the Securities that are restricted
hereunder, any deliveries of certificates, legal opinions or other instruments
that would be required to be made to the Security Registrar in the case of a
transfer of Securities, as described above, shall instead be made to the
transfer agent for the Common Stock.

(5) Neither the Trustee, the Paying Agent, the Security Registrar, the
Conversion Agent or any other Agent nor any of their respective agents shall
(i) have any duty to monitor compliance with or with respect to any federal or
state or other securities or tax laws or (ii) have any duty to obtain
documentation on any transfers or exchanges other than as specifically and
expressly required hereunder.

SECTION 3.6 Mutilated, Destroyed, Lost or Stolen Securities.

If any mutilated Security is surrendered to the Trustee (together with such
security or indemnity as may be satisfactory to the Company and the Trustee to
fully protect each of them and any Agent or other agent of either of them or any
Agent, from any loss, damage, liability, cost or expense which any of them may
suffer or incur if the Security is replaced), the Company shall execute and,
upon actual receipt by a Responsible Officer of the Trustee of a Company Request
to such effect, the Trustee shall authenticate and deliver in exchange therefor
a new Security of like tenor and aggregate principal amount and bearing a number
not contemporaneously outstanding.

 

39



--------------------------------------------------------------------------------

If there be delivered to the Company and to the Trustee:

(1) evidence to their satisfaction of the destruction, loss or theft of any
Security, and

(2) such security, indemnity bond or other indemnity as may be satisfactory to
the Company and the Trustee to fully protect and hold harmless each of them and
any Agent or other agent of either of them or any Agent from any loss, damage,
liability, cost or expense which any of them may suffer or incur, if the
Security is replaced,

then, in the absence of actual notice to the Company or the Trustee that such
Security has been acquired by a bona fide purchaser, the Company shall execute
and, upon actual receipt by a Responsible Officer of the Trustee of a Company
Request to such effect, the Trustee shall authenticate and deliver, in lieu of
any such destroyed, lost or stolen Security, a new Security of like tenor and
aggregate principal amount and bearing a number not contemporaneously
Outstanding. If, after the delivery of such new Security, a bona fide purchaser
of the original Security in lieu of which such new Security was issued presents
for payment or registration such original Security, the Trustee shall be
entitled to recover such new Security from the party to whom it was delivered or
any party taking therefrom, except a bona fide purchaser, and shall be entitled
to recover upon the security or indemnity provided therefor to the extent of any
loss, damage, liability, cost or expense incurred by the Company and the Trustee
in connection therewith.

In case any Security which has become, or is about to become, due and payable is
submitted for redemption or repurchase pursuant to Article XI or Article XIV,
respectively, or is about to be converted into Common Stock pursuant to Article
XII shall become mutilated, destroyed, lost or stolen, the Company in its
discretion, but subject to any conversion rights, may, instead of issuing a new
Security, pay or authorize the payment of or convert or authorize the conversion
of such Security (without surrender thereof, except in the case of a mutilated
Security), upon satisfaction of the conditions set forth in the preceding
paragraph.

Upon the issuance of any new Security under this Section 3.6, the Company may
require the payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto (other than any stamp and other
duties, if any, which may be imposed in connection therewith by the United
States or any political subdivision thereof or therein, which shall be paid by
the Company) and any other expenses (including the fees and expenses of the
Trustee) connected therewith.

Every new Security issued pursuant to this Section 3.6 in lieu of any mutilated,
destroyed, lost or stolen Security shall constitute an original additional
contractual obligation of the Company, whether or not the mutilated, destroyed,
lost or stolen Security shall be at any time enforceable by anyone, and such new
Security shall be entitled to all the benefits of this Indenture equally and
proportionately with any and all other Securities duly issued, authenticated and
delivered hereunder.

The provisions of this Section 3.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies of any Holder with respect to the
replacement or payment of mutilated, destroyed, lost or stolen Securities.

 

40



--------------------------------------------------------------------------------

SECTION 3.7 Payment of Interest; Interest Rights Preserved.

Subject to the last paragraph of this Section, interest, including Additional
Interest, if any, on any Security that is payable, and is punctually paid or
duly provided for, on any Interest Payment Date shall be paid to the Person in
whose name that Security (or one or more Predecessor Securities) is registered
at the close of business on the Regular Record Date for such interest.

Any interest, including Additional Interest, if any, on any Security that is
payable, but is not punctually paid or duly provided for, on any Interest
Payment Date (herein called “Defaulted Interest”) shall forthwith cease to be
payable to the Holder on the relevant Regular Record Date by virtue of having
been such Holder, and such Defaulted Interest may be paid by the Company, at its
election in each case, as provided in Clause (1) or (2) below:

(1) The Company may elect to make payment of any Defaulted Interest to the
Persons in whose names the Securities (or their respective Predecessor
Securities) are registered at the close of business on a “Special Record Date”
for the payment of such Defaulted Interest, which shall be fixed in the
following manner. The Company shall promptly notify the Trustee in writing of
the amount of Defaulted Interest proposed to be paid on each Security, the date
of the proposed payment and the Special Record Date, and at the same time the
Company shall deposit with the Trustee an amount of money equal to the aggregate
amount proposed to be paid in respect of such Defaulted Interest or shall make
arrangements satisfactory to the Trustee for such deposit prior to the date of
the proposed payment, such money when deposited to be held in trust for the
benefit of the Persons entitled to such Defaulted Interest as in this Clause
provided. The Special Record Date for the payment of such Defaulted Interest
shall be not more than 15 days and not less than 10 days prior to the date of
the proposed payment and not less than 10 days after the actual receipt by a
Responsible Officer of the Trustee of the notice of the proposed payment. The
Trustee, in the name and at the expense of the Company, shall cause notice of
the proposed payment of such Defaulted Interest and the Special Record Date
therefor to be mailed, first-class postage prepaid, to each Holder at such
Holder’s address as it appears in the Security Register, not less than 10 days
prior to such Special Record Date. Notice of the proposed payment of such
Defaulted Interest and the Special Record Date therefor having been so mailed,
such Defaulted Interest shall be paid to the Persons in whose names the
Securities (or their respective Predecessor Securities) are registered at the
close of business on such Special Record Date and shall no longer be payable
pursuant to the following Clause (2).

(2) The Company may make payment of any Defaulted Interest in any other lawful
manner not inconsistent with the requirements of any securities exchange or
automated quotation system on which the Securities may be listed or designated
for issuance, and upon such notice as may be required by such exchange or
automated quotation system, if, after notice given by the Company to the Trustee
of the proposed payment pursuant to this Clause, such manner of payment shall be
deemed practicable by the Trustee.

Subject to the provisions of this Section 3.7 and Section 3.5, each Security
delivered under this Indenture upon registration of transfer of or in exchange
for or in lieu of any other Security shall carry the rights to interest accrued
and unpaid, and to accrue, which were carried by such other Security.

 

41



--------------------------------------------------------------------------------

Interest on any Security that is converted in accordance with Section 12.2
during a Record Date Period shall be payable in accordance with the provisions
of Section 12.2.

SECTION 3.8 Persons Deemed Owners.

Prior to due presentment of a Security for registration of transfer, the
Company, the Trustee, the Securities Registrar, any Paying Agent or Conversion
Agent and any other Agent, and any agent of the Company, the Trustee, the
Securities Registrar, any Paying Agent or Conversion Agent or any other Agent
may treat the Person in whose name such Security is registered as the owner of
such Security for the purpose of receiving payment of principal of, premium, if
any, and (subject to Section 3.7) interest including any Additional Interest, if
any, on such Security and for all other purposes whatsoever, whether or not such
Security be overdue, and none of the Company, the Trustee, the Securities
Registrar, any Paying Agent or Conversion Agent nor any other Agent nor any
agent of the Company, the Trustee, the Securities Registrar, any Paying Agent or
Conversion Agent or any other Agent, shall be affected by notice to the
contrary. No holder of any beneficial interest in any Global Security held on
its behalf by a Depositary (including through its nominee) shall have any rights
under this Indenture with respect to such Global Security, and such Depositary
(including through its nominee) may be treated by the Company, the Trustee and
each Agent and any agent of the Company or the Trustee or any Agent, as the
owner of such Global Security for all purposes whatsoever. None of the Company,
the Trustee or any Agent or any agent of the Company or the Trustee or any Agent
will have any responsibility or liability for any aspect of the records relating
to or payments made on account of beneficial ownership interests of a Global
Security or for maintaining, supervising or reviewing any records relating to
such beneficial ownership interests.

SECTION 3.9 Cancellation.

All Securities surrendered for payment, redemption, repurchase, registration of
transfer or exchange or conversion shall, if surrendered to any Person other
than the Trustee, be delivered to the Trustee. All Securities so delivered to
the Trustee shall be canceled promptly by the Trustee. The Company may at any
time deliver to the Trustee for cancellation any Security which the Company may
have acquired in any manner. No Securities shall be authenticated in lieu of or
in exchange for any Securities canceled as provided in this Section 3.9. The
Trustee shall dispose of all canceled Securities held by the Trustee in
accordance with applicable law and its customary practices in effect from time
to time. Upon written request of the Company actually received by a Responsible
Officer of the Trustee, the Trustee shall deliver certification of the disposal
of all cancelled Securities to the Company.

SECTION 3.10 Computation of Interest.

Interest on the Securities (including any Additional Interest) shall be computed
on the basis of a 360-day year of twelve 30-day months and, in the case of an
incomplete month, the actual number of days elapsed.

SECTION 3.11 CUSIP Numbers.

The Company in issuing Securities may use CUSIP numbers (if then generally in
use) in addition to serial numbers; if so, the Trustee shall use such CUSIP
numbers in addition to serial

 

42



--------------------------------------------------------------------------------

numbers in notices of redemption or repurchase as a convenience to Holders;
provided that any such notice may state that no representation is made as to the
correctness of such CUSIP numbers either as printed on the Securities or as
contained in any notice of a redemption or repurchase and that reliance may be
placed only on the serial or other identification numbers printed on the
Securities, and any such redemption or repurchase shall not be affected by any
defect in or omission of such CUSIP numbers.

ARTICLE IV

SATISFACTION AND DISCHARGE

SECTION 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall, upon a Company Request, cease to be of further effect
(except as to any surviving rights of conversion, or registration of transfer or
exchange, or replacement of Securities herein expressly provided for and any
right to receive Additional Interest as provided in the Registration Rights
Agreement and in the form of Securities set forth in Section 2.2 and the
Company’s obligations to the Trustee pursuant to Section 6.7), and the Trustee,
at the expense of the Company, shall execute proper instruments in form and
substance satisfactory to the Trustee acknowledging satisfaction and discharge
of this Indenture, when

(1) either

(i) all Securities theretofore authenticated and delivered pursuant to this
Indenture (other than (A) Securities which have been destroyed, lost or stolen
and that have been replaced or paid as provided in Section 3.6 and
(B) Securities for whose payment money has theretofore been deposited in trust
or segregated and held in trust by the Company and thereafter repaid to the
Company or discharged from such trust, as provided in Section 10.3) have been
delivered to the Trustee for cancellation; or

(ii) all such Securities not theretofore cancelled or delivered to the Trustee
or its agent for cancellation (other than Securities referred to in clauses
(A) and (B) of clause (1)(i) above)

(a) have become due and payable, or

(b) will have become due and payable at their Stated Maturity within one year,
or

(c) are to be called for redemption within one year under arrangements
reasonably satisfactory to the Trustee for the giving of notice of redemption by
the Trustee in the name, and at the expense, of the Company,

and the Company, in the case of clause (a), (b) or (c) above, has irrevocably
deposited or caused to be deposited with the Trustee in trust, funds
(immediately available to the Holders in the case of clause (a)) in cash
sufficient to pay and discharge the entire indebtedness on such Securities not
theretofore delivered to the Trustee for cancellation, for principal, premium,
if any, and interest (including any Additional Interest, if any) to the date of
such deposit (in the case of Securities which have become due and payable) or to
the Stated Maturity or Redemption Date, as the case may be;

 

43



--------------------------------------------------------------------------------

(2) the Company has paid or caused to be paid all other sums payable hereunder
by the Company; and

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent herein provided
for relating to the satisfaction and discharge of this Indenture have been
complied with.

Notwithstanding the satisfaction and discharge of this Indenture, (x) the
obligations of the Company to the Trustee under Section 6.7, the obligations of
the Company to any Authenticating Agent under Section 6.12, the obligation of
the Company to pay Additional Interest, and the right of the Trustee to resign
under Section 6.9 shall survive and (y) if money shall have been deposited with
the Trustee pursuant to clause (1)(ii) of this Section 4.1, the obligations of
the Trustee under Section 4.2 and the last paragraph of Section 10.3, the
obligations of the Company under Section 15.1, and the obligations of the
Company and the Trustee under Section 3.5 and Article XII shall survive. Funds
held in trust pursuant to this Section are not subject to the provisions of
Article XIII.

SECTION 4.2 Application of Trust Money.

Subject to the provisions of the last paragraph of Section 10.3, all money
deposited with the Trustee pursuant to Section 4.1 and in accordance with the
provisions of Article XIII shall be held in trust for the sole benefit of the
Holders and not be subject to the subordination provisions of Article XIII, and
such monies shall be applied by the Trustee, in accordance with the provisions
of the Securities and this Indenture, to the payment, either directly or through
any Paying Agent, to the Persons entitled thereto, of the principal, premium, if
any, and interest (including Additional Interest, if any) for whose payment such
money has been deposited with the Trustee.

All moneys deposited with the Trustee pursuant to Section 4.1 (and held by it or
any Paying Agent) for the payment of Securities subsequently converted shall be
returned to the Company upon Company Request.

The Company shall pay and indemnify the Trustee and each Agent against any tax,
fee or other charge imposed or assessed against all money deposited with the
Trustee pursuant to Section 4.1.

ARTICLE V

REMEDIES

SECTION 5.1 Events of Default.

“Event of Default”, wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be
occasioned by the provisions of Article XIII or be voluntary or involuntary or
be effected by operation of law or

 

44



--------------------------------------------------------------------------------

pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):

(1) default in the payment of the principal of or premium, if any, on any
Security at its Maturity or the date when due, whether or not such payment is
prohibited by the subordination provisions of the Securities or this Indenture;
or

(2) default in the payment of any interest (including Additional Interest, if
any) upon any Security when it becomes due and payable, and continuance of such
default for a period of 30 days, whether or not such payment is prohibited by
the subordination provisions of the Securities or this Indenture; or

(3) failure by the Company to give a Company Notice in accordance with
Section 14.2; or

(4) failure by the Company to deliver shares of Common Stock upon conversion of
the Securities within 15 days after the conversion date; or

(5) default in the performance, or breach, of any covenant or warranty of the
Company in this Indenture (other than a covenant or warranty, a default in the
performance or breach of which is specifically dealt with elsewhere in this
Section), and continuance of such default or breach for a period of 60 days
after there has been given written notice, sent by registered or certified mail,
to the Company by the Trustee or to the Company and the Trustee by the Holders
of at least 25% in aggregate principal amount of the Outstanding Securities
specifying such default or breach and requiring it to be remedied and stating
that such notice is a “Notice of Default” hereunder; or

(6) any indebtedness under any bonds, debentures, notes or other evidences of
indebtedness for money borrowed (or guarantee thereof) by the Company or any
Significant Subsidiary with an aggregate principal amount in excess of
$5,000,000, whether such indebtedness now exists or shall hereafter be created,
is not paid when due either at its stated maturity or upon acceleration thereof
(other than the EPC Seller Financing Note if the amount of the indebtedness
payable is being disputed by the Company or any Significant Subsidiary in good
faith), and such indebtedness is not discharged, or such acceleration is not
rescinded or annulled, within a period of 30 days after there has been given
written notice, sent by registered or certified mail, to the Company by the
Trustee or to the Company and the Trustee by the Holders of at least 25% in
aggregate principal amount of the Outstanding Securities specifying such default
and requiring the Company to cause such indebtedness to be discharged or cause
such default to be cured or waived or such acceleration to be rescinded or
annulled and stating that such notice is a “Notice of Default” hereunder; or

(7) the entry by a court having jurisdiction in the premises of (A) a decree or
order for relief in respect of the Company or any Significant Subsidiary in an
involuntary case or proceeding under any applicable Federal or State bankruptcy,
insolvency, reorganization or other similar law or (B) a decree or order
adjudging the Company or any Significant Subsidiary a bankrupt or insolvent, or
approving as properly filed a petition seeking reorganization, arrangement,
adjustment or composition of or in respect of the Company or any Significant

 

45



--------------------------------------------------------------------------------

Subsidiary under any applicable Federal or State law, or appointing a custodian,
receiver, liquidator, assignee, trustee, sequestrator or other similar official
of the Company or any Significant Subsidiary or of any substantial part of the
property of either, or ordering the winding up or liquidation of its affairs,
and the continuance of any such decree or order for relief or any such other
decree or order unstayed and in effect for a period of 60 consecutive days; or

(7) the commencement by the Company or any Significant Subsidiary of a voluntary
case or proceeding under any applicable Federal or State bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated a bankrupt or insolvent, or the consent by either to the entry of a
decree or order for relief in respect of the Company or any Significant
Subsidiary in an involuntary case or proceeding under any applicable Federal or
State bankruptcy, insolvency, reorganization or other similar law or to the
commencement of any bankruptcy or insolvency case or proceeding against either,
or the filing by either of a petition or answer or consent seeking
reorganization or similar relief under any applicable Federal or State law, or
the consent by either to the filing of such petition or to the appointment of or
taking possession by a custodian, receiver, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or any Significant
Subsidiary or of any substantial part of the property of either, or the making
by either of an assignment for the benefit of creditors, or the admission by
either in writing of its inability to pay its debts generally as they become
due, or the taking of corporate action by the Company or any Significant
Subsidiary in furtherance of any such action.

SECTION 5.2 Acceleration of Maturity; Rescission and Annulment.

If an Event of Default (other than an Event of Default specified in
Section 5.1(6) or 5.1(7) with respect to the Company) occurs and is continuing,
then in every such case the Trustee or the Holders of not less than 25% in
aggregate principal amount of the Outstanding Securities may, subject to the
provisions of Article XIII, declare the principal of, premium, if any, and
accrued and unpaid interest (including Additional Interest, if any) on all the
Securities to be due and payable immediately, by a notice in writing to the
Company (and to the Trustee if given by the Holders), and upon any such
declaration such principal, premium, if any, and accrued and unpaid interest
(including Additional Interest, if any) thereon shall become immediately due and
payable. If an Event of Default specified in Section 5.1(6) or 5.1(7) with
respect to the Company occurs, the principal of, premium, if any, and accrued
and unpaid interest (including Additional Interest, if any) on, all the
Securities shall, subject to the provisions of Article XIII, ipso facto become
immediately due and payable without any declaration or other Act of the Holders
or any act on the part of the Trustee.

At any time after such declaration of acceleration has been made and before a
judgment or decree for payment of the money due has been obtained by the Trustee
as hereinafter in this Article V provided, the Holders of a majority in
aggregate principal amount of the Outstanding Securities, by written notice to
the Company and the Trustee, may, on behalf of all Holders, rescind and annul
such declaration and its consequences if:

(1) the Company has paid or deposited with the Trustee a sum sufficient to pay

(i) all overdue interest on all Securities,

 

46



--------------------------------------------------------------------------------

(ii) the principal of and premium, if any, on any Securities that have become
due otherwise than by such declaration of acceleration and any interest,
including Additional Interest, if any, thereon at the rate borne by the
Securities,

(iii) to the extent permitted by applicable law, interest upon overdue interest
at a rate of 4% per annum, and

(iv) all sums paid or advanced by the Trustee or any Agent hereunder and the
reasonable compensation, expenses, disbursements and advances of each of the
Trustee and such Agents and their respective agents and counsel;

(2) all Events of Default, other than the nonpayment of the principal of and any
premium, and interest, including Additional Interest, if any, on, Securities
which have become due solely by such declaration of acceleration, have been
cured or waived as provided in Section 5.13; and

(3) such rescission and annulment would not conflict with any judgment or decree
issued in appropriate judicial proceedings regarding the payment by the Trustee
to the Holders of the amounts referred to in 5.2(1).

No rescission or annulment referred to above shall affect any subsequent default
or impair any right consequent thereon.

SECTION 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

The Company covenants that if:

(1) default is made in the payment of any interest (including any Additional
Interest, if any), on any Security when it becomes due and payable and such
default continues for a period of 30 days, or

(2) default is made in the payment of the principal of or premium, if any, on
any Security at the Maturity thereof, the Company will, upon written demand of
the Trustee, but subject to the provisions of Article XIII, pay to the Trustee
for the benefit of the Holders of such Securities the whole amount then due and
payable on such Securities for principal (and premium, if any), and interest
(including any Additional Interest, if any), as applicable, and interest on any
overdue principal and premium, if any, and, to the extent permitted by
applicable law, on any overdue interest (including any Additional Interest, if
any), at a rate of 4% per annum, and in addition thereto, such further amount as
shall be sufficient to cover the reasonable costs and expenses of collection,
including the reasonable compensation, expenses, disbursements and advances of
the Trustee, its agents and counsel.

If the Company fails to pay such amounts forthwith upon such demand, the
Trustee, in its own name and as trustee of an express trust, may institute a
judicial proceeding for the collection of the sums so due and unpaid, may
prosecute such proceeding to judgment or final decree and may enforce the same
against the Company or any other obligor upon the Securities and collect

 

47



--------------------------------------------------------------------------------

the moneys adjudged or decreed to be payable in the manner provided by law out
of the property of the Company or any other obligor upon the Securities,
wherever situated.

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Holders of Securities by such appropriate judicial proceedings as the Trustee
shall deem most effectual to protect and enforce any such rights, whether for
the specific enforcement of any covenant or agreement in this Indenture or in
aid of the exercise of any power granted herein, or to enforce any other proper
remedy.

SECTION 5.4 Trustee May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Company or any other obligor upon the
Securities or the property of the Company or of such other obligor or the
creditors of either, the Trustee (irrespective of whether the principal of, and
any interest on, the Securities shall then be due and payable as therein
expressed or by declaration or otherwise and irrespective of whether the Trustee
shall have made any demand on the Company for the payment of overdue principal
or interest) shall be entitled and empowered, by intervention in such proceeding
or otherwise,

(1) to file a proof of claim for the whole amount of principal, premium, if any,
and interest owing and unpaid in respect of the Securities and take such other
actions, including participating as a member, voting or otherwise, of any
official committee of creditors appointed in such matter, and to file such other
papers or documents, in each of the foregoing cases, as may be necessary or
advisable, and to take any and all actions authorized under the Trust Indenture
Act, in order to have the claims of the Trustee (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel) and of the Holders of Securities allowed in such
judicial proceeding, and

(2) to collect and receive any moneys or other property payable or deliverable
on any such claim and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Holder of Securities to
make such payments to the Trustee and, in the event that the Trustee shall
consent to the making of such payments directly to the Holders of Securities to
pay to the Trustee any amount due to it for the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel and
any other amounts due the Trustee under Section 6.7.

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder of a Security any plan
of reorganization, arrangement, adjustment or composition affecting the
Securities or the rights of any Holder thereof or to authorize the Trustee to
vote in respect of the claim of any Holder of a Security in any such proceeding;
provided, however, that the Trustee may, on behalf of such Holders, vote for the
election of a trustee in bankruptcy or similar official and be a member of a
creditors’ or other similar committee.

 

48



--------------------------------------------------------------------------------

SECTION 5.5 Trustee May Enforce Claims Without Possession of Securities.

All rights of action and claims under this Indenture or the Securities may be
prosecuted and enforced by the Trustee without the possession of any of the
Securities or the production thereof in any proceeding relating thereto, and any
such proceeding instituted by the Trustee shall be brought in its own name as
trustee of an express trust, and any recovery of judgment shall, after provision
for the payment of the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel, be for the ratable benefit of
the Holders of the Securities in respect of which judgment has been recovered.

SECTION 5.6 Application of Money Collected.

Subject to Article XIII, any money or property collected or to be applied by the
Trustee pursuant to this Article V shall be applied in the following order, at
the date or dates fixed by the Trustee and, in case of the distribution of such
money or property on account of principal, premium, if any, or interest, upon
presentation of the Securities and the notation thereon of the payment if only
partially paid and upon surrender thereof if fully paid:

FIRST: To the payment of all amounts due the Trustee under Section 6.7;

SECOND: To the payment of the amounts then due and unpaid for principal of,
premium, if any, or accrued and unpaid interest (including Additional Interest,
if any) on, the Securities in respect of which or for the benefit of which such
money has been collected, ratably, without preference or priority of any kind,
according to the amounts due and payable on such Securities for principal,
premium, if any, and accrued and unpaid interest (including Additional
Interest), respectively;

THIRD: To such other Person or Persons, if any, to the extent entitled thereto;
and

FOURTH: Any remaining amounts shall be repaid to the Company.

The Trustee shall notify the Company in writing of the payment date or dates
fixed by the Trustee pursuant to this Section.

SECTION 5.7 Limitation on Suits.

Subject to Section 5.8 below, no Holder of any Security shall have any right to
institute any proceeding, judicial or otherwise, with respect to this Indenture,
or for the appointment of a receiver or trustee, or for any other remedy
hereunder, unless:

(1) such Holder has previously given written notice to the Trustee of an Event
of Default and such Event of Default is continuing at the time of such
institution;

(2) the Holders of not less than 25% in aggregate principal amount of the
Outstanding Securities shall have made written request to the Trustee to
institute proceedings in respect of such Event of Default in its own name as
Trustee hereunder;

 

49



--------------------------------------------------------------------------------

(3) such Holder or Holders have offered to the Trustee, and if requested, shall
have provided to the Trustee, security or indemnity reasonably satisfactory to
the Trustee against the costs, expenses and liabilities to be incurred in
compliance with such request;

(4) the Trustee for 60 days after its actual receipt by a Responsible Officer of
such notice under Section 5.7(1), request under 5.7(2) and offer of security or
indemnity (or if requested, actual receipt of security or indemnity) under
Section 5.7(3) has failed to institute any such proceeding; and

(5) no direction inconsistent with such written request has been given to the
Trustee during such 60 day period by the Holders of a majority in aggregate
principal amount of the Outstanding Securities,

it being understood and intended that no one or more of such Holders shall have
any right in any manner whatever by virtue of, or by availing of, any provision
of this Indenture to affect, disturb or prejudice the rights of any other of
such Holders, or to obtain or seek to obtain priority or preference over any
other of such Holders or to enforce any right under this Indenture, except in
the manner herein provided and for the equal and ratable benefit of all such
Holders.

SECTION 5.8 Unconditional Right of Holders to Receive Principal, Premium and
Interest and to Convert.

Notwithstanding any other provision in this Indenture, but subject to the
provisions of Article XIII, the Holder of any Security shall have the right,
which is absolute and unconditional, to receive payment of the principal of,
premium, if any, and (subject to Section 3.7) interest (including Additional
Interest, if any) on such Security on the respective Stated Maturities expressed
in such Security (or, in the case of redemption or repurchase, on the Redemption
Date or Repurchase Date, as the case may be), and to convert such Security in
accordance with Article XII, and to institute suit for the enforcement of any
such payment and right to convert, and such rights shall not be impaired without
the consent of such Holder.

SECTION 5.9 Restoration of Rights and Remedies.

If the Trustee or any Holder of a Security has instituted any proceeding to
enforce any right or remedy under this Indenture and such proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Holder, then and in every such case, subject to any
determination in such proceeding, the Company, the Trustee and the Holders of
Securities shall be restored severally and respectively to their former
positions hereunder and thereafter all rights and remedies of the Trustee and
such Holders shall continue as though no such proceeding had been instituted.

SECTION 5.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Securities in the last paragraph of
Section 3.6, no right or remedy herein conferred upon or reserved to the Trustee
or to the Holders of Securities is intended to be exclusive of any other right
or remedy, and every right and remedy shall, to the extent permitted

 

50



--------------------------------------------------------------------------------

by law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

SECTION 5.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Security to exercise
any right or remedy accruing upon any Event of Default shall impair any such
right or remedy or constitute a waiver of any such Event of Default or any
acquiescence therein. Every right and remedy given by this Article V or by law
to the Trustee or to the Holders of Securities may be exercised from time to
time, and as often as may be deemed expedient, by the Trustee or (subject to the
limitations contained in this Indenture) by the Holders of Securities as the
case may be.

SECTION 5.12 Control by Holders of Securities.

Subject to Section 6.3, the Holders of a majority in aggregate principal amount
of the Outstanding Securities shall have the right to direct the time, method
and place of conducting any proceeding for any remedy available to the Trustee
or exercising any trust or power conferred on the Trustee, provided that

(1) such direction shall not be in conflict with any rule of law or with this
Indenture, and

(2) the Trustee may take any other action deemed proper by the Trustee which is
not inconsistent with such direction, and

(3) the Trustee need not take any action that might involve it in personal
liability or be unjustly prejudicial to the Holders of Securities not consenting
or that it in good faith believes would otherwise be contrary to applicable law.

SECTION 5.13 Waiver of Past Defaults.

The Holders, either (i) through the written consent of not less than a majority
in aggregate principal amount of the Outstanding Securities or (ii) by the
adoption of a resolution, at a meeting of Holders of the Outstanding Securities
at which a quorum is present, by the Holders of at least 66-2/3% in aggregate
principal amount of the Outstanding Securities represented at such meeting, may
on behalf of the Holders of all the Securities waive any past default hereunder
and its consequences, except a default (A) in the payment of the principal of,
premium, if any, or interest (including Additional Interest, if any) on any
Security, or (B) in respect of a covenant or provision hereof which under
Article VIII cannot be modified or amended without the consent of the Holder of
each Outstanding Security affected.

Upon any such waiver, such default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture; but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon.

 

51



--------------------------------------------------------------------------------

SECTION 5.14 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Security by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken,
suffered or omitted by it as Trustee or otherwise, the filing by any party
litigant in such suit of an undertaking to pay the costs of such suit, and that
such court may in its discretion assess reasonable costs, including reasonable
attorneys’ fees and expenses, against any party litigant in such suit, having
due regard to the merits and good faith of the claims or defenses made by such
party litigant; but the provisions of this Section 5.14 shall not apply to any
suit instituted by the Trustee, to any suit instituted by any Holder, or group
of Holders, holding in the aggregate more than 10% in aggregate principal amount
of the Outstanding Securities, or to any suit instituted by any Holder of any
Security for the enforcement of the payment of the principal of, premium, if
any, or interest (including Additional Interest, if any) on any Security on or
after the respective Stated Maturity or Maturities or such other dates when due
as expressed herein or in such Security (or, in the case of redemption or
repurchase, on or after the Redemption Date or Repurchase Date, as the case may
be) or for the enforcement of the right to convert any Security in accordance
with Article XII.

SECTION 5.15 Waiver of Stay, Usury or Extension Laws.

The Company covenants (to the extent that it may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, usury or extension law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Company (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such law
and covenants that it will not hinder, delay or impede by reason of any such law
the execution of any power herein granted to the Trustee, but will suffer and
permit the execution of every such power as though no such law had been enacted.

ARTICLE VI

THE TRUSTEE

SECTION 6.1 Certain Duties and Responsibilities.

(1) Except during the continuance of an Event of Default,

(i) the Trustee undertakes to perform such duties and only such duties as are
specifically set forth in this Indenture with respect to the Securities, and no
implied covenants or obligations shall be read into this Indenture against the
Trustee; and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture, but in the case of any such certificates
or opinions which by any provision hereof are specifically required to be
furnished to the Trustee, the Trustee shall be under a duty to examine the same
to determine whether or not they substantially conform to the requirements of
this

 

52



--------------------------------------------------------------------------------

Indenture, but not to confirm or investigate the accuracy of mathematical
calculations or otherwise verify or investigate the facts stated therein or the
contents thereof.

(2) In case an Event of Default has occurred and is continuing, the Trustee
shall exercise such of the rights and powers vested in it by this Indenture, and
use the same degree of care and skill in their exercise, as a prudent person
would exercise or use under the circumstances in the conduct of its own affairs.

(3) No provision of this Indenture shall be construed to relieve the Trustee
from liability for its own negligent action, its own negligent failure to act,
or its own willful misconduct, except that

(i) this paragraph (3) shall not be construed to limit the effect of paragraph
(1) of this Section;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it shall be proved that the Trustee was
negligent in ascertaining the pertinent facts;

(iii) the Trustee shall not be liable with respect to any action taken or
omitted to be taken by it in good faith in accordance with the direction of the
Holders of a majority in aggregate principal amount of the Outstanding
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the Trustee, or exercising any trust or power
conferred upon the Trustee, under this Indenture; and

(iv) no provision of this Indenture shall require the Trustee to expend or risk
its own funds or otherwise incur any financial liability in the performance of
any of its duties hereunder, or in the exercise of any of its rights or powers,
if a Responsible Officer of the Trustee shall not have actually received
security or indemnity satisfactory to the Trustee against any such risk, claim,
loss, liability, damage, cost or expense.

(4) Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this
Section 6.1.

SECTION 6.2 Notice of Defaults.

Within 90 days after the occurrence of any default hereunder as to which a
Responsible Officer of the Trustee has actually received written notice, the
Trustee shall give to all Holders of Securities, in the manner provided in
Section 1.6, notice of such default, unless such default shall have been cured
or waived; provided, however, that, except in the case of a default in the
payment of the principal of, premium, if any, or interest on any Security, the
Trustee shall be protected in withholding such notice if and so long as the
board of directors, the executive committee or a trust committee of directors or
any Responsible Officer of the Trustee in good faith determines that the
withholding of such notice is in the interest of the Holders; and provided,
further, that in the case of any default of the character specified in
Section 5.1(4), no such notice to Holders of Securities shall be given until at
least 60 days after the occurrence thereof or, if applicable, the cure period

 

53



--------------------------------------------------------------------------------

specified therein. For the purpose of this Section, the term “default” means any
event which is, or after notice or lapse of time or both would become, an Event
of Default.

SECTION 6.3 Certain Rights of Trustee.

Subject to the provisions of Section 6.1:

(1) the Trustee may conclusively rely, and shall be protected in acting or
refraining from acting, upon any resolution, Officers’ Certificate, other
certificate, statement, instrument, opinion, report, notice, request, direction,
consent, order, bond, debenture, note, coupon, other evidence of indebtedness or
other paper or document, in each case whether in original or facsimile form
(collectively, the “Documents”) believed by it to be genuine and to have been
signed or presented by the proper party or parties, and the Trustee need not
investigate any fact or matter stated in such Documents;

(2) any request or direction of the Company mentioned herein shall be
sufficiently evidenced by a Company Request or Company Order (except that a
Company Order shall be required for authentication and delivery of any Security
as provided in Section 3.3) and any resolution of the Board of Directors shall
be sufficiently evidenced by a Board Resolution;

(3) whenever in the administration of this Indenture the Trustee shall deem it
desirable that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, the Trustee (unless other evidence be the one
specifically prescribed) shall be entitled to receive and may, in the absence of
bad faith on its part, request and rely upon an Officers’ Certificate or Opinion
of Counsel;

(4) the Trustee may consult with counsel of its selection and the advice of such
counsel or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken, suffered or omitted by it hereunder
in good faith and in reliance thereon;

(5) the Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders of Securities pursuant to this Indenture, unless such Holders shall have
offered, and, if requested by the Trustee, delivered to the Trustee security or
indemnity reasonably satisfactory to the Trustee against the risks, claims,
losses, liabilities, damages, costs and expenses which might be incurred by it
in compliance with such request or direction;

(6) the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, bond, debenture, note,
coupon, other evidence of indebtedness or other paper or document, but the
Trustee, in its discretion, may make such further inquiry or investigation into
such facts or matters as it may see fit, and, if the Trustee shall determine to
make such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Company, personally or by agent or attorney
at the expense of the Company and shall incur no liability by reason of such
inquiry or investigation;

(7) the Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys and the
Trustee shall not be

 

54



--------------------------------------------------------------------------------

responsible for any misconduct or negligence on the part of any agent or
attorney appointed with due care by it hereunder and shall not be responsible
for the supervision of officers or employees of any of such agents or attorneys;

(8) the Company shall deliver an Officers’ Certificate setting forth the names
of individuals and/or titles of officers authorized at such time to take
specified actions pursuant to this Indenture, which Officers’ Certificate shall
be signed by any Person authorized to sign an Officers’ Certificate, including
any Person specified as so authorized in any such certificate previously
delivered and not superseded;

(9) the Trustee shall not be liable for any action taken, suffered, or omitted
to be taken by it in good faith and reasonably believed by it to be authorized
or within the discretion or rights or powers conferred upon it by this
Indenture;

(10) the Trustee shall not be deemed to have notice or actual knowledge of any
default or Event of Default unless a Responsible Officer of the Trustee has
actual knowledge thereof or unless written notice of any event which is in fact
such a default or Event of Default is actually received by a Responsible Officer
of the Trustee at the Corporate Trust Office of the Trustee and such notice
references the Securities and this Indenture;

(11) the rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each Agent and each other agent, custodian and other Person
employed to act hereunder; and without limiting the foregoing, the Trustee shall
be entitled to the rights and protections afforded to the Trustee pursuant to
this Article VI in acting as a Paying Agent, Conversion Agent, or Security
Registrar hereunder; and

(12) neither the Trustee nor any Agent, nor any agent of any such Person, will
have any responsibility for any action taken or not taken by the Depositary.

SECTION 6.4 Not Responsible for Recitals or Issuance of Securities.

The recitals contained herein and in the Securities (except the Trustee’s
certificates of authentication) shall be taken as the statements of the Company,
and neither the Trustee nor any Agent, assumes any responsibility for their
correctness. The Trustee makes no representations as to the validity or
sufficiency of this Indenture, of the Securities or of the Common Stock issuable
upon the conversion of the Securities. Neither the Trustee nor any Agent, nor
any agent of the Trustee or any Agent, shall be accountable for the use or
application by the Company of Securities or the proceeds thereof.

SECTION 6.5 May Hold Securities, Act as Trustee under Other Indentures.

The Trustee, the Securities Registrar, any Authenticating Agent, any Paying
Agent, any Conversion Agent, any other Agent, or any other agent of the Company,
the Trustee, in its individual or any other capacity, or any Agent, or any of
their respective Affiliates, may become the owner or pledgee of Securities and
may otherwise deal with the Company or any of its Affiliates with the same
rights it would have if it were not Trustee, Securities Registrar,

 

55



--------------------------------------------------------------------------------

Authenticating Agent, Paying Agent, Conversion Agent or other Agent, or any such
other agent or Affiliate.

The Trustee may become and act as trustee under other indentures under which
other securities, or certificates of interest or participation in other
securities, of the Company are outstanding in the same manner as if it were not
Trustee hereunder.

SECTION 6.6 Money Held in Trust.

Money held by the Trustee in trust hereunder need not be segregated from other
funds except to the extent required by law. The Trustee shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing with the Company.

SECTION 6.7 Compensation and Reimbursement.

The Company agrees:

(1) to pay to the Trustee from time to time such compensation as the Company and
the Trustee shall from time to time agree in writing for its acceptance of this
Indenture and for all services rendered by it hereunder in its various
capacities (which compensation shall not be limited by any provision of law in
regard to the compensation of a trustee of an express trust);

(2) except as otherwise expressly provided herein, to reimburse the Trustee upon
its request for all reasonable expenses, disbursements and advances incurred or
made by the Trustee (including costs and expenses of enforcing this Indenture
and defending itself against any claim (whether asserted by the Company, any
Holder of Securities or any other Person) or liability in connection with the
exercise of any of its powers or duties hereunder) in accordance with any
provision of this Indenture (including the reasonable compensation and the
expenses and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its own negligence or bad
faith; and

(3) to fully indemnify each of the Trustee, any Agent and any predecessor of the
same (and each of their respective directors, officers, employees and agents)
for, and to hold it harmless against, any loss, liability claim, damage, cost or
expense incurred without negligence or willful misconduct on its part, arising
out of or in connection with the acceptance or administration of this trust,
including the costs, expenses and attorneys’ fees and expenses of defending
itself against any claim or liability in connection with the exercise or
performance of any of its powers or duties hereunder.

Without limiting any rights available to the Trustee under applicable law, when
the Trustee incurs expenses or renders services in connection with an Event of
Default specified in Section 5.1(6) or Section 5.1(7), the expenses (including
the charges and expenses of its counsel) and the compensation for the services
are intended to constitute expenses of the administration under any applicable
Federal or state bankruptcy, insolvency or other similar law.

The provisions of this Section shall survive the termination or satisfaction and
discharge of this Indenture or the payment in full of the Securities or the
earlier resignation or removal of the Trustee.

 

56



--------------------------------------------------------------------------------

SECTION 6.8 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee hereunder which shall be a Person that is
eligible pursuant to the Trust Indenture Act to act as such, having (or be part
of a holding company group with) a combined capital and surplus of at least
$50,000,000, subject to supervision or examination by federal or state
authority, and in good standing. The Trustee or an Affiliate of the Trustee
shall maintain an established place of business in the Borough of Manhattan, The
City of New York. If such corporation publishes reports of condition at least
annually, pursuant to law or to the requirements of said supervising or
examining authority, then for the purposes of this Section, the combined capital
and surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. The
Trustee shall not be an obligor upon the Securities or an Affiliate of any
obligor thereon. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section, it shall resign immediately in
the manner and with the effect hereinafter specified in this Article VI and a
successor shall be appointed pursuant to Section 6.9.

SECTION 6.9 Resignation and Removal; Appointment of Successor.

(1) No resignation or removal of the Trustee and no appointment of a successor
Trustee pursuant to this Article VI shall become effective until the acceptance
of appointment by the successor Trustee in accordance with the applicable
requirements of Section 6.10.

(2) The Trustee may resign at any time by giving written notice thereof to the
Company. If the instrument of acceptance by a successor Trustee required by
Section 6.10 shall not have been delivered to the Trustee within 30 days after
the giving of such notice of resignation, the resigning Trustee may, at the
expense of the Company, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(3) The Trustee may be removed at any time by an Act of the Holders of a
majority in aggregate principal amount of the Outstanding Securities, delivered
to the Trustee and the Company. If the instrument of acceptance by a successor
Trustee required by Section 6.10 shall not have been delivered to the Trustee
within 30 days after the giving of such notice of removal, the removed Trustee
may, at the expense of the Company, petition any court of competent jurisdiction
for the appointment of a successor Trustee.

(4) If at any time:

(i) the Trustee shall cease to be eligible under Section 6.8 and shall fail to
resign after written request therefor by the Company or by any Holder of a
Security who has been a bona fide Holder of a Security for at least six months,
or

(ii) the Trustee shall become incapable of acting or shall be adjudged a
bankrupt or insolvent or a receiver of the Trustee or of its property shall be
appointed or any public officer shall take charge or control of the Trustee or
of its property or affairs for the purpose of rehabilitation, conservation or
liquidation,

then, in any such case (i) the Company by a Board Resolution may remove the
Trustee, or (ii) subject to Section 5.14, any Holder of a Security who has been
a bona fide Holder of a

 

57



--------------------------------------------------------------------------------

Security for at least six months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the removal
of the Trustee and the appointment of a successor Trustee.

(5) If the Trustee shall resign, be removed or become incapable of acting, or if
a vacancy shall occur in the office of Trustee for any cause, the Company, by a
Board Resolution, shall promptly appoint a successor Trustee and shall comply
with the applicable requirements of this Section and Section 6.10. If, within
one year after such resignation, removal or incapability, or the occurrence of
such vacancy, a successor Trustee shall be appointed by Act of the Holders of a
majority in aggregate principal amount of the Outstanding Securities delivered
to the Company and the retiring Trustee, the successor Trustee so appointed
shall, forthwith upon its acceptance of such appointment in accordance with the
applicable requirements of Section 6.10, become the successor Trustee and
supersede the successor Trustee appointed by the Company. If no successor
Trustee shall have been so appointed by the Company or the Holders of Securities
and accepted appointment in the manner required by this Section and
Section 6.10, any Holder of a Security who has been a bona fide Holder of a
Security for at least six months may, on behalf of himself and all others
similarly situated, petition any court of competent jurisdiction for the
appointment of a successor Trustee.

(6) The Company shall give notice of each resignation and each removal of the
Trustee and each appointment of a successor Trustee to all Holders of Securities
in the manner provided in Section 1.6. Each notice shall include the name of the
successor Trustee and the address of its Corporate Trust Office.

SECTION 6.10 Acceptance of Appointment by Successor.

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Company and to the retiring Trustee an instrument accepting such
appointment, and thereupon the resignation or removal of the retiring Trustee
shall become effective and such successor Trustee, without any further act, deed
or conveyance, shall become vested with all the rights, powers, trusts and
duties of the retiring Trustee; but, on the request of the Company or the
successor Trustee, such retiring Trustee shall, upon payment of its charges,
execute and deliver an instrument transferring to such successor Trustee all the
rights, powers and trusts of the retiring Trustee and shall duly assign,
transfer and deliver to such successor Trustee all property and money held by
such retiring Trustee hereunder. Upon request of any such successor Trustee, the
Company and the retiring Trustee shall execute any and all instruments to more
fully and with more certainty vest in and confirm to such successor Trustee all
such rights, powers and trusts.

No successor Trustee shall accept its appointment unless at the time of such
acceptance such successor Trustee shall be eligible under this Article VI.

SECTION 6.11 Merger, Conversion, Consolidation or Succession to Business.

Any corporation into which the Trustee may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Trustee shall be a party, or any corporation
succeeding to all or substantially all of the corporate trust business of the
Trustee (including the trust created by this Indenture), shall be the

 

58



--------------------------------------------------------------------------------

successor of the Trustee hereunder, provided such corporation shall be otherwise
eligible under this Article VI, without the execution or filing of any paper or
any further act on the part of any of the parties hereto. In case any Securities
shall have been authenticated, but not delivered, by the Trustee then in office,
any successor by merger, conversion or consolidation to such authenticating
Trustee may adopt such authentication and deliver the Securities so
authenticated with the same effect as if such successor Trustee had itself
authenticated such Securities.

SECTION 6.12 Authenticating Agents.

The Trustee may, upon notice to the Company, appoint an “Authenticating Agent”
or Agents reasonably acceptable to the Company with respect to the Securities,
which Authenticating Agent shall be authorized to act on behalf of the Trustee
to authenticate Securities issued upon exchange or substitution pursuant to this
Indenture.

Securities authenticated by an Authenticating Agent shall be entitled to the
benefits of this Indenture and shall be valid and obligatory for all purposes as
if authenticated by the Trustee hereunder, and every reference in this Indenture
to the authentication and delivery of Securities by the Trustee or the Trustee’s
certificate of authentication shall be deemed to include authentication and
delivery on behalf of the Trustee by an Authenticating Agent and a certificate
of authentication executed on behalf of the Trustee by an Authenticating Agent.
Each Authenticating Agent shall be subject to acceptance not to be unreasonably
withheld by the Company and shall at all times be a corporation organized and
doing business under the laws of the United States of America, any State thereof
or the District of Columbia, authorized under such laws to act as Authenticating
Agent and subject to supervision or examination by government or other fiscal
authority. If at any time an Authenticating Agent shall cease to be eligible in
accordance with the provisions of this Section 6.12, such Authenticating Agent
shall resign immediately in the manner and with the effect specified in this
Section 6.12.

Any corporation into which an Authenticating Agent may be merged or converted or
with which it may be consolidated, or any corporation resulting from any merger,
conversion or consolidation to which such Authenticating Agent shall be a party,
or any corporation succeeding to all or substantially all the corporate agency
or corporate trust business of an Authenticating Agent (including the
authenticating agency contemplated by this Indenture), shall continue to be an
Authenticating Agent, provided such corporation shall be otherwise eligible
under this Section 6.12, without the execution or filing of any paper or any
further act on the part of the Trustee or the Authenticating Agent.

An Authenticating Agent may resign at any time by giving written notice thereof
to the Trustee and to the Company. The Trustee may at any time terminate the
agency of an Authenticating Agent by giving written notice thereof to such
Authenticating Agent and to the Company. Upon actual receipt by a Responsible
Officer of the Trustee of such a notice of resignation or upon such a
termination, or in case at any time such Authenticating Agent shall cease to be
eligible in accordance with the provisions of this Section 6.12, the Trustee may
appoint a successor Authenticating Agent which shall be subject to acceptance
not to be unreasonably withheld by the Company. Any successor Authenticating
Agent upon acceptance of its appointment hereunder shall become vested with all
the rights, powers and duties of its predecessor hereunder, with like effect as
if originally named as an Authenticating Agent. No

 

59



--------------------------------------------------------------------------------

successor Authenticating Agent shall be appointed unless eligible under the
provisions of this Section 6.12.

The Company agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services under this Section 6.12.

If an Authenticating Agent is appointed with respect to the Securities pursuant
to this Section 6.12, the Securities may have endorsed thereon, in addition to
or in lieu of the Trustee’s certification of authentication, an alternative
certificate of authentication in the following form:

This is one of the Securities referred to in the within-mentioned Indenture.

 

U.S. BANK NATIONAL ASSOCIATION,

as Trustee

By:        As Authenticating Agent By:       

Authorized Signatory

SECTION 6.13 Disqualification; Conflicting Interests.

If the Trustee has or shall acquire a conflicting interest within the meaning of
the Trust Indenture Act, the Trustee shall either eliminate such interest or
resign, to the extent and in the manner provided by, and subject to the
provisions of, the Trust Indenture Act and this Indenture.

SECTION 6.14 Preferential Collection of Claims Against Company.

If and when the Trustee shall be or become a creditor of the Company (or any
other obligor upon the Securities), the Trustee shall be subject to the
provisions of the Trust Indenture Act regarding the collection of claims against
the Company (or any such other obligor).

ARTICLE VII

CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE

SECTION 7.1 Company May Consolidate, Etc. Only on Certain Terms.

The Company shall not consolidate with or merge into any other Person or convey,
transfer, sell or lease all its properties and assets substantially as an
entirety to any Person, and the Company shall not permit any Person to
consolidate with or merge into the Company unless:

(1) the Person formed by such consolidation or into or with which the Company is
merged or the Person to which the properties and assets of the Company are so
conveyed, transferred, sold or leased shall be a corporation organized and
validly existing under the laws of

 

60



--------------------------------------------------------------------------------

the United States of America, any State thereof or the District of Columbia and,
if other than the Company, shall expressly assume, by an indenture supplemental
hereto, executed and delivered to the Trustee, in form reasonably satisfactory
to the Trustee, the due and punctual payment of the principal of, premium, if
any, and interest (including Additional Interest, if any) on all of the
Securities as applicable, and the performance or observance of every covenant of
this Indenture on the part of the Company to be performed or observed and shall
have provided for conversion rights in accordance with Article XII;

(2) immediately after giving effect to such transaction, no Event of Default,
and no event that after notice or lapse of time or both, would become an Event
of Default, shall have occurred and be continuing; and

(3) the Company has delivered to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that such consolidation, merger, conveyance,
transfer or lease and, if a supplemental indenture is required in connection
with such transaction, such supplemental indenture comply with this Article
VII and that all conditions precedent herein provided for relating to such
transaction have been complied with, together with any documents required under
Section 8.3.

SECTION 7.2 Successor Substituted.

Upon any consolidation of the Company with, or merger of the Company into any
other Person or any conveyance, transfer or lease of all or substantially all
the properties and assets of the Company in accordance with Section 7.1, the
successor Person formed by such consolidation or into or with which the Company
is merged or to which such conveyance, transfer or lease is made shall succeed
to, and be substituted for, and may exercise every right and power of, the
Company under this Indenture with the same effect as if such successor Person
had been named as the Company herein, and thereafter, except in the case of a
lease, the predecessor Person shall be relieved of all obligations and covenants
under this Indenture and the Securities.

ARTICLE VIII

SUPPLEMENTAL INDENTURES

SECTION 8.1 Supplemental Indentures Without Consent of Holders of Securities.

Without the consent of any Holders of Securities the Company, when authorized by
a Board Resolution, and the Trustee, at any time and from time to time, may
enter into one or more indentures supplemental hereto, in form reasonably
satisfactory to the Trustee, for any of the following purposes:

(1) to evidence the succession of another Person to the Company and the
assumption by any such successor of the covenants and obligations of the Company
herein and in the Securities as permitted by Article VII of this Indenture; or

(2) to add to the covenants of the Company and Events of Default for the benefit
of the Holders of Securities or to surrender any right or power herein conferred
upon the Company; or

 

61



--------------------------------------------------------------------------------

(3) to secure the Securities; or

(4) to make provision with respect to the conversion rights of Holders of
Securities pursuant to Section 12.11 or to make provision with respect to the
repurchase rights of Holders of Securities pursuant to Section 14.4; or

(5) to make any changes or modifications to this Indenture necessary in
connection with the registration of any Registrable Securities under the
Securities Act as contemplated by the Registration Rights Agreement, provided
such action pursuant to this clause (5) shall not adversely affect the interests
of the Holders of Securities; or

(6) to comply with the requirements of the Trust Indenture Act or the rules and
regulations of the Commission thereunder in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act, as contemplated
by this Indenture or otherwise; or

(7) to evidence and provide for the acceptance of appointment hereunder by a
successor Trustee; or

(8) subject to Section 13.10, to make any change in Article XIII that would
limit or terminate the benefits available to any holder of Senior Debt under
such Article XIII; or

(9) to cure any ambiguity, to correct or supplement any provision herein that
may be inconsistent with any other provision herein or that is otherwise
defective, or to make any other provisions with respect to matters or questions
arising under this Indenture as the Company and the Trustee may deem necessary
or desirable, provided such action pursuant to this clause (9) shall not
adversely affect the interests of the Holders of Securities in any material
respect.

Upon Company Request, accompanied by a Board Resolution authorizing the
execution of any such supplemental indenture, and subject to and upon actual
receipt by a Responsible Officer of the Trustee of the documents described in
Section 8.3 hereof, the Trustee is hereby authorized to join with the Company in
the execution of any supplemental indenture authorized or permitted by the terms
of this Indenture and to make any further appropriate agreements and
stipulations that may be therein contained.

SECTION 8.2 Supplemental Indentures with Consent of Holders of Securities.

With either (i) the written consent of the Holders of not less than a majority
in aggregate principal amount of the Outstanding Securities, by the Act of said
Holders delivered to the Company and the Trustee, or (ii) by the adoption of a
resolution, at a meeting of Holders of the Outstanding Securities at which a
quorum is present, by the Holders of at least 66 2/3% in aggregate principal
amount of the Outstanding Securities represented at such meeting, the Company,
when authorized by a Board Resolution, and the Trustee may enter into an
indenture or indentures supplemental hereto, in form reasonably satisfactory to
the Trustee, for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of this Indenture or of modifying in
any manner the rights of the Holders of Securities under this Indenture;
provided, however, that no such supplemental indenture shall, without the
consent or affirmative vote of the Holder of each Outstanding Security affected
thereby,

 

62



--------------------------------------------------------------------------------

(1) change the Stated Maturity of the principal of, or any installment of
interest on, any Security, or reduce the aggregate principal amount of, or the
premium, if any, or the rate of interest payable thereon, or reduce the amount
payable upon a redemption, or mandatory repurchase, or reduce the amount payable
upon acceleration of the Maturity of the Securities, or change the place or
currency of payment of the principal of, premium, if any, or interest on any
Security (including any payment of Additional Interest or the Redemption Price
or Repurchase Price, if applicable, in respect of such Security) or impair the
right to institute suit for the enforcement of any payment in respect of any
Security on or after the Stated Maturity thereof (or, in the case of redemption
or any repurchase, on or after the Redemption Date or Repurchase Date, as the
case may be) or, except as permitted by Section 12.11, adversely affect the
right of Holders to convert any Security as provided in Article XII; or

(2) reduce the requirements of Section 9.4 for quorum or voting, or reduce the
percentage in aggregate principal amount of the Outstanding Securities the
consent of whose Holders is required for any such supplemental indenture or the
consent of whose Holders is required for any waiver of compliance with certain
provisions of this Indenture or certain defaults hereunder and their
consequences provided for in this Indenture; or

(3) modify the provisions of Section 10.8; or

(4) modify any of the provisions of this Section or Section 5.13, except to
increase any percentage contained herein or therein or to provide that certain
other provisions of this Indenture cannot be modified or waived without the
consent of the Holder of each Outstanding Security affected thereby; or

(5) modify the provisions of Article XIV in a manner adverse to the Holders; or

(6) modify the provisions of Section 11.1 in a manner adverse to the Holders.

It shall not be necessary for any Act of Holders of Securities under this
Section to approve the particular form of any proposed supplemental indenture,
but it shall be sufficient if such Act shall approve the substance thereof.

SECTION 8.3 Execution of Supplemental Indentures.

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying upon, an
Opinion of Counsel stating that the execution of such supplemental indenture is
authorized or permitted by this Indenture, and that such supplemental indenture
has been duly authorized, executed and delivered by the Company and constitutes
a valid and legally binding obligation of the Company enforceable against the
Company in accordance with its terms. The Trustee may, but shall not be
obligated to, enter into any such supplemental indenture which affects the
Trustee’s own rights, duties or immunities under this Indenture or otherwise.
Every supplemental indenture executed pursuant to this Article VIII shall
conform to the requirements of the Trust Indenture Act as then in effect.

 

63



--------------------------------------------------------------------------------

SECTION 8.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Securities theretofore or thereafter authenticated and delivered hereunder
appertaining thereto shall be bound thereby.

SECTION 8.5 Reference in Securities to Supplemental Indentures.

Securities authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article VIII may, and shall if required by the
Trustee, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Company shall so determine,
new Securities so modified as to conform, in the opinion of the Company and the
Trustee, to any such supplemental indenture may be prepared and executed by the
Company and authenticated and delivered by the Trustee in exchange for
Outstanding Securities.

SECTION 8.6 Notice of Supplemental Indentures.

Promptly after the execution by the Company and the Trustee of any supplemental
indenture pursuant to the provisions of Section 8.3, the Company shall give
notice to all Holders of Securities of such fact, setting forth in general terms
the substance of such supplemental indenture, in the manner provided in
Section 1.6. Any failure of the Company to give such notice, or any defect
therein, shall not in any way impair or affect the validity of any such
supplemental indenture.

ARTICLE IX

MEETINGS OF HOLDERS OF SECURITIES

SECTION 9.1 Purposes for Which Meetings May Be Called.

A meeting of Holders of Securities may be called at any time and from time to
time pursuant to this Article IX to make, give or take any request, demand,
authorization, direction, notice, consent, waiver or other action provided by
this Indenture to be made, given or taken by Holders of Securities.

SECTION 9.2 Call, Notice and Place of Meetings.

(1) The Trustee may at any time call a meeting of Holders of Securities for any
purpose specified in Section 9.1, to be held at such time and at such place in
the Borough of Manhattan, The City of New York, as the Trustee shall determine.
Notice of every meeting of Holders of Securities, setting forth the time and the
place of such meeting and in general terms the action proposed to be taken at
such meeting, shall be given, in the manner provided in Section 1.6, not less
than 21 nor more than 180 days prior to the date fixed for the meeting.

(2) In case at any time the Company, pursuant to a Board Resolution, or the
Holders of at least 25% in aggregate principal amount of the Outstanding
Securities shall have requested the

 

64



--------------------------------------------------------------------------------

Trustee to call a meeting of the Holders of Securities for any purpose specified
in Section 9.1, by written request setting forth in reasonable detail the action
proposed to be taken at the meeting, and the Trustee shall not have mailed the
notice of such meeting within 21 days after its actual receipt by a Responsible
Officer of such request or shall not thereafter proceed to cause the meeting to
be held as provided herein, then the Company or the Holders of Securities in the
amount specified, as the case may be, may determine the time and the place in
the Borough of Manhattan, The City of New York, for such meeting and may call
such meeting for such purposes by giving notice thereof as provided in paragraph
(1) of this Section.

SECTION 9.3 Persons Entitled to Vote at Meetings.

To be entitled to vote at any meeting of Holders of Securities, a Person shall
be (i) a Holder of one or more Outstanding Securities, or (ii) a Person
appointed by an instrument in writing as proxy for a Holder or Holders of one or
more Outstanding Securities by such Holder or Holders. The only Persons who
shall be entitled to be present or to speak at any meeting of Holders shall be
the Persons entitled to vote at such meeting and their counsel, any
representatives or agents of the Trustee and its counsel and any representatives
of the Company and its counsel.

SECTION 9.4 Quorum; Action.

The Persons entitled to vote a majority in aggregate principal amount of the
Outstanding Securities shall constitute a quorum. In the absence of a quorum
within 30 minutes of the time appointed for any such meeting, the meeting shall,
if convened at the request of Holders of Securities, be dissolved. In any other
case, the meeting may be adjourned for a period of not less than 10 days as
determined by the chairman of the meeting prior to the adjournment of such
meeting. In the absence of a quorum at any such adjourned meeting, such
adjourned meeting may be further adjourned for a period not less than 10 days as
determined by the chairman of the meeting prior to the adjournment of such
adjourned meeting (subject to repeated applications of this sentence). Notice of
the reconvening of any adjourned meeting shall be given by the Trustee as
provided in Section 9.2(1), except that such notice need be given only once not
less than five days prior to the date on which the meeting is scheduled to be
reconvened. Notice of the reconvening of an adjourned meeting shall state
expressly the percentage of the aggregate principal amount of the Outstanding
Securities that shall constitute a quorum.

Subject to the foregoing, at the reconvening of any meeting adjourned for a lack
of a quorum, the Persons entitled to vote 25% in aggregate principal amount of
the Outstanding Securities at the time shall constitute a quorum for the taking
of any action set forth in the notice of the original meeting.

At a meeting or an adjourned meeting duly reconvened and at which a quorum is
present as aforesaid, any resolution and all matters (except as limited by the
proviso to Section 8.2 and except to the extent Section 5.12 requires a
different vote) shall be effectively passed and decided if passed or decided by
the lesser of (i) the Holders of not less than a majority in aggregate principal
amount of Outstanding Securities and (ii) the Persons entitled to vote not less
than 66 2/3% in aggregate principal amount of Outstanding Securities represented
and entitled to vote at such meeting.

 

65



--------------------------------------------------------------------------------

Any resolution passed or decisions taken at any meeting of Holders of Securities
duly held in accordance with this Section shall be binding on all the Holders of
Securities whether or not present or represented at the meeting. The Trustee
shall, pursuant to a Company Order setting forth the action taken, in the name
and at the expense of the Company, notify all the Holders of Securities of any
such resolutions or decisions pursuant to Section 1.6.

SECTION 9.5 Determination of Voting Rights; Conduct and Adjournment of Meetings.

(1) Notwithstanding any other provisions of this Indenture, the Trustee may make
such reasonable regulations as it may deem advisable for any meeting of Holders
of Securities in regard to proof of the holding of Securities and of the
appointment of proxies and in regard to the appointment and duties of inspectors
of votes, the submission and examination of proxies, certificates and other
evidence of the right to vote, and such other matters concerning the conduct of
the meeting as it shall deem appropriate. Except as otherwise permitted or
required by any such regulations, the holding of Securities shall be proved in
the manner specified in Section 1.4 and the appointment of any proxy shall be
proved in the manner specified in Section 1.4 or by having the signature of the
Person executing the proxy guaranteed by any bank, broker or other eligible
institution participating in a recognized medallion signature guarantee program.
Neither the Trustee nor any of its agents shall be liable, and the Company shall
indemnify the Trustee and each such agent, for any action taken or omitted to be
taken by it in good faith in connection with any such meeting.

(2) The Trustee shall, by an instrument in writing, appoint a temporary chairman
(which may be the Trustee) of the meeting, unless the meeting shall have been
called by the Company or by Holders of Securities as provided in Section 9.2(2),
in which case the Company or the Holders of Securities calling the meeting, as
the case may be, shall in like manner appoint a temporary chairman. A permanent
chairman and a permanent secretary of the meeting shall be elected by vote of
the Persons entitled to vote a majority in aggregate principal amount of the
Outstanding Securities represented at the meeting.

(3) At any meeting, each Holder of a Security or proxy shall be entitled to one
vote for each $1,000 aggregate principal amount of Securities held or
represented by him; provided, however, that no vote shall be cast or counted at
any meeting in respect of any Security challenged as not Outstanding and ruled
by the chairman of the meeting to be not Outstanding. The chairman of the
meeting shall have no right to vote, except as a Holder of a Security or proxy.

(4) Any meeting of Holders of Securities duly called pursuant to Section 9.2 at
which a quorum is present may be adjourned from time to time by Persons entitled
to vote a majority in aggregate principal amount of the Outstanding Securities
represented at the meeting, and the meeting may be held as so adjourned without
further notice.

SECTION 9.6 Counting Votes and Recording Action of Meetings.

The vote upon any resolution submitted to any meeting of Holders of Securities
shall be by written ballots on which shall be subscribed the signatures of the
Holders of Securities or of their representatives by proxy and the aggregate
principal amounts at Stated Maturity and serial numbers of the Outstanding
Securities held or represented by them. The permanent chairman of

 

66



--------------------------------------------------------------------------------

the meeting shall appoint two inspectors of votes who shall count all votes cast
at the meeting for or against any resolution and who shall make and file with
the secretary of the meeting their verified written reports in duplicate of all
votes cast at the meeting. A record, at least in duplicate, of the proceedings
of each meeting of Holders of Securities shall be prepared by the secretary of
the meeting and there shall be attached to said record the original reports of
the inspectors of votes on any vote by ballot taken thereat and affidavits by
one or more Persons having knowledge of the facts setting forth a copy of the
notice of the meeting and showing that said notice was given as provided in
Section 9.2 and, if applicable, Section 9.4. Each copy shall be signed and
verified by the affidavits of the permanent chairman and secretary of the
meeting and one such copy shall be delivered to the Company and another to the
Trustee to be preserved by the Trustee, the latter to have attached thereto the
ballots voted at the meeting. Any record so signed and verified shall be
conclusive evidence of the matters therein stated.

ARTICLE X

COVENANTS

SECTION 10.1 Payment of Principal, Premium and Interest.

The Company covenants and agrees that it will duly and punctually pay the
principal of and premium, if any, and interest (including Additional Interest,
if any) on the Securities in accordance with the terms of the Securities and
this Indenture. The Company will deposit or cause to be deposited with the
Trustee or its nominee, no later than 10:00 a.m. (New York City time) on the
date of the Stated Maturity of any Security or no later than 10:00 a.m. (New
York City time) on the due date for any installment of interest (subject to the
requirements of Section 3.7 with respect to Defaulted Interest), all payments so
due, which payments shall be in immediately available funds on the date of such
Stated Maturity or due date, as the case may be.

SECTION 10.2 Maintenance of Offices or Agencies.

The Company will maintain in the Borough of Manhattan, The City of New York, an
office or agency where the Securities may be surrendered for registration of
transfer or exchange or for presentation for payment or for conversion,
redemption or repurchase and where notices and demands to or upon the Company in
respect of the Securities and this Indenture may be served. The Company will
give prompt written notice to the Trustee of the location, and any change in the
location, of such office or agency not designated or appointed by the Trustee.
If at any time the Company shall fail to maintain any such required office or
agency or shall fail to furnish the Trustee with the address thereof, such
presentations, surrenders, notices and demands may be made or served at the
office or agency of the Trustee in the Borough of Manhattan, The City of New
York located at 100 Wall Street, Suite 1600, New York, New York 10005,
Attention: Corporate Trust Services.

The Company may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that until all of the Securities have been
delivered to the Trustee for cancellation, or moneys sufficient to pay the
principal of, premium, if any, and interest on the Securities have been made
available for payment and either paid or returned to the Company pursuant to the
provisions

 

67



--------------------------------------------------------------------------------

of Section 10.3, the Company will maintain in the Borough of Manhattan, The City
of New York, an office or agency where Securities may be presented or
surrendered for payment and conversion, which shall initially be at the office
of the Trustee, located at the address specified in the last paragraph of this
Section 10.2, where Securities may be surrendered for registration of transfer
or exchange and where notices and demands to or upon the Company in respect of
the Securities and this Indenture may be served. The Company will give prompt
written notice to the Trustee, and notice to the Holders in accordance with
Section 1.6, of the appointment or termination of any such agents and of the
location, and any change in the location, in each case, in the Borough of
Manhattan, The City of New York, of any such office or agency.

The Company hereby initially designates the Trustee as Paying Agent, Security
Registrar and Conversion Agent, and the Corporate Trust Office of the Trustee as
one such office or agency of the Company for each of the aforesaid purposes.

SECTION 10.3 Money for Security Payments to Be Held in Trust.

If the Company shall act as its own Paying Agent, it will, on or before each due
date of the principal of, premium, if any, or interest (including Additional
Interest, if any) on any of the Securities, segregate and hold in trust for the
benefit of the Persons entitled thereto a sum sufficient to pay the principal,
premium, if any, or interest (including Additional Interest, if any) so becoming
due until such sums shall be paid to such Persons or otherwise disposed of as
herein provided and the Company will promptly notify the Trustee of its action
or failure so to act.

Whenever the Company shall have one or more Paying Agents, it will, no later
than 10:00 a.m. (New York City time) on each due date of the principal of,
premium, if any, or interest (including Additional Interest, if any) on any
Securities, deposit with the Trustee a sum in funds immediately payable on the
payment date sufficient to pay the principal, premium, if any, or interest
(including Additional Interest, if any) so becoming due, such sum to be held for
the benefit of the Persons entitled to such principal, premium, if any, or
interest (including Additional Interest, if any), and (unless such Paying Agent
is the Trustee) the Company will promptly notify the Trustee of any failure so
to act.

The Company will cause each Paying Agent other than the Trustee to execute and
deliver to the Trustee an instrument in which such Paying Agent shall agree with
the Trustee, subject to the provisions of this Section, that such Paying Agent
will:

(1) hold all sums held by it for the payment of the principal of, premium, if
any, or interest (including Additional Interest, if any) on Securities for the
benefit of the Persons entitled thereto until such sums shall be paid to such
Persons or otherwise disposed of as herein provided;

(2) give the Trustee notice of any default by the Company (or any other obligor
upon the Securities) in the making of any payment of principal, premium, if any,
or interest (including Additional Interest, if any); and

(3) at any time during the continuance of any such default, upon the written
request of the Trustee, forthwith pay to the Trustee all sums so held by such
Paying Agent.

 

68



--------------------------------------------------------------------------------

The Company may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, pay, or by Company Order
direct any Paying Agent to pay, to the Trustee all sums held in trust by the
Company or such Paying Agent, such sums to be held by the Trustee upon the same
trusts as those upon which such sums were held by the Company or such Paying
Agent; and, upon such payment by any Paying Agent to the Trustee, such Paying
Agent shall be released from all further liability with respect to such money.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Company, in trust for the payment of the principal of, premium, if any, or
interest (including Additional Interest, if any) on any Security and remaining
unclaimed for two years after such principal, premium, if any, or interest
(including Additional Interest, if any) has become due and payable shall be paid
to the Company on Company Request, or (if then held by the Company) shall be
discharged from such trust; and the Holder of such Security shall thereafter, as
an unsecured general creditor, look only to the Company for payment thereof, and
all liability of the Trustee or such Paying Agent with respect to such trust
money, and all liability of the Company as trustee thereof, shall thereupon
cease.

SECTION 10.4 Existence.

Subject to Article VII, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence, rights
(charter and statutory) and franchises; provided, however, that the Company
shall not be required to preserve any such right or franchise if the Company
shall determine that the preservation thereof is no longer desirable in the
conduct of the business of the Company and its Subsidiaries, taken as a whole,
and that the loss thereof is not disadvantageous in any material respect to the
Holders.

SECTION 10.5 Payment of Taxes and Other Claims.

The Company will pay or discharge, or cause to be paid or discharged, before the
same may become delinquent, (i) all taxes, assessments and governmental charges
levied or imposed upon the Company or any Subsidiary or upon the income, profits
or property of the Company or any Subsidiary, (ii) all claims for labor,
materials and supplies which, if unpaid, might by law become a lien or charge
upon the property of the Company or any Subsidiary, and (iii) all stamps and
other duties, if any, which may be imposed by the United States or any political
subdivision thereof or therein in connection with the issuance, transfer,
exchange or conversion of any Securities or with respect to this Indenture;
provided, however, that, in the case of clauses (i) and (ii), the Company shall
not be required to pay or discharge or cause to be paid or discharged any such
tax, assessment, charge or claim (A) if the failure to do so will not, in the
aggregate, have a material adverse impact on the Company and its Subsidiaries,
taken as a whole, or (B) if the amount, applicability or validity is being
contested in good faith by appropriate proceedings.

SECTION 10.6 Statement by Officers as to Default.

The Company shall deliver to the Trustee, within 120 days after the end of each
fiscal year of the Company ending after the date hereof, an Officers’
Certificate, stating whether or not, to the best knowledge of the signers
thereof, the Company is in default in the performance and observance of any of
the terms, provisions and conditions of this Indenture (without regard to any

 

69



--------------------------------------------------------------------------------

period of grace or requirement of notice provided hereunder) and, if the Company
shall be in default, specifying all such defaults and the nature and status
thereof of which they may have knowledge.

The Company will deliver to the Trustee, forthwith upon becoming aware of any
default or any Event of Default under the Indenture, an Officers’ Certificate
specifying with particularity the details of such default or Event of Default
and further stating what action the Company has taken, is taking or proposes to
take with respect thereto. For the purpose of this Section, the term “default”
means any event which is, or after notice or lapse of time or both would become,
an Event of Default.

Any notice required to be given under this Section 10.6 shall be delivered to
the Trustee at its Corporate Trust Office.

SECTION 10.7 Limitation On Incurring Senior Subordinated Indebtedness.

The Company will not, directly or indirectly, Incur, or suffer to exist, any
indebtedness that by its terms would expressly rank senior in right of payment
to the Securities and subordinate in right of payment to any of its Senior Debt.

SECTION 10.8 Delivery of Certain Information.

At any time when the Company is not subject to Section 13 or 15(d) of the
Exchange Act, upon the request of a Holder of a Restricted Security or the
holder of shares of Common Stock issued upon conversion thereof, the Company
will promptly furnish or cause to be furnished Rule 144A Information (as defined
below) to such Holder of Restricted Securities or such holder of shares of
Common Stock issued upon conversion of Restricted Securities, or to a
prospective purchaser of any such security designated by any such Holder or
holder, as the case may be, to the extent required to permit compliance by such
Holder or holder with Rule 144A under the Securities Act (or any successor
provision thereto) in connection with the resale of any such security; provided,
however, that the Company shall not be required to furnish such information in
connection with any request made on or after the date which is two years from
the later of (i) the Issue Date, (ii) the date such a security (or any such
predecessor security) was last acquired from the Company or (iii) the date such
a security (or any such predecessor security) was last acquired from an
“affiliate” of the Company within the meaning of Rule 144 under the Securities
Act (or any successor provision thereto). “Rule 144A Information” shall be such
information as is specified pursuant to Rule 144A(d)(4) under the Securities Act
(or any successor provision thereto).

SECTION 10.9 Waiver of Certain Covenants.

The Company may omit in any particular instance to comply with any covenant or
condition set forth in Sections 10.4 (other than with respect to the existence
of the Company (subject to Article VII)) and 10.8 (other than a covenant or
condition which under Article VIII cannot be modified or amended without the
consent of the Holder of each Outstanding Security affected), if before the time
for such compliance the Holders shall, through (i) the written consent of not
less than a majority in aggregate principal amount of the Outstanding Securities
or (ii) the adoption of a resolution at a meeting of Holders of the Outstanding
Securities at which a quorum

 

70



--------------------------------------------------------------------------------

is present by the Holders of not less than 66-2/3% in aggregate principal amount
of the Outstanding Securities represented at such meeting, either waive such
compliance in such instance or generally waive compliance with such covenant or
condition, but no such waiver shall extend to or affect such covenant or
condition except to the extent so expressly waived, and, until such waiver shall
become effective, the obligations of the Company and the duties of the Trustee
or any Paying or Conversion Agent in respect of any such covenant or condition
shall remain in full force and effect.

SECTION 10.10 Additional Interest.

If Additional Interest is payable under the Registration Rights Agreement, the
Company shall deliver to the Trustee an Officers’ Certificate to that effect
stating (i) the amount of Additional Interest that is payable and (ii) the date
on which Additional Interest is due and payable, as specified in the
Registration Rights Agreement. Unless and until a Responsible Officer of the
Trustee actually receives at the Corporate Trust Office such a certificate, the
Trustee may assume without inquiry that no Additional Interest is due or
payable. If Additional Interest has been paid by the Company directly to the
persons entitled to it, the Company shall deliver to the Trustee a certificate
setting forth the particulars of such payment.

ARTICLE XI

REDEMPTION OF SECURITIES

SECTION 11.1 Right of Redemption.

Prior to May 20, 2010, the Securities shall not be redeemable. On or after
May 20, 2010 the Company may redeem the Securities if the Closing Price Per
Share of the Common Stock exceeds 150% of the Conversion Price then in effect
for at least 20 Trading Days within a period of 30 consecutive Trading Days
ending on the Trading Day before the date of mailing of the notice of redemption
as set forth in Section 11.5 hereof for cash in whole, or from time to time in
part (which must be equal to $1,000 or any integral multiple thereof), at a
Redemption Price equal to $1,000 per $1,000 aggregate principal amount of the
Securities being redeemed, plus accrued and unpaid interest (including
Additional Interest, if any) to, but excluding, the Redemption Date. Whenever in
this Indenture (including Sections 2.2, 3.1, 5.1(1) and 5.8) there is a
reference, in any context, to the principal of any Security as of any time, such
reference shall be deemed to include reference to the Redemption Price payable
in respect of such Security to the extent that such Redemption Price is, was or
would be so payable at such time, and express mention of the Redemption Price in
any provision of this Indenture shall not be construed as excluding the
Redemption Price in those provisions of this Indenture when such express mention
is not made.

Interest installments on Securities whose Stated Maturity is on or prior to a
Redemption Date will be payable to the Holders of such Securities, or one or
more Predecessor Securities, of record at the close of business on the relevant
Record Dates.

Securities or portions of the Securities called for redemption shall be
convertible by the Holder in accordance with the provisions of Article XII until
the close of business on the Business Day prior to the Redemption Date.

 

71



--------------------------------------------------------------------------------

SECTION 11.2 Applicability of Article.

Redemption of Securities at the election of the Company or otherwise, as
permitted or required by any provision of the Securities or this Indenture,
shall be made in accordance with such provision and this Article XI.

SECTION 11.3 Election to Redeem; Notice to Trustee.

The election of the Company to redeem any Securities shall be evidenced by a
Board Resolution. Subject to Section 11.5, in case of any redemption at the
election of the Company of any of the Securities, the Company shall, at least 30
days but no more than 60 days prior to the Redemption Date fixed by the Company
(unless a shorter notice shall be satisfactory to the Trustee), notify the
Trustee in writing of such Redemption Date.

SECTION 11.4 Selection by Trustee of Securities to Be Redeemed.

If less than all the Securities are to be redeemed, the particular Securities to
be redeemed shall be selected by the Trustee within five Business Days after the
actual receipt by a Responsible Officer of the Trustee the notice described in
Section 11.3, from the Outstanding Securities not previously called for
redemption, on a pro rata basis, by lot or by such other method as the Trustee
may deem fair and appropriate.

If any Security selected for partial redemption is converted in part before
termination of the conversion right with respect to the portion of the Security
so selected, the converted portion of such Security shall be deemed (so far as
may be) to be the portion selected for redemption. Securities which have been
converted during a selection of Securities to be redeemed may be treated by the
Trustee as Outstanding for the purpose of such selection. The Trustee shall
notify the Company in writing of the Securities selected for redemption and, in
the case of any Securities selected for partial redemption, the aggregate
principal amount thereof to be redeemed.

For all purposes of this Indenture, unless the context otherwise requires, all
provisions relating to the redemption of Securities shall relate, in the case of
any Securities redeemed or to be redeemed only in part, to the portion of the
aggregate principal amount of such Securities which has been or is to be
redeemed.

SECTION 11.5 Notice of Redemption.

Notice of redemption shall be given in the manner provided in Section 1.6 to the
Holders of Securities to be redeemed not less than 30 nor more than 60 days
prior to the Redemption Date, and such notice shall be irrevocable.

All notices of redemption shall state:

(1) the Redemption Date,

(2) the Redemption Price, and accrued interest, if any (including Additional
Interest, if any), to, but excluding, the Redemption Date,

 

72



--------------------------------------------------------------------------------

(3) if less than all Outstanding Securities are to be redeemed, the aggregate
principal amount of Securities to be redeemed and the aggregate principal amount
of Securities which will be outstanding after such partial redemption,

(4) that on the Redemption Date the Redemption Price, and accrued but unpaid
interest, if any (including Additional Interest, if any), to, but excluding, the
Redemption Date, will become due and payable upon each such Security to be
redeemed, and that interest thereon shall cease to accrue on and after said
date,

(5) the Conversion Rate, the date on which the right to convert the Securities
to be redeemed will terminate and the places where such Securities may be
surrendered for conversion,

(6) the place or places where such Securities are to be surrendered for payment
of the Redemption Price and accrued interest, if any (including Additional
Interest, if any), to, but excluding, the Redemption Date, and

(7) that no representation is made as to the correctness or accuracy of the
CUSIP number that is listed in such notice or printed on the Securities.

In case of a partial redemption, the notice shall specify the serial and CUSIP
numbers (if any) and the portions thereof called for redemption and that
transfers and exchanges may occur on or prior to the Redemption Date.

Notice of redemption of Securities to be redeemed at the election of the Company
shall be given by the Company or, at the Company’s written request, by the
Trustee in the name of and at the expense of the Company; provided that, in the
event the Trustee is to give such notice, the Company has delivered to the
Trustee at least 45 days prior to the Redemption Date (unless a shorter notice
shall be satisfactory to the Trustee) a Company Order requesting the Trustee to
give such notice and setting forth all the information to be included in such
notice including information required by this Section 11.5.

SECTION 11.6 Deposit of Redemption Price.

On or prior to 10:00 a.m. (New York City time) on the Redemption Date, the
Company shall deposit with the Trustee (or, if the Company is acting as its own
Paying Agent, segregate and hold in trust as provided in Section 10.3) an amount
of money (which shall be in immediately available funds on such Redemption Date)
sufficient to pay the Redemption Price of, and (except if the Redemption Date
shall be an Interest Payment Date) accrued interest (including Additional
Interest, if any) to, but excluding, the Redemption Date on, all the Securities
which are to be redeemed on that date other than any Securities called for
redemption on that date which have been converted prior to the date of such
deposit.

If any Security called for redemption is converted, any money deposited with the
Trustee or so segregated and held in trust for the redemption of such Security
shall (subject to any right of the Holder of such Security or any Predecessor
Security to receive interest as provided in the last paragraph of Section 3.7)
be paid to the Company or, if then held by the Company, shall be discharged from
such trust.

 

73



--------------------------------------------------------------------------------

SECTION 11.7 Securities Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Securities so to be
redeemed shall, on the Redemption Date, become due and payable at the Redemption
Price therein specified and from and after such date (unless the Company shall
default in the payment of the Redemption Price, including accrued interest) such
Securities shall cease to bear interest. Upon surrender of any Security for
redemption in accordance with said notice, such Security shall be paid by the
Company at the Redemption Price together with accrued and unpaid interest
(including Additional Interest, if any) to, but excluding, the Redemption Date,
provided, however, that installments of interest on Securities whose Stated
Maturity is on or prior to the Redemption Date shall be payable to the Holders
of such Securities, or one or more Predecessor Securities, registered as such on
the relevant Record Date according to their terms and the provisions of
Section 3.7.

If any Security called for redemption shall not be so paid on the Redemption
Date, the aggregate principal amount of, premium, if any, and, to the extent
permitted by applicable law, accrued interest (including Additional Interest, if
any), on such Security shall, until paid, bear interest from the Redemption Date
at a rate of 4% per annum and such Security shall remain convertible until the
Redemption Price of such Security (or portion thereof, as the case may be) shall
have been paid or duly provided for.

Any Security that is to be redeemed only in part shall be surrendered at the
Corporate Trust Office or an office or agency of the Company designated for that
purpose pursuant to Section 10.2 (with, if the Company or the Trustee so
requires, due endorsement by, or a written instrument of transfer in form
satisfactory to the Company and the Trustee duly executed by, the Holder thereof
or its attorney duly authorized in writing), and the Company shall execute, and,
upon its actual receipt by a Responsible Officer of a Company Order to such
effect, the Trustee shall authenticate and make available for delivery to the
Holder of such Security without service charge, a new Security or Securities, of
any authorized denomination as requested by such Holder, in aggregate principal
amount equal to and in exchange for the unredeemed portion of the principal of
the Security so surrendered.

SECTION 11.8 Conversion Arrangement on Call for Redemption.

In connection with any redemption of Securities, the Company may arrange for the
purchase and conversion of any Securities by an agreement with one or more
investment bankers or other purchasers (the “Purchasers”) to purchase such
Securities by paying to the Trustee in trust for the Holders, on or before 10:00
a.m. (New York City time) on the Redemption Date, an amount not less than the
applicable Redemption Price, together with interest accrued to, but excluding,
the Redemption Date of such Securities. Notwithstanding anything to the contrary
contained in this Article XI, the obligation of the Company to pay the
Redemption Price, together with interest accrued to, but excluding, the
Redemption Date shall be deemed to be satisfied and discharged to the extent
such amount is so paid by such Purchasers. If such an agreement is entered into
(a copy of which shall be filed with the Trustee prior to the close of business
on the Business Day immediately prior to the Redemption Date), any Securities
called for redemption that are not duly surrendered for conversion by the
Holders thereof may, at the option of the Company, be deemed, to the fullest
extent permitted by law, and consistent with any agreement or agreements with
such Purchasers, to be acquired by such Purchasers from such Holders and

 

74



--------------------------------------------------------------------------------

(notwithstanding anything to the contrary contained in Article XII) surrendered
by such Purchasers for conversion, all as of immediately prior to the close of
business on the Redemption Date (and the right to convert any such Securities
shall be extended through such time), subject to payment of the above amount as
aforesaid. At the direction of the Company, pursuant to a written Company Order,
the Trustee shall hold and dispose of any such amount paid to it by the
Purchasers to the Holders in the same manner as it would monies deposited with
it by the Company for the redemption of Securities. Without the Trustee’s prior
written consent expressly authorizing a change, no arrangement between the
Company and such Purchasers for the purchase and conversion of any Securities
shall increase or otherwise affect any of the powers, duties, responsibilities
or obligations of the Trustee as set forth in this Indenture, and the Company
agrees to indemnify the Trustee from, and hold it harmless against, any loss,
liability or expense arising out of or in connection with any such arrangement
for the purchase and conversion of any Securities between the Company and such
Purchasers, including the costs and expenses, including reasonable legal fees,
incurred by the Trustee in the defense of any claim or liability arising out of
or in connection with the exercise or performance of any of its powers, duties,
responsibilities or obligations under this Indenture.

ARTICLE XII

CONVERSION OF SECURITIES

SECTION 12.1 Conversion Right and Conversion Rate.

Subject to and upon compliance with the provisions of this Article XII, at the
option of the Holder thereof, any Security may be converted, in whole or in
part, into fully paid and nonassessable shares (calculated as to each conversion
to the nearest 1/100th of a share) of Common Stock of the Company at the
Conversion Rate, determined as hereinafter provided, in effect at the time of
conversion. Such conversion right shall commence on the Issue Date and expire at
the close of business on the date of Maturity, subject, in the case of
conversion of any Global Security, to any Applicable Procedures. In case a
Security or portion thereof is called for redemption at the election of the
Company or the Holder thereof exercises its right to require the Company to
repurchase the Security, such conversion right in respect of the Security, or
portion thereof so called for redemption or submitted for repurchase, shall
expire at the close of business on the Business Day immediately preceding the
Redemption Date or the Repurchase Date, as the case may be, unless the Company
defaults in making the payment due upon redemption or repurchase, as the case
may be, in which case the conversion right will terminate at the close of
business on the date such default is cured and the Securities are redeemed or
repurchased, as the case may be (in each case subject as aforesaid to any
Applicable Procedures with respect to any Global Security).

If a holder surrenders its Securities (or any portion thereof) for conversion
after receipt of a Company Notice in connection with a Fundamental Change and
prior to the Repurchase Date, the Company will make an adjustment to the
Conversion Rate to the shares of Common Stock deliverable upon conversion of the
Securities in accordance with Section 12.4(14).

The rate at which shares of Common Stock shall be delivered upon conversion
(herein called the “Conversion Rate”) shall be initially equal to 65.8328 shares
for each $1,000 aggregate

 

75



--------------------------------------------------------------------------------

principal amount of Securities. The Conversion Rate shall be adjusted in certain
instances as provided in this Article XII. All calculations under this Article
XII shall be made to the nearest 1/10th cent or to the nearest 1/10,000ths of a
share, as the case may be.

SECTION 12.2 Exercise of Conversion Right.

In order to exercise the Conversion Right, the Holder of any Security to be
converted shall surrender such Security, duly endorsed or assigned to the
Company or in blank, at any office or agency of the Company maintained for that
purpose pursuant to Section 10.2, accompanied by a duly signed conversion notice
substantially in the form set forth in Section 2.5 stating that the Holder
elects to convert such Security or, if less than the entire aggregate principal
amount thereof is to be converted, the portion thereof to be converted. Each
Security surrendered for conversion (in whole or in part) during the Record Date
Period shall (except in the case of any Security or portion thereof which has
been called for redemption or if a Fundamental Change has occurred and an offer
to repurchase the Securities is pending) be accompanied by payment to the
Trustee in New York Clearing House funds or other funds acceptable to the
Company of an amount equal to the interest payable (including Additional
Interest, if any) on such Interest Payment Date on the aggregate principal
amount of such Security (or part thereof, as the case may be) being surrendered
for conversion. The interest (including Additional Interest, if any) so payable
on such Interest Payment Date with respect to any Security (or portion thereof,
if applicable) that is surrendered for conversion during the Record Date Period
shall be paid to the Holder of such Security as of such Regular Record Date in
an amount equal to the interest (including Additional Interest, if any) that
would have been payable on such Security if such Security had been converted as
of the close of business on such Interest Payment Date. Interest (including
Additional Interest, if any) payable on any Interest Payment Date in respect of
any Security surrendered for conversion on or after such Interest Payment Date
shall be paid to the Holder of such Security as of the Regular Record Date next
preceding such Interest Payment Date, notwithstanding the exercise of the right
of conversion. Except as provided in this paragraph or in Section 11.1 and
subject to the last paragraph of Section 3.7, no cash payment or adjustment
shall be made upon any conversion on account of any interest (including
Additional Interest, if any) accrued from the Interest Payment Date next
preceding the conversion date, in respect of any Security (or part thereof, as
the case may be) surrendered for conversion, or on account of any dividends on
the Common Stock issued upon conversion. The Company’s delivery to the Holder of
the number of shares of Common Stock (and cash in lieu of fractions thereof, as
provided in this Indenture) into which a Security is convertible will be deemed
to satisfy the Company’s obligation to pay the aggregate principal amount of the
Security.

Securities shall be deemed to have been converted immediately prior to the close
of business on the day of surrender of such Securities for conversion in
accordance with the foregoing provisions, and at such time the rights of the
Holders of such Securities as Holders shall cease, and the Person or Persons
entitled to receive the Common Stock issuable upon conversion shall be treated
for all purposes as the record holder or holders of such Common Stock at such
time. As promptly as practicable on or after the conversion date, the Company
shall issue and deliver to the Trustee, for delivery to the Holder, a
certificate or certificates for the number of full shares of Common Stock
issuable upon conversion, together with payment in lieu of any fraction of a
share, as provided in Section 12.3. The Company shall determine such number of
shares and the amounts of the required cash with respect to any fractional
share, and shall set forth such

 

76



--------------------------------------------------------------------------------

information in an Officers’ Certificate delivered to the Conversion Agent and
the Trustee. The Conversion Agent shall have no duties under this Article XII
unless and until it has actually received such Officers’ Certificate. In the
event the Trustee is no longer the Conversion Agent, the Trustee will deliver
the certificate or certificates for the number of full shares of Common Stock
issuable upon conversion, together with payment in lieu of any fraction of a
share, as provided in Section 12.3, to the Conversion Agent for delivery to the
Holder.

All shares of Common Stock delivered upon such conversion of Restricted
Securities shall bear restrictive legends substantially in the form of the
legends required to be set forth on the Restricted Securities pursuant to
Section 3.5 and shall be subject to the restrictions on transfer provided in
such legends. Neither the Trustee nor any agent maintained for the purpose of
such conversion shall have any responsibility for the inclusion or content of
any such restrictive legends on such Common Stock; provided, however, that the
Trustee or any agent maintained for the purpose of such conversion shall have
provided, to the Company or to the Company’s transfer agent for such Common
Stock, prior to or concurrently with a request to the Company to deliver such
Common Stock, written notice that the Securities delivered for conversion are
Restricted Securities.

In the case of any Security which is converted in part only, upon such
conversion the Company shall execute and, upon Company Order to such effect, the
Trustee shall authenticate and deliver to the Holder thereof, at the expense of
the Company, a new Security or Securities of authorized denominations in an
aggregate principal amount equal to the unconverted portion of the aggregate
principal amount of such Security. A Security may be converted in part, but only
if the aggregate principal amount of such Security to be converted is any
integral multiple of $1,000 and the aggregate principal amount of such security
to remain Outstanding after such conversion is equal to $1,000 or any integral
multiple of $1,000 in excess thereof.

If shares of Common Stock to be issued upon conversion of a Restricted Security,
or Securities to be issued upon conversion of a Restricted Security in part
only, are to be registered in a name other than that of the beneficial owner of
such Restricted Security, then such Holder must deliver to the Conversion Agent
a Surrender Certificate, dated the date of surrender of such Restricted Security
and signed by such beneficial owner, as to compliance with the restrictions on
transfer applicable to such Restricted Security. Neither the Trustee nor any
Conversion Agent, Registrar or Transfer Agent shall be required to register in a
name other than that of the beneficial owner, shares of Common Stock or
Securities issued upon conversion of any such Restricted Security not so
accompanied by a properly completed Surrender Certificate.

SECTION 12.3 Fractions of Shares.

No fractional shares of Common Stock shall be issued upon conversion of any
Security or Securities. If more than one Security shall be surrendered for
conversion at one time by the same Holder, the number of full shares which shall
be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Securities (or specified portions thereof) so
surrendered. Instead of any fractional share of Common Stock that would
otherwise be issuable upon conversion of any Security or Securities (or
specified portions thereof), the Company shall calculate and pay a cash
adjustment in respect of such fraction (calculated to the

 

77



--------------------------------------------------------------------------------

nearest 1/100th of a share) in an amount equal to the same fraction of the
Closing Price Per Share on the last Trading Day prior to the day of conversion.

SECTION 12.4 Adjustment of Conversion Rate.

The Conversion Rate shall be subject to adjustments from time to time as
follows:

(1) In case the Company shall pay or make a dividend or other distribution on
shares of Common Stock payable in shares of Common Stock, the Conversion Rate in
effect at the opening of business on the day following the date fixed for the
determination of shareholders entitled to receive such dividend or other
distribution shall be increased by dividing such Conversion Rate by a fraction
of which the numerator shall be the number of shares of Common Stock outstanding
at the close of business on the date fixed for such determination and the
denominator shall be the sum of such number of shares of Common Stock
outstanding at the close of business on the date fixed for such determination
and the total number of shares of Common Stock constituting such dividend or
other distribution, such increase to become effective immediately after the
opening of business on the day following the date fixed for such determination.
If, after any such date fixed for determination, any dividend or distribution is
not in fact paid, the Conversion Rate shall be immediately readjusted, effective
as of the date the Board of Directors determines not to pay such dividend or
distribution, to the Conversion Rate that would have been in effect if such
determination date had not been fixed. For the purposes of this paragraph (1),
the number of shares of Common Stock at any time outstanding shall not include
shares held in the treasury of the Company but shall include shares issuable in
respect of scrip certificates issued in lieu of fractions of shares of Common
Stock. The Company will not pay any dividend or make any distribution on shares
of Common Stock held in the treasury of the Company.

(2) In case the Company shall issue rights, options or warrants to all holders
of its Common Stock (other than rights issued pursuant to the Rights Plan (as
defined in paragraph (13) of this Section 12.4), except as specified in
paragraph (13) of this Section 12.4) entitling them for a period of not more
than 60 days to subscribe for or purchase shares of Common Stock at a price per
share less than the current market price per share (determined as provided in
paragraph (8) of this Section 12.4) of the Common Stock on the date fixed for
the determination of shareholders entitled to receive such rights, options or
warrants (other than any rights, options or warrants that by their terms will
also be issued to any Holder upon conversion of a Security into shares of Common
Stock without any action required by the Company or any other Person), the
Conversion Rate in effect at the opening of business on the day following the
date fixed for such determination shall be increased by dividing such Conversion
Rate by a fraction of which the numerator shall be the number of shares of
Common Stock outstanding at the close of business on the date fixed for such
determination plus the number of shares of Common Stock that the aggregate
offering price of the total number of shares of Common Stock so offered for
subscription or purchase would purchase at such current market price and the
denominator shall be the number of shares of Common Stock outstanding at the
close of business on the date fixed for such determination plus the number of
shares of Common Stock so offered for subscription or purchase, such increase to
become effective immediately after the opening of business on the day following
the date fixed for such determination. If, after any such date fixed for
determination, any such rights, options or warrants are not in fact issued, or
are not exercised prior to the expiration thereof, the Conversion Rate shall be
immediately readjusted, effective as of the date such rights, options or
warrants

 

78



--------------------------------------------------------------------------------

expire, or the date the Board of Directors determines not to issue such rights,
options or warrants, to the Conversion Rate that would have been in effect if
the unexercised rights, options or warrants had never been granted or such
determination date had not been fixed, as the case may be. For the purposes of
this paragraph (2), the number of shares of Common Stock at any time outstanding
shall not include shares held in the treasury of the Company but shall include
shares issuable in respect of scrip certificates issued in lieu of fractions of
shares of Common Stock. The Company will not issue any rights, options or
warrants in respect of shares of Common Stock held in the treasury of the
Company.

(3) In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Rate in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately increased, and, conversely, in case
outstanding shares of Common Stock shall be combined into a smaller number of
shares of Common Stock, the Conversion Rate in effect at the opening of business
on the day following the day upon which such subdivision or combination becomes
effective shall be proportionately reduced, such increase or reduction, as the
case may be, to become effective immediately after the opening of business on
the day following the day upon which such subdivision or combination becomes
effective.

(4) In case the Company shall, by dividend or otherwise, distribute to all
holders of its Common Stock evidences of its indebtedness, shares of any class
of capital stock or other property (including cash or assets or securities, but
excluding (i) any rights, options or warrants referred to in paragraph (2) of
this Section, (ii) any dividend or distribution paid exclusively in cash
referred to in paragraph (5) of this Section, (iii) any dividend or distribution
referred to in paragraph (1) of this Section, and (iv) any rights issued
pursuant to the Rights Plan (as defined in paragraph (13) of this Section 12.4)
except as specified in paragraph (13) of this Section 12.4), the Conversion Rate
shall be adjusted so that the same shall equal the rate determined by dividing
the Conversion Rate in effect immediately prior to the close of business on the
date fixed for the determination of shareholders entitled to receive such
distribution by a fraction of which the numerator shall be the current market
price per share (determined as provided in paragraph (8) of this Section 12.4)
of the Common Stock on the date fixed for such determination less the then fair
market value (as determined by the Board of Directors, whose determination shall
be conclusive and described in a Board Resolution filed with the Trustee) of the
portion of the evidences of indebtedness, shares of any class of capital stock
or other property so distributed applicable to one share of Common Stock and the
denominator shall be such current market price per share of the Common Stock,
such adjustment to become effective immediately prior to the opening of business
on the day following the date fixed for the determination of shareholders
entitled to receive such distribution. If after any such date fixed for
determination, any such distribution is not in fact made, the Conversion Rate
shall be immediately readjusted, effective as of the date of the Board of
Directors determines not to make such distribution, to the Conversion Rate that
would have been in effect if such determination date had not been fixed.

(5) In case the Company shall, by dividend or otherwise, make one or more
dividends or distributions in cash during any fiscal quarter of the Company to
all or substantially all holders of its Common Stock (other than in connection
with the Company’s liquidation, dissolution or winding up), then in such case
the Conversion Rate shall be adjusted so that the same shall equal the rate
determined by dividing such Conversion Rate in effect immediately prior to the
close of

 

79



--------------------------------------------------------------------------------

business on such date fixed for determination by a fraction the numerator of
which shall be equal to the current market price per share (determined as
provided in paragraph (8) of this Section 12.4) of the Common Stock and the
denominator of which shall be equal to such current market price per share of
the Common Stock plus the amount per share of such dividend or distribution. The
adjustment will be made successively whenever any such event occurs.

(6) In case the Company or any Subsidiary purchases all or any portion of the
Common Stock and the cash and the fair market value of any other consideration
included in the payment per share of Common Stock exceeds the current market
price per share of the Common Stock immediately prior to contracting to purchase
such Common Stock, the Conversion Rate shall be adjusted so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to close of business on the date of such purchase or purchases
of Common Stock are made by the sum of (i) one plus (ii) the quotient of (x) the
product of the amount by which the cash and fair market value of any other
consideration included in the payment per share of Common Stock exceeds the
current market price per share of Common Stock immediately prior to contracting
to purchase such Common Stock, and the number of shares of Common Stock
purchased, over (y) the product of the current market price per share of Common
Stock immediately prior to contracting to purchase such Common Stock and the
total number of shares of Common Stock outstanding immediately prior to
contracting to purchase such Common Stock, such adjustment to become effective
immediately after the opening of business on the day following the date of such
purchase. For purposes of the preceding sentence only current market price
means, with respect to the Common Stock, at any time, (i) the last reported sale
price regular way on the Nasdaq National Market or, (ii) if the Common Stock is
not listed on the Nasdaq National Market, the last reported sale price regular
way per share or, in case no such reported sale takes place on such day, the
average of the reported closing bid and asked prices regular way on the day
prior to such purchase, in either case, on the principal national securities
exchange on which the Common Stock is listed or admitted to trading, or (iii) if
the Common Stock is not listed on the Nasdaq National Market or listed or
admitted to trading on any national securities exchange, the average of the bid
prices in the over-the-counter market as furnished by any New York Stock
Exchange member firm selected from time to time by the Company for that purpose.
In the event of a tender offer in which the cash and the fair market value of
any other consideration included in the payment per share of Common Stock
exceeds the current market price per share (determined as provided in paragraph
(8) of this Section 12.4) of the Common Stock on the Trading Day next succeeding
the last day tenders could have been made pursuant to such tender offer (as it
may be amended), the Conversion Rate shall be adjusted so that the same shall
equal the rate determined by multiplying the Conversion Rate in effect
immediately prior to close of business on the Trading Day next succeeding the
last day tenders could have been made pursuant to such tender offer (as it may
be amended) (provided that the Conversion Rate in effect at such time shall not
include the adjustment provided for in this sentence) by the sum of (i) one plus
(ii) the quotient of (x) the product of the amount by which the cash and fair
market value of any other consideration included in the payment per share of
Common Stock exceeds current market price per share (determined as provided in
paragraph (8) of this Section 12.4) of the Common Stock on the Trading Day next
succeeding the last day tenders could have been made pursuant to such tender
offer (as it may be amended), and the number of shares of Common Stock validly
tendered and not withdrawn, over (y) the product of current market price per
share (determined as provided in paragraph (8) of this Section 12.4) of the
Common Stock on the Trading Day next succeeding the last day tenders could have
been made pursuant to such tender

 

80



--------------------------------------------------------------------------------

offer (as it may be amended) and the total number of shares of Common Stock
outstanding (including shares of Common Stock validly tendered and not
withdrawn) immediately prior to the last day tenders could have been made
pursuant to such tender offer (as it may be amended), such adjustment to become
effective immediately prior to the opening of business on the Trading Day next
succeeding the last day tenders could have been made pursuant to such tender
offer (as it may be amended). If the Company is obligated to purchase shares of
the Common Stock pursuant to any such tender offer, but the Company is
permanently prevented by applicable law from effecting any or all such purchases
or any or all such purchases are rescinded, the Conversion Rate shall again be
adjusted to be the Conversion Rate which would have been in effect based on the
number of shares actually purchased.

(7) The reclassification of Common Stock into securities other than Common Stock
(other than any reclassification upon a consolidation or merger to which
Section 12.11 applies) shall be deemed to involve (a) a distribution of such
securities other than Common Stock to all holders of Common Stock (and the
effective date of such reclassification shall be deemed to be “the date fixed
for the determination of shareholders entitled to receive such distribution” and
“the date fixed for such determination” within the meaning of paragraph (4) of
this Section), and (b) a subdivision or combination, as the case may be, of the
number of shares of Common Stock outstanding immediately prior to such
reclassification into the number of shares of Common Stock outstanding
immediately thereafter (and the effective date of such reclassification shall be
deemed to be “the day upon which such subdivision becomes effective” or “the day
upon which such combination becomes effective”, as the case may be, and “the day
upon which such subdivision or combination becomes effective” within the meaning
of paragraph (3) of this Section 12.4).

(8) For the purpose of any computation under paragraphs (2), (4) or (6) (but
only in the event of a tender offer under paragraph (6)) of this Section 12.4
and Section 14.1, the current market price per share of Common Stock on any date
shall be calculated by the Company and be the average of the daily Closing
Prices Per Share for the five consecutive Trading Days selected by the Company
commencing not more than five Trading Days before, and ending not later than the
earlier of the day in question and the day before the “ex date” with respect to
the issuance or distribution requiring such computation. For the purpose of any
computation under paragraph (5) of this Section 12.4, the current market price
per share of Common Stock shall be the average of the daily Closing Prices Per
Share for the first five Trading Days from and including the “ex date.” For
purposes of this paragraph, the term “ex date,” when used with respect to any
issuance or distribution, means the first date on which the Common Stock trades
regular way in the applicable securities market or on the applicable securities
exchange without the right to receive such issuance or distribution.

(9) All calculations under this Article XII shall be made to the nearest cent or
to the nearest ten-thousandth (1/10,000th) of a share, as the case may be.
Additionally, no adjustment need be made for a change in the par value of the
Common Stock.

(10) The Company may make such increases in the Conversion Rate, for the
remaining term of the Securities or any shorter term, in addition to those
required by paragraphs (1), (2), (3), (4), (5) and (6) of this Section 12.4, as
it considers to be advisable in order to avoid or diminish any income tax to any
holders of shares of Common Stock resulting from any dividend or distribution of
stock or issuance of rights or warrants to purchase or subscribe for stock or
from

 

81



--------------------------------------------------------------------------------

any event treated as such for income tax purposes. The Company shall have the
power to resolve any ambiguity or correct any error in this paragraph (10) and
its actions in so doing shall, absent manifest error, be final and conclusive.

(11) Notwithstanding the foregoing provisions of this Section, no adjustment of
the Conversion Rate shall be required to be made upon the issuance of shares of
Common Stock pursuant to any present or future plan for the reinvestment of
dividends.

(12) To the extent permitted by applicable law and so long as such an increase
is in accordance with the rules of the Nasdaq National Market or other
applicable over-the-counter trading market or national securities exchange where
the Common Stock is then listed or traded, the Company from time to time may
increase the Conversion Rate by any amount for any period of time if the period
is at least twenty (20) days, the increase is irrevocable during such period,
and the Board of Directors shall have made a determination that such increase
would be in the best interests of the Company, which determination shall be
conclusive; provided, however, that no such increase shall be taken into account
for purposes of determining whether the Closing Price Per Share of the Common
Stock equals or exceeds 105% of the Conversion Price in connection with an event
which would otherwise be a Fundamental Change pursuant to Section 14.3. Whenever
the Conversion Rate is increased pursuant to the preceding sentence, the Company
shall give notice of the increase to the Holders in the manner provided in
Section 1.6 and to the Trustee at least fifteen (15) days prior to the date the
increased Conversion Rate takes effect, and such notice shall state the
increased Conversion Rate and the period during which it will be in effect.

(13) Pursuant to rights issued under any rights plan of the Company (the “Rights
Plan”), to the extent the Rights Plan is still in effect, upon conversion of any
Security by the holder thereof, such holders will receive, in addition to the
Common Stock issuable upon such conversion, the rights described in the Rights
Plan, whether or not the rights have separated from the underlying Common Stock
at the time of conversion, unless the distribution of such rights would cause
certain tax implications as specified in the Rights Plan, in which case the
holder shall not receive such rights upon conversion, and in lieu thereof, the
Conversion Rate will be adjusted effective immediately prior to conversion
pursuant paragraph (4) of this Section 12.4, as though such rights had been
distributed to holders of Common Stock on the day immediately preceding the
conversion date.

(14) In case of a Fundamental Change as specified in clauses (ii), (iii) or
(iv) of the definition thereof, solely upon receipt by the Conversion Agent of
any Holder’s Conversion Notice on or after the Effective Date of the Fundamental
Change and prior to the 45th day following such Effective Date (or, if earlier
and to the extent applicable, the close of business on the second Business Day
immediately preceding the Fundamental Change Repurchase Date (as specified in
the Fundamental Change Repurchase Right Notice)), the Company shall increase the
Conversion Rate for the Securities surrendered for conversion by such Holder by
the number of Additional Shares determined in accordance with this Section 12.4;
provided, however, that no increase shall be made in the case of a Fundamental
Change if at least 90% of the consideration paid for the Common Stock (excluding
cash payments for fractional shares and cash payments made pursuant to
dissenters’ appraisal rights) in such Fundamental Change transaction consists of
shares of capital stock traded on New York Stock Exchange or another United
States national securities exchange or quoted on the Nasdaq National Market or
another established automated

 

82



--------------------------------------------------------------------------------

over-the-counter trading market in the United States (or that will be so traded
or quoted immediately following the transaction) and as a result of such
transaction or transactions the Securities become convertible solely into such
common stock. The number of Additional Shares will be determined by reference to
the table below.

The following table sets forth number of Additional Shares issuable per $1,000
initial principal amount of Securities as a result of a Fundamental Change that
occurs in the corresponding period:

 

Effective Date of Fundamental Change

   Stock Price on Date of Fundamental Change    $ 13.50    $ 16.00    $ 19.00   
$ 22.00    $ 27.00    $ 34.00    $ 41.00    $ 54.00    $ 68.00

May 15, 2006

   8.2    5.7    4.3    2.7    1.6    0.9    0.6    0.5    0.4

May 15, 2007

   8.2    5.7    4.0    2.5    1.4    0.7    0.5    0.4    0.2

May 15, 2008

   8.2    5.4    3.6    2.1    0.9    0.5    0.4    0.4    0.1

May 15, 2009

   8.2    5.0    3.1    1.1    0.5    0.4    0.4    0.4    0.1

May 15, 2010

   8.2    5.0    2.6    0.7    0.4    0.3    0.3    0.6    0.0

May 15, 2011

   8.2    5.0    2.3    0.7    0.4    0.3    0.2    0.2    0.0

May 15, 2012

   8.2    4.9    1.9    0.4    0.3    0.3    0.2    0.1    0.0

May 15, 2013

   0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0    0.0

The Stock Prices set forth in the first row of the table above shall be adjusted
as of any date on which the Conversion Rate of the Securities is adjusted in
accordance with Section 12.4 hereof. The adjusted Stock Prices shall equal the
Stock Prices applicable immediately prior to such adjustment, multiplied by an
adjustment factor equal to a fraction, the numerator of which is the Conversion
Rate immediately prior to the adjustment giving rise to the Stock Price
adjustment and the denominator of which is the Conversion Rate as so adjusted.
The number of Additional Shares shall be adjusted in the same manner and for the
same events as the Conversion Rate as set forth in Section 12.4 hereof.

The exact Stock Price and conversion dates may not be set forth on the table; in
which case, if:

(A) the Stock Price is between two Stock Price amounts on the table or the
conversion date is between two dates on the table, the number of Additional
Shares will be determined by straight-line interpolation between the number of
Additional Shares set forth for the higher and lower stock price amounts and the
two dates, as applicable, based on a 365-day year;

(B) the Stock Price is more than $68.00 per share (subject to adjustment), no
further adjustment will be made to the Conversion Rate as a result of the
Fundamental Change; and

(C) the Stock Price is less than $13.50 per share (subject to adjustment), no
further adjustment will be made to the Conversion Rate as a result of the
Fundamental Change.

Notwithstanding the foregoing, in no event shall the total number of shares of
Common Stock issuable upon conversion of a Security exceed 74.0328 per $1,000
initial principal amount of the Securities, subject to proportional adjustment
in the same manner as the Conversion Rate as set forth in Section 12.4 hereof.

 

83



--------------------------------------------------------------------------------

SECTION 12.5 Notice of Adjustments of Conversion Rate.

Whenever the Conversion Rate is adjusted as herein provided:

(1) the Company shall compute the adjusted Conversion Rate in accordance with
Section 12.4 and shall prepare a certificate signed by the principal financial
officer of the Company setting forth the adjusted Conversion Rate and showing in
reasonable detail the facts upon which such adjustment is based, and such
certificate shall promptly be filed with the Trustee and with each Conversion
Agent; and

(2) upon each such adjustment, a notice stating that the Conversion Rate has
been adjusted and setting forth the adjusted Conversion Rate shall be required,
and as soon as reasonably practicable after it is required, such notice shall be
provided by the Company to all Holders in accordance with Section 1.6 and to the
Trustee.

Neither the Trustee nor any Conversion Agent shall be under any duty or
responsibility with respect to any such certificate or the information and
calculations contained therein, except to exhibit the same to any Holder of
Securities desiring inspection thereof at its office during normal business
hours, and shall not be deemed to have knowledge of any adjustment in the
Conversion Rate unless and until a Responsible Officer of the Trustee shall have
actually received such a certificate. Until a Responsible Officer of the Trustee
so receives such a certificate, the Trustee and each Conversion Agent may assume
without inquiry that the last Conversion Rate of which the Trustee has knowledge
of remains in effect.

SECTION 12.6 Notice of Certain Corporate Action.

In case:

(1) the Company shall declare a dividend (or any other distribution) on its
Common Stock payable otherwise than exclusively in cash; or

(2) the Company shall authorize the granting to all or substantially all of the
holders of its Common Stock of rights, options or warrants to subscribe for or
purchase any shares of capital stock of any class or of any other rights; or

(3) of any reclassification of the Common Stock, or of any consolidation, merger
or share exchange to which the Company is a party and for which approval of any
shareholders of the Company is required, or of the conveyance, sale, transfer or
lease of all or substantially all of the assets of the Company; or

(4) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company;

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of Securities pursuant to Section 10.2, and shall
cause to be provided to all Holders in accordance with Section 1.6, at least 10
days prior to the applicable record or effective date hereinafter specified, a
notice stating (x) the date on which a record is to be taken for the purpose of
such dividend, distribution, rights, options or warrants, or, if a record is not
to be taken, the date

 

84



--------------------------------------------------------------------------------

as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights, options or warrants are to be determined or
(y) the date on which such reclassification, consolidation, merger, conveyance,
transfer, sale, lease, dissolution, liquidation or winding up is expected to
become effective, and the date as of which it is expected that holders of Common
Stock of record shall be entitled to exchange their shares of Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, conveyance, transfer, sale, lease, dissolution,
liquidation or winding up. Neither the failure to give such notice or the notice
referred to in the following paragraph nor any defect therein shall affect the
legality or validity of the proceedings described in clauses (1) through (4) of
this Section 12.6. If at the time the Trustee shall not be the Conversion Agent,
a copy of such notice shall also forthwith be filed by the Company with the
Trustee.

The Company shall cause to be filed at the Corporate Trust Office and each
office or agency maintained for the purpose of conversion of Securities pursuant
to Section 10.2, and shall cause to be provided to all Holders in accordance
with Section 1.6, notice of any purchase by the Company or any Subsidiary of all
or any portion of the Common Stock at or about the time that such notice of
purchase, if any, is provided to the public generally.

SECTION 12.7 Company to Reserve Common Stock.

The Company shall at all times reserve and keep available, free from preemptive
rights, out of its authorized but unissued Common Stock, for the purpose of
effecting the conversion of Securities, the full number of shares of Common
Stock then issuable upon the conversion of all Outstanding Securities.

SECTION 12.8 Taxes on Conversions.

Except as provided in the next sentence, the Company will pay any and all taxes
and duties that may be payable in respect of the issue or delivery of shares of
Common Stock on conversion of Securities pursuant hereto. The Company shall not,
however, be required to pay any tax or duty that may be payable in respect of
(i) income of the Holder, or (ii) any transfer involved in the issue and
delivery of shares of Common Stock in a name other than that of the Holder of
the Security or Securities to be converted, and no such issue or delivery shall
be made unless and until the Person requesting such issue has paid to the
Company the amount of any such tax or duty, or has established to the
satisfaction of the Company that such tax or duty has been paid.

SECTION 12.9 Covenant as to Common Stock.

Before taking any action which would cause an adjustment reducing the Conversion
Price below the then par value, if any, of the shares of Common Stock issuable
upon conversion of the Securities, the Company shall take all corporate action
which may, in the opinion of its counsel, be necessary in order that the Company
may validly and legally issue shares of such Common Stock at such adjusted
Conversion Price.

The Company agrees that all shares of Common Stock that may be delivered upon
conversion of Securities, upon such delivery, will have been duly authorized and
validly issued and will be fully paid and nonassessable and free of any lien or
adverse claim created by the

 

85



--------------------------------------------------------------------------------

Company and, except as provided in Section 12.8, the Company will pay all taxes,
liens and charges with respect to the issue thereof.

The Company further covenants that as long as the Common Stock is listed on the
Nasdaq National Market, the Company shall use its best efforts to cause all
Common Stock issuable upon conversion of the Securities to be listed on the
Nasdaq National Market in accordance with, and at the times required under, the
requirements of the Nasdaq National Market, and if at any time the Common Stock
becomes listed or admitted to trading on any other national securities exchange,
or quoted on any other automated quotation system, the Company shall use its
best efforts to cause all Common Stock issuable upon conversion of the
Securities to be so listed or quoted and kept so listed or quoted.

SECTION 12.10 Cancellation of Converted Securities.

All Securities delivered for conversion shall be delivered to the Trustee or its
agent to be canceled by or at the direction of the Trustee, which shall dispose
of the same as provided in Section 3.9.

SECTION 12.11 Provision in Case of Reclassification, Consolidation, Merger or
Sale of Assets.

In case of (i) any reclassification or change of the outstanding shares of
Common Stock (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination), (ii) any consolidation or merger of the Company with or into any
other Person, any merger of another Person with or into the Company (other than
a merger that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of Common Stock of the Company), or (iii) any
conveyance, sale, transfer or lease of all or substantially all of the assets of
the Company (other than a sale of all or substantially all of the assets of the
Company that does not result in any reclassification, conversion, exchange or
cancellation of outstanding shares of Common Stock of the Company), in each case
as a result of which holders of Common Stock shall be entitled to receive stock,
other securities, other property, assets or cash for such holders’ Common Stock,
the Person formed by such consolidation or resulting from such merger or which
acquires such assets, as the case may be, shall execute and deliver to the
Trustee a supplemental indenture providing that the Holder of each Security then
Outstanding shall have the right thereafter, during the period such Security
shall be convertible as specified in Section 12.1, to convert such Security only
into the kind and amount of securities, cash and other property receivable upon
such reclassification, change, consolidation, merger, conveyance, sale, transfer
or lease by a holder of the number of shares of Common Stock of the Company into
which such Security might have been converted immediately prior to such
reclassification, change, consolidation, merger, conveyance, sale, transfer or
lease, assuming such holder of Common Stock of the Company (x) is not (A) a
Person with which the Company consolidated or merged with or into or which
merged into or with the Company or to which such conveyance, sale, transfer or
lease was made, as the case may be (a “Constituent Person”), or (B) an Affiliate
of a Constituent Person and (y) failed to exercise its rights of election, if
any, as to the kind or amount of securities, cash and other property receivable
upon such reclassification, change, consolidation, merger, conveyance, sale,
transfer or lease (provided that, if the kind or amount of securities, cash and
other property receivable upon such reclassification,

 

86



--------------------------------------------------------------------------------

change, consolidation, merger, conveyance, sale, transfer, or lease is not the
same for each share of Common Stock of the Company held immediately prior to
such reclassification, change, consolidation, merger, conveyance, sale, transfer
or lease by others than a Constituent Person or an Affiliate thereof and in
respect of which such rights of election shall not have been exercised
(“Non-electing Share”), then for the purpose of this Section 12.11, the kind and
amount of securities, cash and other property receivable upon such
reclassification, change, consolidation, merger, conveyance, sale, transfer or
lease by the holders of each Non-electing Share shall be deemed to be the kind
and amount elected by a majority of the Company’s shareholders in any of
(i) through (iii) above). Such supplemental indenture shall provide for
adjustments that, for events subsequent to the effective date of such
supplemental indenture, shall be as nearly equivalent as may be practicable to
the adjustments provided for in this Article XII. The above provisions of this
Section 12.11 shall similarly apply to successive consolidations, mergers,
conveyances, sales, transfers or leases. Notice of the execution of such a
supplemental indenture shall be given by the Company to the Holder of each
Security as provided in Section 1.6 promptly upon such execution.

Neither the Trustee nor any Conversion Agent shall be under any responsibility
to determine whether a supplemental indenture under this Article XII need be
entered into or the correctness of any provisions contained in any such
supplemental indenture relating either to the kind or amount of shares of stock
or other securities or property or cash receivable by Holders of Securities upon
the conversion of their Securities after any such consolidation, merger,
conveyance, transfer, sale or lease or to any such adjustment or as to any other
provisions of any such supplemental indenture relating to this Article XII, but
may accept as conclusive evidence of the correctness of any such provisions, and
shall be protected in relying upon, an Opinion of Counsel with respect thereto,
which the Company shall cause to be furnished to the Trustee upon request.

SECTION 12.12 Rights Issued in Respect of Common Stock.

In the event of any distribution of rights or warrants by the Company to all
holders of Common Stock entitling the holders thereof to subscribe for or
purchase shares of the Company’s capital stock (either initially or under
certain circumstances), which rights or warrants, until the occurrence of a
specified event or events (“Trigger Event”):

 

  (i) are deemed to be transferred with such shares of Common Stock,

 

  (ii) are not exercisable, and

 

  (iii) are also issued in respect of future issuance of Common Stock

shall not be deemed distributed for purposes of Section 12.4(2) until the
occurrence of the earliest Trigger Event. In addition, in the event of any
distribution of rights or warrants, or any Trigger Event with respect thereto,
shall have resulted in an adjustment to the Conversion Rate under
Section 12.4(2), (1) in the case of any such rights or warrants that shall all
have been redeemed or repurchased without exercise by any holders thereof, the
Conversion Rate shall be readjusted upon such final redemption or repurchase to
give effect to such distribution or Trigger Event, as the case may be, as though
it were a cash distribution, equal to the per share redemption or repurchase
price received by a holder of Common Stock with respect to such rights or
warrants (assuming

 

87



--------------------------------------------------------------------------------

such holder had retained such rights or warrants), made to all holders of Common
Stock as of the date of such redemption or repurchase, and (2) in the case of
any such rights or warrants all of which shall have expired without exercise by
any holder thereof, the Conversion Price shall be readjusted as if such issuance
had not occurred.

SECTION 12.13 Responsibility of Trustee for Conversion Provisions.

The Trustee and any Conversion Agent shall not at any time be under any duty or
responsibility to any Holder of Securities to determine whether any facts exist
which may require any adjustment of the Conversion Rate, or with respect to the
nature or extent of any such adjustment when made, or with respect to the method
employed, herein or in any supplemental indenture provided to be employed, in
making the same, or whether a supplemental indenture need be entered into or
whether any provisions of any such supplemental indenture are correct. Neither
the Trustee nor any Conversion Agent shall be accountable with respect to the
validity or value (or the kind or amount) of any Common Stock, or of any other
securities or property or cash, which may at any time be issued or delivered
upon the conversion of any Security; and it or they do not make any
representation with respect thereto. Neither the Trustee, nor any Conversion
Agent shall be responsible for any failure of the Company to make or calculate
any cash payment or to issue, transfer or deliver any shares of Common Stock or
share certificates or other securities or property or cash upon the surrender of
any Security for the purpose of conversion; and the Trustee and any Conversion
Agent shall not be responsible for any failure of the Company to comply with any
provisions contained in this Article XII.

ARTICLE XIII

SUBORDINATION OF SECURITIES

SECTION 13.1 Securities Subordinate to Senior Debt.

Notwithstanding any other provision of this Indenture, the Company covenants and
agrees, and each Holder, by its acceptance of a Security, likewise covenants and
agrees, that all Securities shall be issued subject to the provisions of this
Article XIII and each Person holding any Security, whether upon original issue
or upon transfer, assignment or exchange thereof, accepts and agrees that the
Securities shall, to the extent set forth in this Article XIII, be subordinated
in right of payment to the prior payment in full, in cash, of all amounts that
constitute Senior Debt.

The Securities will be on parity in the right of payment with the Company’s
other existing and future liabilities that are not otherwise subordinated in
favor of the Securities.

The Securities will be senior in the right of payment to all other Indebtedness
of the Company that by its terms is expressly subordinate to the Securities.

SECTION 13.2 No Payment in Certain Circumstances, Payment over of Proceeds upon
Dissolution, Etc.

(1) No direct or indirect payment on account of the Securities (including, but
not limited to, the Redemption Price with respect to the Securities to be called
for redemption in accordance with Article XI or the Repurchase Price with
respect to Securities submitted for

 

88



--------------------------------------------------------------------------------

repurchase in accordance with Article XIV) by or on behalf of the Company shall
be made, without the consent of the holders of such Senior Debt, if, at the time
of such payment, there shall have occurred and be continuing a default in any
payment in respect of the Senior Debt (including upon acceleration of the
maturity thereof) when due (a “Senior Payment Default”).

(2) In addition, if any default (other than a Senior Payment Default) with
respect to any Senior Debt permitting, or which with the giving of notice or
lapse of time (or both) would permit, the holders thereof (or an agent or a
trustee on behalf thereof) to accelerate the maturity thereof (a “Senior
Non-monetary Default”) has occurred and is continuing and the Company and the
Trustee have received written notice thereof from an authorized person on behalf
of Senior Debt, then the Company may not make any payments on account of the
Securities (including, but not limited to, the Redemption Price with respect to
the Securities to be called for redemption in accordance with Article XI or the
Repurchase Price with respect to Securities submitted for repurchase in
accordance with Article XIV) for a period (a “Payment Blockage Period”)
commencing on the date the Company and the Trustee receive such written notice
and ending on the earlier of (i) 179 days after such date or on the date on
which the Trustee receives notice from any authorized person on behalf of the
Senior Debt for which the blockage notice was given rescinding such notice and
(ii) the date, if any, on which the Senior Debt to which such default relates is
discharged or such default is waived or otherwise cured provided that no other
default then exists except, in each case, any acceleration of the Senior Debt.

(3) Not more than one Payment Blockage Period pursuant to Section 13.2(2) may be
commenced with respect to the Securities during any period of 360 consecutive
days. Notwithstanding anything in this Indenture to the contrary, there must be
180 consecutive days in any 360-day period in which no Payment Blockage Period
is in effect. For all purposes of Section 13.2(2) and this Section 13.2(3), no
event of default that existed or was continuing (provided that any subsequent
action that would give rise to an event of default pursuant to any provision
under which an event of default previously existed or was continuing shall
constitute a new event of default for this purpose; and provided that the
failure to repay the Senior Debt upon acceleration shall constitute a Senior
Payment Default subject to the terms of Section 13.2(1)) on the date of the
commencement of any Payment Blockage Period with respect to the Senior Debt
initiating such Payment Blockage Period shall be, or shall be made, the basis
for the commencement of a second Payment Blockage Period by the representative
for, or the holders of, such Senior Debt, whether or not within a period of 360
consecutive days, unless such event of default shall have been cured or waived
for a period of not less than 90 consecutive days.

(4) Upon any payment or distribution of assets or securities of the Company to
creditors of any kind or character, whether in cash, property or securities, in
connection with any dissolution or winding up or total or partial liquidation or
reorganization of the Company, whether voluntary or involuntary, or in a
bankruptcy, insolvency, receivership or other proceedings, the holders of Senior
Debt will first be entitled to receive payment in full in cash of principal of
(and premium, if any) and interest on, and all other payment obligations payable
on such Senior Debt (whether or not allowed in such proceeding) before the
Holders are entitled to receive any payment on account of the Securities
(including, but not limited to, the Redemption Price with respect to the
Securities to be called for redemption in accordance with Article XI or the
Repurchase Price with respect to Securities submitted for repurchase in
accordance with Article XIV).

 

89



--------------------------------------------------------------------------------

(5) To the extent any payment of Senior Debt (whether by or on behalf of the
Company, as proceeds of security or enforcement of any right of setoff or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to any receiver, trustee in bankruptcy, liquidating trustee, agent or
other similar Person under any bankruptcy, insolvency, receivership, fraudulent
conveyance or similar law, then if such payment is recovered by, or paid over
to, such receiver, trustee in bankruptcy, liquidating trustee, agent or other
similar Person, the Senior Debt or part thereof originally intended to be
satisfied shall be deemed to be reinstated and outstanding as if such payment
had not occurred. To the extent the obligation to repay any Senior Debt is
declared to be fraudulent, invalid or otherwise set aside under any bankruptcy,
insolvency, receivership, fraudulent conveyance or similar law, then the
obligations so declared fraudulent, invalid or otherwise set aside (and all
other amounts that would come due with respect thereto had such obligation not
been so affected) shall be deemed to be reinstated and outstanding as Senior
Debt for all purposes of this Indenture as if such declaration, invalidity or
setting aside had not occurred.

(6) If, notwithstanding the foregoing provision prohibiting such payment or
distribution, any payment or distribution of assets or securities of the Company
of any kind or character (excluding shares of the Company’s common stock or
securities provided for in a plan reorganization or readjustment which are
subordinate in right of payment to all Senior Debt to substantially the same
extent as, or to a greater extent than, the Securities are so subordinated),
whether in cash, property or securities, shall be received by the Trustee or any
Holder at a time when such payment or distribution is prohibited by
Section 13.2(1) or Section 13.2(2) and before all obligations in respect of
Senior Debt are paid in full, in cash, such payment or distribution shall be
received and held in trust for the benefit of, and shall be paid over or
delivered to, the holders of Senior Debt (pro rata to such holders on the basis
of the respective amounts of Senior Debt held by such holders) or their
representatives or to the trustee or trustees under any indenture pursuant to
which any such Senior Debt may have been issued, as their respective interests
appear, for application to the payment of Senior Debt remaining unpaid until all
such Senior Debt has been paid in full, in cash, after giving effect to any
concurrent payment, distribution or provision therefor to or for the holders of
such Senior Debt.

(7) The consolidation of the Company with, or the merger of the Company with or
into, another Person or the liquidation or dissolution of the Company following
the sale, conveyance, transfer, lease or other disposition of all or
substantially all of its property and assets to another Person upon the terms
and conditions provided in Article VII shall not be deemed a dissolution,
winding up, liquidation or reorganization for the purposes of this Section 13.2
if such other Person shall, as a part of such consolidation, merger, sale,
conveyance, transfer, lease or other disposition, comply (to the extent
required) with the conditions stated in Article VII.

SECTION 13.3 Payment Permitted If No Default.

Nothing contained in this Article or elsewhere in this Indenture or in any of
the Securities shall prevent (a) the Company, at any time except during the
pendency of any case, proceeding, dissolution, liquidation or other winding up,
assignment for the benefit of creditors or other marshaling of assets and
liabilities of the Company referred to in Section 13.2, or during the
circumstances referred to in the first two paragraphs of Section 13.2, from
making payments at any time of principal of (and premium, if any) or interest
(including Additional Interest, if any) on

 

90



--------------------------------------------------------------------------------

the Securities, or (b) the application by the Trustee of any money deposited
with it hereunder to the payment of or on account of the principal of (and
premium, if any) or interest (including Additional Interest, if any) on the
Securities or the retention of such payment by the Holders, if, at the time of
such application by the Trustee, a Responsible Officer had not received actual
notice that such payment would have been prohibited by the provisions of this
Article.

SECTION 13.4 Subrogation to Rights of Holders of Senior Debt.

Subject to the payment in full in cash of all Senior Debt, the Holders of the
Securities shall be subrogated to the extent of the payments or distributions
made to the holders of such Senior Debt pursuant to the provisions of this
Article to the rights of the holders of such Senior Debt to receive payments and
distributions of cash, property and securities applicable to the Senior Debt
until the principal of (and premium, if any) and interest (including Additional
Interest, if any) on the Securities shall be paid in full. For purposes of such
subrogation, no payments or distributions to the holders of the Senior Debt of
any cash, property or securities to which the Holders of the Securities would be
entitled except for the provisions of this Article, and no payments over
pursuant to the provisions of this Article to the holders of Senior Debt by
Holders of the Securities or the Trustee, shall, as among the Company, its
creditors other than holders of Senior Debt and the Holders of the Securities,
be deemed to be a payment or distribution by the Company to or on account of the
Senior Debt.

SECTION 13.5 Provisions Solely to Define Relative Rights.

The provisions of this Article are and are intended solely for the purpose of
defining the relative rights of the Holders of the Securities on the one hand
and the holders of Senior Debt on the other hand. Nothing contained in this
Article or elsewhere in this Indenture or in the Securities is intended to or
shall (i) impair, as among the Company, its creditors other than holders of
Senior Debt and the Holders of the Securities, the obligation of the Company,
which is absolute and unconditional, to pay to the Holders of the Securities the
principal of (and premium, if any) and interest (including Additional Interest,
if any) on the Securities as and when the same shall become due and payable in
accordance with their terms; or (ii) affect the relative rights against the
Company of the Holders of the Securities and creditors of the Company other than
the holders of Senior Debt; or (iii) prevent the Trustee or the Holder of any
Security from exercising all remedies otherwise permitted by applicable law upon
default under this Indenture, subject to the rights, if any, under this Article
of the holders of Senior Debt to receive cash, property and securities otherwise
payable or deliverable to such Holder; or (iv) affect the rights of the Trustee
or any Agent against the Company or prevent the Trustee or any Agent from
exercising all remedies otherwise permitted by applicable law upon breach of
this Indenture.

SECTION 13.6 Trustee to Effectuate Subordination.

Each Holder of a Security by its acceptance thereof authorizes and directs the
Trustee on its behalf to take such action as may be necessary or appropriate to
effectuate the subordination provided in this Article and appoints the Trustee
its attorney-in-fact for any and all such purposes.

 

91



--------------------------------------------------------------------------------

SECTION 13.7 No Waiver of Subordination Provisions.

No right of any present or future holder of any Senior Debt to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company, or by any
non-compliance by the Company with the terms, provisions and covenants of this
Indenture, regardless of any knowledge thereof any such holder may have or be
otherwise charged with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt may, at any time and from time to time, without the
consent of or notice to the Trustee or the Holders of the Securities, without
incurring responsibility to the Holders of the Securities and without impairing
or releasing the subordination provided in this Article or the obligations
hereunder of the Holders of the Securities to the holders of Senior Debt, do any
one or more of the following, and each Holder hereby consents to: (i) any
amendment, modification, supplement, renewal, restatement or extensions of time
of payment of or increase or decrease in the amount of any of the Senior Debt or
to any of the agreements entered into with respect thereto or any collateral at
the time granted to or held by or on behalf of any holder of Senior Debt,
(ii) the taking, exchange, surrender and releasing of collateral at any time
granted to or held by or on behalf of any holder of Senior Debt or guarantees
now or at any time held by or available to any holder of Senior Debt or any
other person at any time liable for or in respect of the Senior Debt, (iii) the
exercise of, or refraining from the exercise of any rights against the Company
or any other obligor or any collateral at any time granted to or held by or on
behalf of any holder of Senior Debt and/or (iv) the settlement, compromise or
release of, or the waiver of any default with respect to, any of the Senior
Debt.

SECTION 13.8 Notice to Trustee.

The Company shall give prompt written notice to the Trustee of any fact known to
the Company that would prohibit the making of any payment to or by the Trustee
in respect of the Securities. Notwithstanding the provisions of this Article or
any other provision of this Indenture, the Trustee shall not be charged with
knowledge of the existence of any facts which would prohibit the making of any
payment by the Trustee in respect of the Securities, unless and until a
Responsible Officer of the Trustee shall have actually received written notice
thereof from the Company or a Representative or a holder of Senior Debt and,
prior to such actual receipt by a Responsible Officer of any such written
notice, the Trustee, subject to the provisions of Section 6.1, shall be entitled
in all respects to assume that no such facts exist; provided, however, that if
the Trustee shall not have received the notice provided for in this Section 13.8
at least five Business Days prior to the date upon which by the terms hereof any
money may become payable for any purpose (including, without limitation, the
payment of the principal of (and premium, if any) or interest (including
Additional Interest, if any) on any Security), then, anything herein contained
to the contrary notwithstanding, the Trustee shall have full power and authority
to receive such money and to apply the same to the purpose for which such money
was received and shall not be affected by any notice to the contrary which may
be received by it within five Business Days prior to such date.

 

92



--------------------------------------------------------------------------------

Notwithstanding anything in this Article XIII to the contrary, nothing shall
prevent any payment by the Trustee to the Holders of monies deposited with it
pursuant to Section 4.1, and any such payment shall not be subject to the
provisions of Section 13.2.

Subject to the provisions of Section 6.1, the Trustee shall be entitled to rely
on the delivery to it of a written notice by a Person representing himself to be
a Representative or a holder of Senior Debt to establish that such notice has
been given by a Representative or a holder of Senior Debt. In the event that the
Trustee determines in good faith that further evidence is required with respect
to the right of any Person as a holder of Senior Debt to participate in any
payment or distribution pursuant to this Article, the Trustee may request such
Person to furnish evidence to the reasonable satisfaction of the Trustee as to
the amount of Senior Debt held by such Person, the extent to which such Person
is entitled to participate in such payment or distribution and any other facts
pertinent to the rights of such Person under this Article, and if such evidence
is not furnished, the Trustee may defer any payment to such Person pending
judicial determination as to the right of such Person to receive such payment.

SECTION 13.9 Reliance on Judicial Order or Certificate of Liquidating Agent.

Upon any payment or distribution of assets of the Company referred to in this
Article, the Trustee, subject to the provisions of Section 6.1, and the Holders
of the Securities shall be entitled to rely upon any order or decree entered by
any court of competent jurisdiction in which such insolvency, bankruptcy,
receivership, liquidation, reorganization, dissolution, winding up or similar
case or proceeding is pending, or a certificate of the trustee in bankruptcy,
receiver, liquidating trustee, custodian, assignee for the benefit of creditors,
agent or other Person making such payment or distribution, delivered to the
Trustee or to the Holders of Securities, for the purpose of ascertaining the
Persons entitled to participate in such payment or distribution, the holders of
the Senior Debt and other indebtedness of the Company, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article.

SECTION 13.10 Trustee Not Fiduciary for Holders of Senior Debt.

With respect to the holders of Senior Debt, the Trustee undertakes to perform
only such obligations on the part of the Trustee as are expressly and
specifically set forth in this Article XIII, and no implied covenants or
obligations on the part of the Trustee with respect to the holders of the Senior
Debt shall be implied or read into this Indenture against the Trustee. The
Trustee shall not be deemed to owe any fiduciary duty to the holders of Senior
Debt and shall not be liable to any such holders if it shall in good faith
mistakenly pay over or distribute to Holders of Securities or to the Company or
to any other Person cash, property or securities to which any holders of Senior
Debt shall be entitled by virtue of this Article or otherwise.

SECTION 13.11 Reliance by Holders of Senior Debt on Subordination Provisions.

Each Holder by accepting a Security acknowledges and agrees that the foregoing
subordination provisions are, and are intended to be, an inducement and a
consideration to each holder of any Senior Debt, whether such Senior Debt was
created or acquired before or after the issuance of the Securities, to acquire
and continue to hold, or to continue to hold, such Senior Debt

 

93



--------------------------------------------------------------------------------

and such holder of Senior Debt shall be deemed conclusively to have relied on
such subordination provisions in acquiring and continuing to hold, or in
continuing to hold, such Senior Debt, and no amendment or modification of the
provisions contained herein shall diminish the rights of such holders of Senior
Debt unless such holders shall have agreed in writing thereto.

SECTION 13.12 Rights of Trustee as Holder of Senior Debt; Preservation of
Trustee’s Rights.

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Article with respect to any Senior Debt which may at any time be
held by it, to the same extent as any other holder of Senior Debt, and nothing
in this Indenture shall deprive the Trustee of any of its rights as such holder.

Nothing in this Article shall apply to claims of, or payments to, the Trustee,
in any of its various capacities, under or pursuant to Section 6.7.

SECTION 13.13 Article Applicable to Paying Agents.

In case at any time any Paying Agent other than the Trustee shall have been
appointed by the Company and be then acting hereunder, the term “Trustee” as
used in this Article shall in such case (unless the context otherwise requires)
be construed as extending to and including such Paying Agent within its meaning
as fully for all intents and purposes as if such Paying Agent were named in this
Article in addition to or in place of the Trustee; provided, however, that this
Section 13.13 shall not apply to the Company or any Affiliate of the Company if
it or such Affiliate acts as Paying Agent.

SECTION 13.14 Certain Conversions and Repurchases Deemed Payment.

For the purposes of this Article only, (i) the issuance and delivery of junior
securities upon conversion of Securities in accordance with Article XII shall
not be deemed to constitute a payment or distribution on account of the
principal of or premium or interest (including Additional Interest, if any) on
Securities or on account of the purchase or other acquisition of Securities, and
(ii) the payment, issuance or delivery of cash (except in satisfaction of
fractional shares pursuant to Section 12.3), property or securities (other than
junior securities) upon conversion of a Security shall be deemed to constitute
payment on account of the principal of such Security. For the purposes of this
Section, the term “junior securities” means (a) shares of any stock of any class
of the Company and securities into which the Securities are convertible pursuant
to Article XII and (b) securities of the Company which are subordinated in right
of payment to all Senior Debt that may be outstanding at the time of issuance or
delivery of such securities to substantially the same extent as, or to a greater
extent than, the Securities are so subordinated as provided in this Article.
Nothing contained in this Article or elsewhere in this Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
other than holders of Senior Debt and the Holders of the Securities, the right,
which is absolute and unconditional, of the Holder of any Security to convert
such Security in accordance with Article XII.

 

94



--------------------------------------------------------------------------------

ARTICLE XIV

REPURCHASE OF SECURITIES AT THE OPTION OF THE HOLDER

SECTION 14.1 Right to Require Repurchase Upon a Fundamental Change.

In the event that a Fundamental Change (as hereinafter defined) shall occur,
then each Holder shall have the right, at the Holder’s option, to require the
Company to repurchase, and upon the exercise of such right the Company shall
repurchase, all of such Holder’s Securities not theretofore converted or called
for redemption, or any portion of the aggregate principal amount thereof that is
equal to $1,000 or any integral multiple of $1,000 in excess thereof (provided
that no single Security may be repurchased in part unless the portion of the
aggregate principal amount of such Security to be Outstanding after such
repurchase is equal to $1,000 or integral multiples of $1,000 in excess
thereof), on the date (the “Repurchase Date”) that is 30 Business Days after the
date of the Company Notice (as defined in Section 14.2) at a purchase price
equal to 100% of the aggregate principal amount of the Securities to be
repurchased plus interest accrued but unpaid to, but excluding, the Repurchase
Date (the “Repurchase Price”), as provided below; provided, however, that
installments of interest on Securities whose Stated Maturity is on or prior to
the Repurchase Date shall be payable to the Holders of such Securities, or one
or more Predecessor Securities, registered as such on the relevant Record Date
according to their terms and the provisions of Section 3.7. Such right to
require the repurchase of the Securities shall not continue after a discharge of
the Company from its obligations with respect to the Securities in accordance
with Article IV, unless a Fundamental Change shall have occurred prior to such
discharge. Whenever in this Indenture (including Sections 2.2, 3.1, 5.1(1) and
5.8) there is a reference, in any context, to the principal of any Security as
of any time, such reference shall be deemed to include reference to the
Repurchase Price payable in respect of such Security to the extent that such
Repurchase Price is, was or would be so payable at such time, and express
mention of the Repurchase Price in any provision of this Indenture shall not be
construed as excluding the Repurchase Price in those provisions of this
Indenture when such express mention is not made.

SECTION 14.2 Notices; Method of Exercising Repurchase Right, Etc.

(1) Unless the Company shall have theretofore called for redemption all of the
Outstanding Securities, at least 20 Business Days prior to the anticipated date
on which a Fundamental Change will become effective or, if the Company does not
have actual notice of a Fundamental Change on or before the 20th Business Day
prior to the effective date of the Fundamental Change, as soon as the Company
has actual notice of a Fundamental Change, the Company or, at the request in a
Company Order and expense of the Company on or before the 20th Business Day
prior to the effective date of the Fundamental Change, the Trustee, shall give
to all Holders of Securities, in the manner provided in Section 1.6, notice (the
“Fundamental Change Company Notice”) of the occurrence of the Fundamental Change
and of the repurchase right set forth herein arising as a result thereof. The
Company shall also deliver a copy of such Company Notice to the Trustee. If such
notice is to be given by the Trustee, the Company shall deliver, on or before
the fifth Business Day prior to the effective date of the Fundamental Change, a
Company Order requesting the Trustee to give such notice and setting forth all
the information to be included in such notice including the information set
forth below.

 

95



--------------------------------------------------------------------------------

Each Fundamental Change Company Notice shall state:

(i) if applicable, whether the Conversion Rate will be adjusted as described
under Section 12.4,

(ii) the anticipated date on which the Fundamental Change will become effective,
and

(iii) whether the Company expects that Holders of the Securities will have the
right to require the Company to repurchase the Securities.

(2) In addition to the Fundamental Change Company Notice, on or before the 20th
Trading Day after the date on which a Fundamental Change becomes effective
(which Fundamental Change results in the Holders of Securities having the right
to cause the Company to repurchase their Securities), the Company shall give to
all Holders of Securities, the Trustee and Paying Agent and Conversion Agent, in
the manner provided in Section 1.5, notice (the “Company Notice”) of the
occurrence of the Fundamental Change and of the repurchase right set forth
herein arising as a result thereof.

Each Company Notice shall state:

(i) the events giving rise to a Fundamental Change,

(ii) if the Company will adjust the Conversion Rate pursuant to a Fundamental
Change that falls under clause (ii), (iii) or (iv) of the definition of a
Fundamental Change, the Conversion Rate and any adjustments to the Conversion
Rate,

(iii) the effective date of the Fundamental Change, if applicable,

(iv) the last date by which a Holder may exercise the repurchase right,

(v) the Repurchase Price,

(vi) the Repurchase Date,

(vii) the name and address of the Paying Agent and the Conversion Agent,

(viii) that the Securities with respect to which the Company Notice has been
given to the Holder may be converted only if the Holder withdraws any repurchase
notice previously delivered by the Holder in accordance with the terms of the
Indenture, and

(ix) a description of the procedure that a Holder must follow to require the
Company to repurchase the Securities.

No failure of the Company to give the foregoing notices or defect therein shall
limit any Holder’s right to exercise a repurchase right or affect the validity
of the proceedings for the repurchase of Securities.

 

96



--------------------------------------------------------------------------------

If any of the foregoing provisions or other provisions of this Article XIV are
inconsistent with applicable law, such law shall govern.

(3) To exercise a repurchase right, a Holder shall deliver to the Paying Agent
before the close of business on the second Business Day immediately preceding
the Repurchase Date (i) the Securities with respect to which the repurchase
right is being exercised, and (ii) written notice of the Holder’s exercise of
such right, duly completed, to the Paying Agent.

The repurchase notice must state:

(i) if certificated, the certificate numbers of the Securities to be delivered
to repurchase,

(ii) the portion of the principal amount of Securities to be repurchased, which
must be $1,000 or an integral multiple of $1,000 in excess thereof, and

(iii) that the Securities are to be repurchased by the Company as of the
Repurchase Date pursuant to the applicable provisions of the Securities and the
Indenture.

Such written notice shall be irrevocable, except that the right of the Holder to
convert the Securities with respect to which the repurchase right is being
exercised shall continue until the close of business on the Business Day
immediately preceding the Repurchase Date. If the Securities are not in
certificated form, the repurchase notice must comply with appropriate DTC
procedures.

(4) If the Holder exercises the right to have any portion of the principal
amount of the Securities repurchased, the Holder may not surrender that portion
of the Securities for conversion unless the Holder withdraws the repurchase
notice in accordance with this Section 14.2(4). The Holder may withdraw any
repurchase notice (in whole or in part) by a written notice of withdrawal
delivered to the Paying Agent prior to 5:00 p.m. (Easter time), on the second
Business Day prior to the Repurchase Date.

The notice of withdrawal must state:

(i) the principal amount of the withdrawn Securities,

(ii) if certificated, the certificate numbers of the withdrawn Securities, and

(iii) the principal amount of the Securities, if any, that remains subject to
the repurchase notice.

If the Securities are not in certificated form, the notice of withdrawal must
comply with appropriate DTC procedures.

(5) In the event a repurchase right shall be exercised in accordance with the
terms hereof, the Company will be required to repurchase the Securities on a
date chosen by the Company in its sole discretion that is not less than 20 and
no more than 35 Business Days after the date of the Company’s mailing of the
relevant Fundamental Change Company Notice, subject to

 

97



--------------------------------------------------------------------------------

extension to comply with applicable law. To receive payment of the Repurchase
Price, the Holder must either effect book-entry transfer or deliver the
Securities, together with necessary endorsements, to the office of the Paying
Agent after delivery of the repurchase notice. Holders will receive payment of
the Repurchase Price promptly following the later of the Repurchase Date or the
time of book-entry transfer or the delivery of the Securities. If the Paying
Agent, other than the Company or a subsidiary of the Company, holds money or
securities sufficient to pay the Repurchase Price of the Securities on the
Business Day following the Repurchase Date, then:

(i) the Securities will cease to be outstanding, and interest, if any, will
cease to accrue (whether or not book-entry transfer of the Securities is made
and whether or not the Securities are delivered to the Paying Agent), and

(ii) all other rights of the Holder will terminate (other than the right to
receive the Repurchase Price upon delivery or transfer of the Securities).

The Company will:

(i) comply with the provisions of Rule 13e-4 and Rule 14e-1, if applicable,
under the Exchange Act,

(ii) file a Schedule TO or any successor or similar schedule, if required, under
the Exchange Act, and

(iii) otherwise comply with all applicable federal and state securities laws in
connection with any offer by the Company to repurchase the Securities upon a
Fundamental Change.

(6) If any Security (or portion thereof) surrendered for repurchase shall not be
so paid on the Repurchase Date, the aggregate principal amount of such Security
(or portion thereof, as the case may be), shall, until paid, bear interest to
the extent permitted by applicable law from the Repurchase Date at the rate of
4% per annum, and each Security shall remain convertible into Common Stock until
the principal of such Security (or portion thereof, as the case may be) shall
have been paid or duly provided for.

(7) Any Security that is to be repurchased only in part shall be surrendered to
the Trustee (with, if the Company or the Trustee so requires, due endorsement
by, or a written instrument of transfer in form satisfactory to the Company and
the Trustee duly executed by, the Holder thereof or its attorney duly authorized
in writing), and the Company shall execute, and upon its actual receipt by a
Responsible Officer of a Company Order to such effect, the Trustee shall
authenticate and make available for delivery to the Holder of such Security
pursuant to such Company Order without service charge, a new Security or
Securities, containing identical terms and conditions, each in an authorized
denomination in aggregate principal amount equal to and in exchange for the
unrepurchased portion of the principal of the Security so surrendered.

(8) All Securities delivered for repurchase shall be delivered to the Trustee to
be canceled at the direction of the Trustee, which shall dispose of the same as
provided in Section 3.9.

 

98



--------------------------------------------------------------------------------

SECTION 14.3 Certain Definitions.

For purposes of this Article XIV,

(1) the term “beneficial owner” shall be determined in accordance with
Rule 13d-3, as in effect on the date of the original execution of this
Indenture, promulgated by the Commission pursuant to the Exchange Act;

(2) the term “Capital Stock” means (a) in the case of a corporation, corporate
stock, (b) in the case of an association or business entity, shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (c) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited) and (d) any
other interest or participation that confers on a person the right to receive a
share of the profits and losses of, or distribution of the assets of, the
issuing person;

(3) the term “Continuing Directors” means , as of any date of determination, any
member of the Company’s Board of Directors who (a) was a member of the Company’s
Board of Directors on the date of the Indenture or (b) becomes a member of the
Company’s Board of Directors subsequent to that date and was appointed,
nominated for election or elected to the Company’s Board of Directors with the
approval of (1) a majority of the continuing directors who were members of the
Company’s Board of Directors at the time of such appointment, nomination or
election or (2) a majority of the continuing directors that were serving at the
time of such appointment, nomination or election on a committee of the Company’s
Board of Directors that appointed or nominated for election or reelection such
board member;

(4) a “Fundamental Change” shall be deemed to have occurred, at any time after
the original issuance of the Securities, if any of the following occurs:

(i) at any time, the Company’s Continuing Directors cease for any reason to
constitute a majority of the Company’s Board of Directors then in office (or, if
applicable, a successor person to the Company); or

(ii) the acquisition by any Person of beneficial ownership, directly or
indirectly, through a purchase, merger or other acquisition transaction or
series of transactions, of shares of Capital Stock of the Company entitling such
person to exercise 50% or more of the total voting power of all shares of
Capital Stock of the Company entitled to vote generally in the elections of
directors, other than any such acquisition by the Company, any Subsidiary or any
employee benefit plan of the Company; or

(iii) any consolidation of the Company with, or merger of the Company into, any
other Person, any merger of another Person into the Company, or any conveyance,
sale, transfer or lease or disposal of all or substantially all of the assets of
the Company to another Person (other than (a) any such transaction (x) involving
a merger or consolidation that does not result in any reclassification,
conversion, exchange or cancellation of outstanding shares of Capital Stock of
the Company (other than any reclassification, conversion, exchange or
cancellation of outstanding shares of Capital Stock of the Company solely for
shares of publicly traded common stock listed on the Nasdaq National Market or
on an established national securities exchange or automated over-the-counter
trading market in the United States) and (y) pursuant to which the

 

99



--------------------------------------------------------------------------------

holders of 50% or more of the total voting power of all shares of the Company’s
Capital Stock entitled to vote generally in the election of directors
immediately prior to such transaction have the entitlement to exercise, directly
or indirectly, 50% or more of the total voting power of all shares of Capital
Stock entitled to vote generally in the election of directors of the continuing
or surviving corporation immediately after such transaction or (b) any
transaction which is effected solely to change the jurisdiction of incorporation
of the Company and results in a reclassification, conversion or exchange of
outstanding shares of Common Stock into solely shares of common stock); or

(iv) the Common Stock into which the Securities are convertible ceases to be
listed on the Nasdaq National Market and is not listed on an established
national securities exchange or automated over-the-counter trading market in the
United States; or

(v) the shareholders of the Company pass a resolution approving a plan of
liquidation, dissolution or winding up;

provided, however, that a Fundamental Change under clauses (i) through
(iii) above shall not be deemed to have occurred if the Closing Price Per Share
of the Common Stock for any five Trading Days within the period of ten
consecutive Trading Days ending immediately after the later of the Fundamental
Change or the public announcement of the Fundamental Change (in the case of a
Fundamental Change under clause (ii) above) or the period of ten consecutive
Trading Days ending immediately before the Fundamental Change (in the case of a
Fundamental Change under clause (i) or (iii) above) shall equal or exceed 105%
of the Conversion Price in effect on each such Trading Day.

(5) the term “Conversion Price” shall equal the quotient obtained by dividing
$1,000 by the Conversion Rate; and

(6) for purposes of Section 14.3(2)(i), the term “person” shall include any
syndicate or group which would be deemed to be a “person” under Section 13(d)(3)
of the Exchange Act, as in effect on the date of the original execution of this
Indenture.

SECTION 14.4 Consolidation, Merger, Etc.

In the case of any merger, consolidation, conveyance, sale, transfer or lease of
all or substantially all of the assets of the Company to which Section 12.11
applies, in which the Common Stock of the Company is changed or exchanged as a
result into the right to receive shares of stock and other securities or
property or assets (including cash) which includes shares of Common Stock of the
Company or common stock of another Person that are, or upon issuance will be,
traded on a United States national securities exchange or approved for trading
on an established automated over-the-counter trading market in the United States
and such shares constitute at the time such change or exchange becomes effective
in excess of 50% of the aggregate fair market value of such shares of stock and
other securities, property and assets (including cash) (as determined by the
Company, which determination shall be conclusive and binding), then the Person
formed by such consolidation or resulting from such merger or combination or
which acquires the properties or assets (including cash) of the Company, as the
case may be, shall execute and deliver to a Responsible Officer of the Trustee a
supplemental

 

100



--------------------------------------------------------------------------------

indenture (which shall comply with the Trust Indenture Act as in force at the
date of execution of such supplemental indenture) modifying the provisions of
this Indenture relating to the right of Holders to cause the Company to
repurchase the Securities following a Fundamental Change, including without
limitation the applicable provisions of this Article XIV and the definitions of
the Common Stock and Fundamental Change, as appropriate, and such other related
definitions set forth herein as determined in good faith by the Company (which
determination shall be conclusive and binding), to make such provisions apply in
the event of a subsequent Fundamental Change to the common stock and the issuer
thereof if different from the Company and Common Stock of the Company (in lieu
of the Company and the Common Stock of the Company).

ARTICLE XV

HOLDERS LISTS AND REPORTS BY TRUSTEE AND COMPANY; NON-RECOURSE

SECTION 15.1 Company to Furnish Trustee Names and Addresses of Holders.

The Company will furnish or cause to be furnished to the Trustee:

(1) semi-annually, not more than 15 days after the Regular Record Date, a list,
in such form as the Trustee may reasonably require, of the names and addresses
of the Holders of Securities as of such Regular Record Date, and

(2) at such other times as the Trustee may request in writing, within 30 days
after the receipt by the Company of any such request, a list of similar form and
content as of a date not more than 15 days prior to the time such list is
furnished; provided, however, that no such list need be furnished so long as the
Trustee is acting as Security Registrar.

SECTION 15.2 Preservation of Information.

(1) The Trustee shall preserve, in as current a form as is reasonably
practicable, the names and addresses of Holders contained in the most recent
list furnished to the Trustee as provided in Section 15.1 and the names and
addresses of Holders received by the Trustee in its capacity as Security
Registrar. The Trustee may destroy any list, if any, furnished to it as provided
in Section 15.1 upon receipt of a new list so furnished.

(2) After this Indenture has been qualified under the Trust Indenture Act, the
rights of Holders to communicate with other Holders with respect to their rights
under this Indenture or under the Securities, and the corresponding rights, and
duties of the Trustee, shall be as provided by the Trust Indenture Act.

(3) Every Holder of Securities, by receiving and holding the same, agrees with
the Company and the Trustee that neither the Company, the Trustee or any Agent,
nor any agent of any of them, shall be held accountable by reason of any
disclosure of information as to names and addresses of Holders made pursuant to
the Trust Indenture Act, regardless of the source from which such information
has derived, and neither the Trustee or any Agent, nor any agent of any of them,
shall be held accountable by reason of any mailing or transmission of any
material pursuant to a request made under this Article XVI.

 

101



--------------------------------------------------------------------------------

SECTION 15.3 Reports by Trustee.

(1) After this Indenture has been qualified under the Trust Indenture Act, the
Trustee shall transmit to Holders such reports concerning the Trustee and its
actions under this Indenture as may be required pursuant to the Trust Indenture
Act at the times and in the manner provided pursuant thereto.

(2) After this Indenture has been qualified under the Trust Indenture Act, a
copy of each such report shall, at the time of such transmission to Holders, if
required by applicable law, be filed by the Trustee with each stock exchange
upon which the Securities are listed, with the Commission and with the Company.
The Company will notify the Trustee when the Securities are listed on any stock
exchange and any delisting thereof.

SECTION 15.4 Reports by Company.

After this Indenture has been qualified under the Trust Indenture Act, the
Company shall file with the Trustee and the Commission, and transmit to Holders,
such information, documents and other reports, and such summaries thereof, as
may be required pursuant to the Trust Indenture Act at the times and in the
manner provided pursuant to such Act; provided that any such information,
documents or reports required to be filed with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act shall be filed with the Trustee within
15 days after the same is so required to be filed with the Commission provided
they will be deemed so filed with the Trustee when filed with the Commission
pursuant to its Electronic Data Gathering, Analysis and Retrieval (or EDGAR)
system.

Delivery of such reports, information and documents to the Trustee is for
informational purposes only and the Trustee’s receipt of such shall not
constitute constructive notice of any information contained therein or
determinable from information contained therein, including the Company’s
compliance with any of its obligations hereunder (as to which the Trustee is
entitled to conclusively rely exclusively on Officers’ Certificates).

ARTICLE XVI

IMMUNITY OF INCORPORATORS, SHAREHOLDERS, OFFICERS AND DIRECTORS

SECTION 16.1 Indenture and Securities Solely Corporate Obligations.

No recourse for the payment of the principal of or premium, if any, or interest
on any Security and no recourse under or upon any obligation, covenant or
agreement of the Company in this Indenture or in any supplemental indenture or
in any Security, or because of the creation of any indebtedness represented
thereby, shall be had against any incorporator, shareholder, employee, agent,
officer, or director or subsidiary, as such, past, present or future, of the
Company or of any successor corporation, whether by virtue of any constitution,
statute or rule of law, or by the enforcement of any assessment or penalty or
otherwise; it being expressly understood that all such liability is hereby
waived and released by each Holder as a condition of, and as a consideration
for, the execution of this Indenture and the issue of the Securities.

 

102



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

[Remainder of page intentionally left blank.]

 

103



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed all as of the day and year first above written.

 

MERIX CORPORATION

By:

 

/s/ MARK R. HOLLINGER

  Name:  

Mark R. Hollinger

  Title:  

Chairman, President and Chief Executive Officer

U.S. BANK NATIONAL ASSOCIATION, as Trustee

By:

 

/s/ LINDA A. McCONKEY

 

Name:

 

Linda A. McConkey

 

Title:

 

Vice President

[Signature Page to the Indenture]



--------------------------------------------------------------------------------

ANNEX A — Form of Restricted Securities Certificate

RESTRICTED SECURITIES CERTIFICATE

(For transfers pursuant to Section 3.5(2)(ii) and (iii) of the Indenture)

U.S. BANK NATIONAL ASSOCIATION

555 S.W. Oak Street, PDF-OR-P6TD

Portland, OR 97204

Attention: Corporate Trust Services

 

  Re: 4% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2013 OF MERIX CORPORATION
(THE “SECURITIES”)

Reference is made to the Indenture, dated as of May 16, 2006 (the “Indenture”),
between MERIX CORPORATION (the “Company”) and U.S. BANK NATIONAL ASSOCIATION, as
Trustee. Terms used herein and defined in the Indenture or Rule 144 under the
United States Securities Act of 1933, as amended (the “Securities Act”), are
used herein as so defined.

This certificate relates to $             aggregate principal amount of
Securities, which are evidenced by the following certificate(s) (the “Specified
Securities”):

CUSIP No.                                                      

CERTIFICATE No(s).                                 

The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner”.
If the Specified Securities are represented by a Global Security, they are held
through the Depositary or an Agent Member in the name of the Undersigned, as or
on behalf of the Owner. If the Specified Securities are not represented by a
Global Security, they are registered in the name of the Undersigned, as or on
behalf of the Owner.

The Owner has requested that the Specified Securities be transferred to a person
(the “Transferee”) who will take delivery in the form of a Restricted Security.
In connection with such transfer, the Owner hereby certifies that, unless such
transfer is being effected pursuant to an effective registration statement under
the Securities Act, it is being effected in accordance with Rule 144A, to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7), or pursuant to another exemption from registration under the
Securities Act (if available) or Rule 144 under the Securities Act and all
applicable securities laws of the states of the United States and other
jurisdictions. Accordingly, the Owner hereby further certifies as:

(1) RULE 144A TRANSFERS. If the transfer is being effected in accordance with
Rule 144A:

(A) the Specified Securities are being transferred to a person that the Owner
and any person acting on its behalf reasonably believe is a “qualified
institutional buyer” within the meaning of Rule 144A, acquiring for its own
account or for the account of a qualified institutional buyer; and



--------------------------------------------------------------------------------

(B) the Owner and any person acting on its behalf have taken reasonable steps to
ensure that the Transferee is aware that the Owner may be relying on Rule 144A
in connection with the transfer; and

(2) RULE 144 TRANSFERS. If the transfer is being effected pursuant to Rule 144:

(A) the transfer is occurring after a holding period of at least one year
(computed in accordance with paragraph (d) of Rule 144) has elapsed since the
date the Specified Securities were acquired from the Company or from an
affiliate (as such term is defined in Rule 144) of the Company, whichever is
later, and is being effected in accordance with the applicable amount, manner of
sale and notice requirements of paragraphs (e), (f) and (h) of Rule 144; or

(B) the transfer is occurring after a period of at least two years has elapsed
since the date the Specified Securities were acquired from the Company or from
an affiliate (as such term is defined in Rule 144) of the Company, whichever is
later, and the Owner is not, and during the preceding three months has not been,
an affiliate of the Company.

(3) INSTITUTIONAL ACCREDITED INVESTORS. If the transfer is to an institutional
investor that is an accredited investor within the meaning of Rule 501(a)(1),
(2), (3) or (7) of Regulation D under the Securities Act, a signed letter
containing certain representations and agreements relating to the restrictions
on transfer of the Securities and, if such transfer is for less than an
aggregate principal amount of $250,000, an opinion of counsel acceptable to the
Company if requested by the Company, that the transfer is exempt from
registration, must be supplied to the Trustee prior to such transfer.

(4) TRANSFERS PURSUANT TO OTHER SECURITY ACT EXEMPTIONS. If the transfer is
being effected pursuant to a Security Act Exemption other than ones set forth in
(1) through (3) above, there shall be delivered to the Company an opinion of
counsel with respect to such holders.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Initial Purchasers.

Dated:                         

Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)

  

By:

    

Name:

    

Title:

    



--------------------------------------------------------------------------------

(If the Undersigned is a corporation, partnership or fiduciary, the title of the
person signing on behalf of the Undersigned must be stated.)



--------------------------------------------------------------------------------

ANNEX B — Form of Unrestricted Securities Certificate

UNRESTRICTED SECURITIES CERTIFICATE

(For removal of Restricted Securities Legend pursuant to Section 3.5(3))

U.S. BANK NATIONAL ASSOCIATION

555 S.W. Oak Street, PDF-OR-P6TD

Portland, OR 97204

Attention: Corporate Trust Services

 

  Re: 4% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2013 OF MERIX CORPORATION
(THE “SECURITIES”)

Reference is made to the Indenture, dated as of May 16, 2006 (the “Indenture”),
between MERIX CORPORATION (the “Company”) and U.S. BANK NATIONAL ASSOCIATION, as
Trustee. Terms used herein and defined in the Indenture or in Rule 144 under the
United States Securities Act of 1933, as amended (the “Securities Act”), are
used herein as so defined.

This certificate relates to $             aggregate principal amount of
Securities, which are evidenced by the following certificate(s) (the “Specified
Securities”):

CUSIP No.                                                      

CERTIFICATE No(s).                                 

The person in whose name this certificate is executed below (the “Undersigned”)
hereby certifies that either (i) it is the sole beneficial owner of the
Specified Securities or (ii) it is acting on behalf of all the beneficial owners
of the Specified Securities and is duly authorized by them to do so. Such
beneficial owner or owners are referred to herein collectively as the “Owner.”
If the Specified Securities are represented by a Global Security, they are held
through the Depositary or an Agent Member in the name of the Undersigned, as or
on behalf of the Owner. If the Specified Securities are not represented by a
Global Security, they are registered in the name of the Undersigned, as or on
behalf of the Owner.

The Owner has requested that the Specified Securities be exchanged for
Securities bearing no Restricted Securities Legend pursuant to Section 3.5(3) of
the Indenture. In connection with such exchange, the Owner hereby certifies that
the exchange is occurring after a period of at least two years has elapsed since
the date the Specified Securities were acquired from the Company or from an
“affiliate” (as such term is defined in Rule 144) of the Company, whichever is
later, and the Owner is not, and during the preceding three months has not been,
an affiliate of the Company. The Owner also acknowledges that any future
transfers of the Specified Securities must comply with all applicable securities
laws of the states of the United States and other jurisdictions.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Company and the Initial Purchaser.



--------------------------------------------------------------------------------

Dated:                         

(Print the name of the Undersigned, as such term is defined in the second
paragraph of this certificate.)

  

By:

    

Name:

    

Title:

    

(If the Undersigned is a corporation, partnership or fiduciary, the title of the
person signing on behalf of the Undersigned must be stated.)



--------------------------------------------------------------------------------

ANNEX C — Form of Surrender Certificate

In connection with the certification contemplated by Section 12.2 relating to
compliance with certain restrictions relating to transfers of Restricted
Securities, such certification shall be provided substantially in the form of
the following certificate, with only such changes thereto as shall be approved
by the Company and Thomas Weisel Partners LLC:

CERTIFICATE

MERIX CORPORATION

4% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2013

This is to certify that as of the date hereof with respect to $            
aggregate principal amount of the above-captioned securities surrendered on the
date hereof (the “Surrendered Securities”) for registration of transfer, or for
conversion or repurchase where the securities issuable upon such conversion or
repurchase are to be registered in a name other than that of the undersigned
Holder (each such transaction being a “transfer”), the undersigned Holder (as
defined in the Indenture) certifies that the transfer of Surrendered Securities
associated with such transfer complies with the restrictive legend set forth on
the face of the Surrendered Securities for the reason checked below:

 

¨    The transfer of the Surrendered Securities complies with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”); or
¨    The transfer of the Surrendered Securities complies with Rule 144 under the
Securities Act; or ¨    The transfer of the Surrendered Securities has been made
to an institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under the Securities Act in a transaction exempt
from the registration requirements of the Securities Act and a signed letter in
form and substance reasonably satisfactory to the Company containing certain
representations and agreements which are true and correct relating to
restrictions on transfer of the Securities (and an opinion of counsel in form
and substance reasonably acceptable to the Company if requested by the Company,
that such transfer is exempt from registration); or ¨    The transfer of the
Surrendered Securities has been made pursuant to an exemption from registration
under the Securities Act and an opinion of counsel has been delivered to the
Company with respect to such transfer.

 

    (Name of Holder) Dated:                                         
                    

 

* To be dated the date of surrender